Exhibit 10.13
 
MORTGAGE
FROM
CONVERTED ORGANICS OF WOODBRIDGE, LLC
TO THE
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
DATED FEBRUARY 16, 2007
 
Record and Return to:
Rafael Perez, Esquire
COZEN O’CONNOR
One Newark Center, 19th Floor
Newark, New Jersey 07102-5211

 



--------------------------------------------------------------------------------



 



MORTGAGE
     THIS MORTGAGE made as of this 16th day of February, 2007, from CONVERTED
ORGANICS OF WOODBRIDGE, LLC, having a mailing address c/o Converted Organics,
Inc., 7A Commercial Wharf West, Boston, MA (the “Mortgagor”) to the NEW JERSEY
ECONOMIC DEVELOPMENT AUTHORITY, a public body corporate and politic constituting
an instrumentality of the State of New Jersey, having an office at 36 West State
Street, PO Box 990, Trenton, NJ 08625 (the “Mortgagee” or the “Authority”).
     WHEREAS, Mortgagor has entered into a Loan Agreement with the Mortgagee
dated as of February 1, 2007 (the “Agreement”), under which Mortgagor has agreed
to make payments on its loan from the Authority (the “Loan”) sufficient to pay
the principal of, redemption premium, if any, and interest on the Authority’s
$17,500,000 Solid Waste Facilities Revenue Bonds (Converted Organics of
Woodbridge, LLC — 2007 Project) Series A (the “Bonds”) issued pursuant to a
Trust Indenture dated as of February 1, 2007 (the “Indenture”) between the
Mortgagee and The Bank of New York, as trustee (the “Trustee”), for the purpose
of financing the Project (as defined in the Agreement) located in Woodbridge,
County of Middlesex, State of New Jersey (the “Project Municipality”); and
     WHEREAS, Mortgagor is obligated under the Agreement and a Note in the
principal sum of $17,500,000 dated February 16, 2007 (as defined in the
Agreement) (the “Note”) in lawful money of the United States with interest
thereon to be computed from the date thereof at the interest rates provided for
in the Agreement and the Note, and this Mortgage shall serve as security for the
repayment of the Loan and the Bonds; and
     WHEREAS, the Note and this Mortgage are being assigned by the Mortgagee to
the Trustee, in order to secure the repayment of the Bonds (any reference herein
to the “Mortgagee” shall be construed to include the Trustee).
     NOW, THEREFORE, to secure the payment of the Loan and to secure the
performance by the Mortgagor of all of its other obligations and covenants
pursuant to the Agreement, and to assure payment of all other indebtedness,
monetary obligations, liabilities and duties of any kind of Mortgagor, direct or
indirect, absolute or contingent, joint or several, due or not due, liquidated
or unliquidated, arising under the Agreement or this Mortgage, the Mortgagor has
given, granted, released, assigned, transferred and set over unto the Mortgagee
and by these presents does give, grant, release, assign, transfer, and set over
unto the Mortgagee, its successors and assigns forever, the following described
property and rights:
     ALL of Mortgagor’s right, title and interest in, to and under a certain
Lease Agreement dated June 2, 2006, as amended, between Recycling Technology
Development, LLC, as landlord, and Converted Organics, Inc., as tenant (the
“Lease Agreement”), pursuant to an Assignment of the Lease Agreement from
Converted Organics, Inc. to the Mortgagor dated as of February 1, 2007 (the
“Assignment of the Lease Agreement”). A Memorandum of Indenture, a Memorandum of
Lease and the Assignment of the Lease Agreement are to be recorded in the Office
for the Recorder of Deeds in and for the County of Middlesex, State of New
Jersey prior to the recordation of this Mortgage.

 



--------------------------------------------------------------------------------



 



     TOGETHER with all of Mortgagor’s right, title and interest in and to the
leasehold estate created by the Lease Agreement in and to the parcel of land
described therein and as described in Schedule A attached hereto and hereby made
a part hereof (the “Real Estate”) (which interest in the Lease Agreement, as
amended and assigned, and the leasehold estate and term created thereby are
herein separately and collectively referred to as the “Lease”).
     TOGETHER with all of Mortgagor’s right, title and interest in and to all
buildings and improvements now or hereafter erected on the Real Estate (the
“Improvements”) (which Improvements together with Mortgagor’s interest in the
Real Estate as created by the Lease are herein separately and collectively
referred to as the “Premises”).
     TOGETHER with all of Mortgagor’s right, title and interest now owned or
hereafter acquired in: (i) all renewals, extensions, amendments and
modifications of the Lease; and (ii) all credits, deposits, all purchase and
other options, privileges and rights of Mortgagor, as tenant under the Lease;
and in case Mortgagor acquires, whether by exercise of any present or future
option, or by any other manner, the fee title or any other estate, title or
interest in the Real Estate or any portion thereof covered by the Lease, this
Mortgage shall attach to and cover and be a lien upon the fee title or other
estate so acquired, and such fee title or other estate shall, without further
assignment, mortgage or conveyance, become and be subject to the lien of and
covered by this Mortgage.
     TOGETHER with the appurtenances and all the estate and rights of Mortgagor
of, in and to the Premises under and by virtue of the Lease.
     TOGETHER with all and singular the tenements, hereditaments, woods, waters,
watercourses, liberties, privileges, rights-of-way, easements, riparian rights
and appurtenances thereunto belonging, or in any wise appertaining, and any
reversion and remainders, rents, issues and profits thereof.
     TOGETHER with all right, title and interest of the Mortgagor in and to any
streets, roads, public places, opened or proposed, adjoining the Premises, and
all easements and rights-of-way, public or private, all sidewalks and alleys,
now or hereafter used in connection with the Premises or abutting the Premises.
     TOGETHER with all fixtures and articles of personal property now or
hereafter attached to or used in connection with, or with the operation of, said
Premises (except those fixtures and articles of personal property now or
hereafter owned by any tenants of the Premises), as to which this Mortgage
constitutes a fixture filing and security agreement under the Uniform Commercial
Code of the State of New Jersey (in addition to and not in lieu of any other
security agreement between the parties), including, but not limited to,
partitions, elevators, steam and hot water boilers, dynamos, kitchen cabinets,
incinerators, plants and shrubbery, furnaces, heating, air conditioning,
lighting and power plants, coal and oil burning apparatus, pipes, plumbing,
radiators, sinks, bath tubs, water closets, refrigerators, gas and electrical
fixtures, stoves, ranges, shades, screens, awnings, vacuum cleaning systems,
sprinkler systems or other fire prevention or extinguishing apparatus and
materials, including additions thereto, replacements thereof and

3



--------------------------------------------------------------------------------



 



proceeds therefrom, all of which shall be deemed to be and remain and form a
part of the realty and are covered by the lien of this Mortgage. Pursuant to
N.J.S.A. 12A:9-402(b), this Mortgage shall be filed in the real estate record
office in the County of Middlesex and shall be effective as a financing
statement filed as a fixture filing from the date of its recording. If the lien
of this Mortgage is subject to a conditional bill of sale, chattel mortgage, or
other security interest covering any such property, then all the right, title
and interest of Mortgagor in and to such property, together with the benefits of
any deposits or payments now or hereafter made thereon, are and shall be covered
by the lien of this Mortgage. As permitted by the Uniform Commercial Code of the
State of New Jersey, the Mortgagor hereby authorizes the Mortgagee to file any
financing statements required hereunder without the signature of the Mortgagor.
     TOGETHER with any and all proceeds derived from the sale of all or any
portion of the Premises.
     TOGETHER with any and all awards, damages, payments and other compensation,
and any and all claims therefor and rights thereto, which may result from taking
or injury by virtue of the exercise of the power of eminent domain, or any
damage, injury or destruction in any manner caused to the Premises or
improvements thereon, or any part thereof; subject, however, to the provisions
of the Agreement relating to damage, destruction, taking or condemnation, which
provisions are incorporated herein by reference.
     AND ALSO, all the estate, right, title, interest, property, possession,
claim and demand whatsoever of the Mortgagor, in law and in equity, of, in and
to the same and every part and parcel thereof with the appurtenances.
     All of the foregoing, including the Premises, shall be known herein as the
“Mortgaged Property.”
     TO HAVE AND TO HOLD the above granted Mortgaged Property unto the
Mortgagee, its successors and assigns, to its and their own proper use, benefit
and behoof forever.
     PROVIDED THAT if the Mortgagor shall well and truly pay or there shall
otherwise be paid to the Mortgagee the indebtedness secured hereby at the time
and in the manner provided in the Agreement and this Mortgage and shall well and
truly abide by and comply with each and every covenant and condition set forth
herein and in the Agreement, then these presents and the lien and interest
hereby transferred and assigned shall cease, terminate and be void. The
Mortgagee hereby covenants to release the Mortgaged Property and renounce any
other rights granted to it herein, and to execute at the request of the
Mortgagor, a “Release of Mortgage” and any other instrument to that effect
deemed necessary or desirable, upon payment and performance being made on the
indebtedness and covenants secured hereby.
     I. THE MORTGAGOR REPRESENTS, WARRANTS, COVENANTS AND AGREES WITH MORTGAGEE
AS FOLLOWS:
     Section 1. That all words and terms not defined herein shall have the
respective meanings and be construed herein as provided in the Agreement.

4



--------------------------------------------------------------------------------



 



     Section 2. That the Mortgagor will pay the Loan and reimburse the Authority
any advances, payments or expenses made or incurred by the Authority at the time
and in the manner provided for in the Agreement and in this Mortgage.
     Section 3. That the Mortgagor hereby covenants to the Mortgagee that no
owner of the Premises shall be entitled to any credit against payments due
hereunder by reason of the payment of any taxes or assessments levied thereon.
     Section 4. (a) That the Mortgagor possesses good and marketable title to
the Mortgaged Property unencumbered, except by Permitted Encumbrances (as set
forth in the Agreement), and that Mortgagor is the owner and holder of the Lease
and of the leasehold estate created thereby, that Mortgagor is the owner of any
Improvements now erected on the Real Estate and that Mortgagor will be the owner
of Improvements hereafter erected on the Real Estate.
          (b) That the Lease is a valid and subsisting lease of the real
property demised thereby for the terms therein set forth, is in full force and
effect in accordance with the terms thereof and has not been modified, and there
are no existing defaults by the landlords or tenants thereunder.
          (c) That, except for any financing lease of landlord, fee title to the
Real Estate is free and clear of all liens, charges and encumbrances on a parity
with or prior to the Lease, and that the Mortgaged Property is free and clear of
all liens, charges and encumbrances on a parity with or prior to the lien of
this Mortgage;
          (d) That the Mortgagor has the right and lawful authority to mortgage
the Lease and the Improvements in the manner and form herein set forth.
          (e) That the Mortgagor shall make, execute, acknowledge and deliver in
due form of law all such further or other instruments or assurances as may at
any time hereafter be desired or required by Mortgagee for more fully and
effectually granting, assigning, transferring and settling over to Mortgagee the
Lease and the Improvements to be hereafter erected on the Real Estate hereby
mortgaged, or intended so to be, unto Mortgagee for the purpose aforesaid, and
unto all and every person or persons, corporation or corporations deriving any
estate, right, title or interest therein under this Mortgage or under the power
of sale herein contained or permitted by law, and Mortgagor will pay all costs
of recording or filing any such statements or documents in such public offices
as Mortgagee may require.
          (f) Mortgagor shall warrant and defend the Lease and the Improvements
now or hereafter erected on the Real Estate in favor of Mortgagee, against
Mortgagor and all persons whatsoever making any claim thereto.
     Section 5. That the Mortgaged Property shall be kept insured against loss
or damage by fire and such other hazards as Mortgagee may specify, for the
benefit of the Mortgagee, all in accordance with the provisions of the
Agreement.

5



--------------------------------------------------------------------------------



 



     Section 6. That any buildings, structures and other improvements erected
and to be erected upon the Premises, including fixtures and equipment shall be
kept in good and substantial repair and shall not be removed, demolished or
materially altered without the prior express written consent of the Mortgagee,
which consent shall not be unreasonably withheld or delayed. The Mortgagor shall
not do, and shall not permit to be done, any act which may in any way impair or
weaken the security under this Mortgage.
     Section 7. That the Mortgagor represents to the Mortgagee that it has no
knowledge of any offsets, counterclaims or defenses to the principal
indebtedness secured hereby, or to any part thereof, or the interest thereon,
either at law or in equity. The Mortgagor will, within three (3) days upon
request in person or within ten (10) days upon request by mail, furnish a duly
acknowledged written statement in form reasonably satisfactory to the Mortgagee
stating either that the Mortgagor knows of no offsets or defenses existing
against such indebtedness, or if such offsets or defenses are alleged to exist,
the nature and extent thereof, and in either case, such statement shall set
forth the amount due hereunder.
     Section 8. That the Mortgagor will not remove or suffer to be removed from
the Premises or the improvements thereon any fixtures as defined by the law in
New Jersey (unless such fixtures have been replaced with similar fixtures of
equal or greater utility and value), presently or in the future to be
incorporated into, installed in, annexed or affixed to the Premises or the
improvements; nor will the Mortgagor execute or cause to be executed, any
security interest upon any such fixtures, additions to, substitutions or
replacements thereof or upon any fixtures in the future to be installed in,
annexed or affixed to the Premises, without the prior express written consent of
the Mortgagee.
     Section 9. That the Mortgagor will perform and abide by the terms and
covenants herein and the terms and covenants in the Agreement which are made a
part hereof as though set forth herein at length.
     Section 10. That the acceptance by the Mortgagee of any payments hereunder,
after default, or the failure of the Mortgagee, in any one or more instances to
insist upon strict performance by Mortgagor of the Loan or by the Mortgagor of
any terms and covenants of this Mortgage or to exercise any option or election
herein conferred, shall not be deemed to be a waiver or relinquishment for the
future of any such terms, covenants, elections or options.
     Section 11. That all the covenants hereof shall be construed in accordance
with the laws of the State of New Jersey.
     Section 12. That the terms of this Mortgage may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.
     Section 13. The date of this Mortgage shall be for identification purposes
only and shall not be construed to imply that this Mortgage was executed on any
date other than the respective dates of the acknowledgments of the parties
hereto. This Mortgage shall become effective upon its delivery.

6



--------------------------------------------------------------------------------



 



     Section 14. The Mortgagor shall prepare and timely file all Federal, state
and local tax returns required to be filed by it and promptly pay and discharge
or cause to be promptly paid and discharged all taxes, assessments, municipal or
governmental rates, charges, impositions, liens and water and sewer rents or any
part thereof, heretofore or hereafter imposed upon it or in respect of any of
its property and assets before the same shall become in default, as well as all
lawful claims which, if unpaid, might become a lien or charge upon such property
and assets or any part thereof. The Mortgagor shall submit to the Mortgagee
receipted bills showing payment of all taxes, assessments, governmental charges
or levies and lawful claims which, if unpaid, would become a lien or claim on
the Premises, as same shall be paid.
     Section 15. During the term of the Agreement, in the event of the passage
after the date of this Mortgage of any law of the State of New Jersey, or any
other governmental entity, changing in any way the laws now in force for the
taxation of mortgages, or debts secured thereby, for state or local purposes, or
the manner of the operation of any such taxes, so as to affect the interest of
the Mortgagee, then and in such event, the Mortgagor shall bear and pay the full
amount of such taxes, provided that if for any reason payment by the Mortgagor
of any such new or additional taxes would be unlawful or if the payment thereof
would constitute usury or render the Loan or indebtedness secured hereby wholly
or partially usurious under any of the terms or provisions of the obligation
secured hereunder, or this Mortgage, or otherwise, the Mortgagee may, at the
Mortgagee’s option, declare the whole sum secured by this Mortgage, with
interest thereon, to be immediately due and payable, or the Mortgagee may, at
the Mortgagee’s option, pay that amount or portion of such taxes as renders the
Loan or indebtedness secured hereby unlawful or usurious, in which event the
Mortgagor shall concurrently therewith pay the remaining lawful and nonusurious
portion or balance of said taxes.
     Section 16. The Mortgagor agrees to comply with all laws, rules,
regulations and ordinances made or promulgated by lawful authority and now or
hereafter applicable to the Mortgaged Property within such time as may be
required by law.
     Section 17. That if any action or proceeding be commenced to which action
or proceeding the holder of this Mortgage is made a party, or in which it
becomes necessary to defend or uphold the lien of this Mortgage, the expense of
any litigation to prosecute or defend the rights and lien created by this
Mortgage (including reasonable attorney’s fees), shall be paid by the Mortgagor,
and any such sum and the interest thereon shall be a lien on the Mortgaged
Property, prior to any right, or title to, interest in or claim upon the
Mortgaged Property attaching or accruing subsequent to the lien of this
Mortgage, and shall be deemed to be secured by this Mortgage. In any action or
proceeding to foreclose this Mortgage, or to recover or collect the debt secured
hereby, the provisions of law respecting the recovery of costs, disbursements
and allowance shall prevail unaffected by this covenant.
     Section 18. That upon default by the Mortgagor, the Mortgagee may, at its
option, remedy such default; that all payments made by the Mortgagee to remedy a
default by the Mortgagor (including reasonable attorneys’ fees) and the total of
any payment or payments due from the Mortgagor to the Mortgagee and in default,
together with interest thereon at the rate equal to the rate of interest set
forth in the Agreement (such interest to be calculated from the

7



--------------------------------------------------------------------------------



 



date of such advancement to the date of payment thereof by Mortgagor), shall be
added to the debt secured by this Mortgage until paid. Any such sums and the
interest thereon shall be a lien on the Premises prior to any other lien
attaching to or accruing subsequent to the lien of this Mortgage, except the
Mortgage from the Mortgagor to the Trustee and the County of Middlesec.
     Section 19. (i) Definitions. As used in this Section 19, the following
terms shall have the following meanings:
          (a) Clean-Up: Removal, abatement and/or remediation of, or other
response to, Environmental Conditions as required or directed by applicable
governmental agencies with jurisdiction therefore and/or as required by and in
compliance with Environmental Laws.
          (b) Environmental Conditions: Any environmental contamination or
pollution or threatened contamination or pollution of, or the Release or
threatened Release of Hazardous Substances into, surface soils, subsurface
soils, sewage systems, surface water, groundwater, land or air. For purposes of
the notice provision of Section 6.03(b)(iv), Environmental Conditions shall be
those which require remediation by the applicable regulatory authority.
          (c) Environmental Documents: (I) Any and all documents received or
submitted by the Mortgagor from the United States Environmental Protection
Agency (“USEPA”), the New Jersey Department of Environmental Projection
(“NJDEP”) or any other state, county or municipal environmental or health agency
concerning environmental matters relating to the Mortgaged Property or the
Mortgagor’s operations upon the Mortgaged Property; and (II) any and all
reviews, audits, reports, or other analyses concerning Environmental Conditions,
including but not limited to the presence or absence of Hazardous Substances,
on, at, under or emanating from the Mortgaged Property, that have been prepared
by or on behalf of the Mortgagor or are otherwise in the Mortgagor’s possession,
custody or control; provided however that no such documents shall be required to
be submitted or made available by the Mortgagor in compliance with the
provisions of this Mortgage which will result in any loss of attorney-client
privilege. However, to the extent that appropriate measures can and have been
taken to preserve the attorney-client privilege by disclosure to the Mortgagee,
the Mortgagor shall be required to submit or make available such documents. It
shall not be an Event of Default hereunder so long as the issue of
attorney-client privilege is being contested between the parties.
          (d) Environmental Laws: Any and all federal, state and local laws,
statutes, codes, ordinances, regulations or rules (including, but not limited
to, consent decrees and judicial or administrative orders or decrees or other
legal requirements of any kind issued in connection with the Mortgaged
Property), relating to pollution or contamination of the environment, presently
in effect or hereafter amended, modified or adopted from time-to-time during the
Mortgage term, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”) as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”) (42 U.S.C.
Section 9601-9675); the Resource Conservation and Recovery Act of 1976, as
amended (“RCRA”) (42 U.S.C. Section 6901, et seq.); the Clean Water Act, as
amended (33 U.S.C. Section 1251, et seq.); the Clean Air Act, as amended (42
U.S.C. Section 7401, et seq.); the Federal Insecticide, Fungicide and
Rodenticide

8



--------------------------------------------------------------------------------



 



Act, as amended (“FIFRA”) (7 U.S.C. Section 136, et seq.); The Hazardous
Materials Transportation Act, as amended (49 U.S.C. Section 1801, et seq.); the
Toxic Substances Control Act (15 U.S.C. 2601, et seq.); the New Jersey Spill
Compensation and Control Act, as amended (the “Spill Act”) (N.J.S.A. 58:10-23.11
et seq.); the New Jersey Environmental Cleanup Responsibility Act (“ECRA”)
(N.J.S.A. 13:1K-6, et seq.) as amended by the Industrial Site Recovery Act, P.L.
1993, Ch. 139 (“IRSA”); the New Jersey Solid Waste Management Act, as amended
(N.J.S.A. 13:1E-1, et seq.); the New Jersey Underground Storage Tank Act, as
amended, (N.J.S.A. 58:10A-21, et seq.); the New Jersey Water Pollution Control
Act, as amended (N.J.S.A. 58:10A-1, et seq.); the New Jersey Air Pollution
Control Act (N.J.S.A. 26:2C-1 et seq.); the Safe Drinking Water Act (33 U.S.C.
1251, et seq.); the New Jersey Worker and Community Right to Know Act (N.J.S.A.
34:5A-1, et seq.); and the New Jersey Toxic Catastrophe Prevention Act (N.J.S.A.
13:1-19, et seq.); and the rules and regulations promulgated thereunder.
          (e) Hazardous Substances: (I) Any “Hazardous Substance”, “Hazardous
Waste”, “Pollutant” or “Contaminant” as defined under any Environmental Laws, as
such laws are presently in effect or hereinafter amended, and the regulations
promulgated thereunder; (II) petroleum and petroleum-containing products as the
terms “petroleum” is defined in Section 9000(8) of the RCRA; and
(III) urea-formaldehyde, polychlorinated biphenyls (PCBs), asbestos and
asbestos-containing materials and nuclear fuel and nuclear wastes.
Notwithstanding the foregoing, for purposes of this Section 19, Hazardous
Substances shall not include construction materials, office equipment, other
office furnishings, cleaning solutions and other similar materials that are or
contain de minimis quantities of Hazardous Substances provided that the use,
handling and storage of any such materials on the Mortgaged Property is
incidental to and reasonably necessary for the construction, operation or
maintenance of the Mortgaged Property and provided that any such use, handling,
storage and disposal of such materials as in compliance with all applicable laws
and regulations, including all applicable Environmental Laws.
          (f) Placement Agent: Ferris, Baker Watts, Incorporated.
          (g) Regulatory Actions: Any claim, demand, action or proceeding
brought or instigated by any governmental authority under any Environmental Law,
including, without limitation, civil, criminal and/or administrative
proceedings, whether directing or requiring any action or compelling compliance
with Environmental Laws or seeking costs, damages, penalties, expenses or
injunctive relief.
          (h) Release: The spilling, leaking, disposing, discharging, emitting,
depositing, injecting, leaching or escaping, whether intentional or
unintentional, of any Hazardous Substance.
          (i) Third-Party Claims: Claims of third parties (other than Regulatory
Actions) alleging damages arising from personal injury, property damage or
damage to natural resources arising from or relating in any way to Environmental
Conditions on, at, under or emanating from the Mortgaged Property.

9



--------------------------------------------------------------------------------



 



     (ii) Representations and Warranties. The Mortgagor represents and warrants
to the best of its knowledge after due inquiry as of the date hereof that:
          (a) No part of the Mortgaged Property was ever used, nor is it being
used now, as a landfill, dump or other disposal or treatment area for Hazardous
Substances or as a gasoline service station or a facility with its primary
operations involving the selling, dispensing, storing, transferring or handling
of petroleum and/or petroleum products; and
          (b) There are not now nor have there ever been located on the
Mortgaged Property any underground storage tanks, above-ground storage tanks or
any other vessels used or intended for the treatment, storage or disposal of
Hazardous Substances; and
          (c) There has not been nor is there now occurring any Release or
threatened Release of any Hazardous Substance on, at, under or emanating from
the Mortgaged Property; and
          (d) The Mortgagor’s use, handling and storage, if any, of Hazardous
Substances on the Mortgaged Property and Mortgagor’s disposal, if any, at any
location of Hazardous Substances generated on or from the Mortgaged Property
have been in material compliance with all applicable Environmental Laws; and
          (e) The Mortgaged Property and the use and operation thereof are
currently, and at all times during the Mortgagor’s occupancy, operation or
control of the Mortgaged Property have been, in material compliance with all
applicable Environmental Laws; and
          (f) No Third-Party Claims or Regulatory Actions (I) have been asserted
in writing or assessed against the Mortgagor or the Mortgaged Property, (II) are
pending against the Mortgagor or the Mortgaged Property or, (III) to the best of
the Mortgagor’s knowledge, have been threatened in writing against the Mortgagor
or the Mortgaged Property; and
          (g) The Mortgaged Property is not listed in the USEPA’s National
Priorities List (“NPL”) of Superfund Sites or the CERCLIS list of sites
maintained by the USEPA. The Mortgagor has not transported any Hazardous
Substances generated at the Mortgaged Property to any location nor has Mortgagor
arranged for the transportation of any Hazardous Substances generated at the
Mortgaged Property to any location which is listed on the NPL under CERCLA or on
the CERCLIS list of sites; and
          (h) The Mortgagor has made available to the Placement Agent and the
Mortgagee all Environmental Documents requested by them; and
          (i) None of the real property owned and/or occupied by the Mortgagor
including, but not limited to, the Mortgaged Property, has been or is now being
used as a “Major Facility” as such term is defined in N.J.S.A. 58:10-23.11b(1).
The Mortgagor will not use the Mortgaged Property in the future as a “Major
Facility”; and

10



--------------------------------------------------------------------------------



 



          (j) There are no liens against the Mortgaged Property arising under
any Environmental Law or based upon a Regulatory Action and/or Third-Party
Claim; and further, no lien has been attached to any revenues or any real or
personal property owned by the Mortgagor including, but not limited to, the
Mortgaged Property, as a result of the Administrator of the New Jersey Spill
Compensation Fund expending monies from said fund pursuant to N.J.S.A.
58:10-23.11g, or to pay for “Cleanup and Removal Costs” as such term is defined
in N.J.S.A. 58:10-23.11b(d), arising from an intentional or unintentional action
or omission of the Mortgagor; and
          (k) ECRA and IRSA did not apply to the Mortgagor’s purchase of the
Mortgaged Property.
     (iii) Covenants.
          (a) The Mortgagor will not permit or conduct on the Mortgaged Property
the generation, treatment, manufacture, use, storage or disposal of any
Hazardous Substance, except in material compliance with all applicable
Environmental Laws. In addition, the Mortgagor will not permit the Mortgaged
Property to be used for any of the purposes set forth in subsections (ii)(a) and
(i) hereof.
          (b) The Mortgagor will promptly notify the Mortgagee in writing of any
existing, pending or threatened (I) investigation, inquiry, claim or action by
any governmental authority against the Mortgagor or the Mortgaged Property in
connection with any Environmental Laws; (II) Third-Party Claims against the
Mortgagor or the Mortgaged Property; (III) Regulatory Actions against the
Mortgagor or the Mortgaged Property; and (IV) any existing, pending or
threatened Environmental Conditions at, on, under or emanating from the
Mortgaged Property.
          (c) In the event that any investigation or Clean-Up of any
Environmental Conditions on, at, under or emanating from the Mortgaged Property
is required to be undertaken by the Mortgagor by any governmental agency or
under any applicable Environmental Laws as a result of or relating to any of the
following, then the Mortgagor shall complete or cause to be completed in
compliance with all applicable Environmental Laws, and at its own expense, such
investigation and/or Clean-up: (I) any Release or threatened Release of any
Hazardous Substance on, at, under or emanating from the Mortgaged Property;
(II) any injury to human health or safety or the environment by reason of
Environmental Conditions on, at, under or emanating from the Mortgaged Property;
or (III) any violation, or alleged violation, of any applicable Environmental
Law.
          (d) After the date of execution of this Mortgage, the Mortgagor shall
upon request make available to the Mortgagee, so long as the Bonds are
outstanding and the Mortgagee has any interest in the Mortgaged Property,
complete copies of any and all Environmental Documents.
          (e) In the event that there shall be filed a lien against the
Mortgaged Property by the NJDEP, pursuant to and in accordance with the
provisions of the Spill Act (specifically,

11



--------------------------------------------------------------------------------



 



N.J.S.A. 58:10-23.11f(f)), as a result of the Administrator of the New Jersey
Spill Compensation Fund having expended monies from said fund pursuant to
N.J.S.A. 58:10-23.11g, or to pay for “Cleanup and Removal Costs,” as such term
is defined in N.J.S.A. 58:10-23.11b(d), arising from an intentional or
unintentional action or omission of the Mortgagor, resulting in the releasing,
spilling, pumping, pouring, emitting, emptying or dumping of “Hazardous
Substances,” as such term is defined in N.J.S.A. 58:10-23.11b(k), into waters of
the State of New Jersey or onto lands from which it might flow or drain into
said waters, then the Mortgagor shall, within sixty (60) days from the date that
the Mortgagor is given notice that the lien has been placed against the
Mortgaged Property (or within such shorter period of time in the event that the
State of New Jersey has commenced steps to cause the Mortgaged Property to be
sold pursuant to the lien), either (I) pay the claim and remove the lien from
the Mortgaged Property, or (II) furnish to the NJDEP either (A) a bond
satisfactory to the NJDEP in the amount of the claim out of which the lien
arises, (B) a cash deposit in the amount of the claim out of which the lien
arises, or (C) other security reasonably satisfactory to the NJDEP in an amount
sufficient to discharge the claim out of which the lien arises.
          (f) The Mortgagor shall use its best efforts to assure material
compliance with all Environmental Laws by all lessees, tenants, subtenants,
occupants, licensees, operators, managers and users of the Mortgaged Property.
     (iv) Indemnities.
          (a) The Mortgagor agrees to, and does hereby, indemnify, defend and
hold harmless the Mortgagee, its directors, officers, employees and agents and
all Bondholders (all being included in the word “Mortgagee” for the purposes of
this subsection (iv)) from and against any and all claims, causes of action,
damages, demands, fines, liabilities, losses, penalties, settlements, expenses
and costs, however defined and of whatever kind or nature, known or unknown,
(including, but not limited to, reasonable attorneys’ consultants’ and
engineering fees and disbursements and sampling, monitoring or remediation
costs) (“Losses”) which may be asserted against, imposed upon, suffered or
incurred by, the Mortgagee, arising out of in any way related to or due to
(I) any Release at the Mortgaged Property or any Environmental Conditions on,
at, under, or emanating from the Mortgaged Property, (II) any injury to human
health, safety or the environment (including wrongful death, personal injury,
property damage or damage to natural resources) by reason of Environmental
Conditions on, at, under or emanating from the Mortgaged Property; (III) any
violation, or alleged violation, of any Environmental Law; (IV) any material
misrepresentation by the Mortgagor in this Mortgage and/or the Loan Agreement or
in any other documents or materials furnished by the Mortgagor to the Mortgagee
and/or its representatives in connection with the issuance of the Bonds; (V) any
breach of any of Mortgagor’s representations, warranties or covenants set forth
in subsections (ii) and (iii) of this Section 19; (VI) any Regulatory Action or
Third-Party Claim arising from or relating to any Release or any Environmental
Conditions on, at, under or emanating from the Mortgaged Property, except to the
extent such Regulatory Action or Third-Party Claim arises from or relates to the
acts or omissions of the Mortgagee or its successors or assigns including any
transferee of the title of the Mortgagee or any subsequent purchaser at a
foreclosure or, after a foreclosure of the Mortgaged Property, any third-party
unrelated to or unaffiliated with the Mortgagor; or (VII) any lien imposed upon
the Mortgaged Property in favor of any governmental

12



--------------------------------------------------------------------------------



 



entity as a result of (A) the presence or disposal of a Hazardous Substance on
the Mortgaged Property, (B) a Release or threatened Release at or affecting the
Mortgaged Property, or (C) any other Environmental Conditions on, at, under or
affecting the Mortgaged Property, except to the extent such liens arise solely
from or relate to the acts or omissions of the Mortgagee or its successors or
assigns including any transferee of the title of the Mortgagee or any subsequent
purchaser at a foreclosure, or, after a foreclosure of the Mortgaged Property
any third-party unrelated to and unaffiliated with the Mortgagor. The duty of
the Mortgagor to indemnify, defend and hold harmless the Mortgagee includes, but
is not limited to, Regulatory Actions, Third-Party Claims or any other
proceedings or actions commenced by any person (including, but not limited to,
any federal, state or local governmental agency or entity) before any court or
administrative agency.
          (b) In any event a Clean-up is required by any governmental agency or
under any applicable Environmental Laws, Mortgagor shall promptly take all
necessary measures to complete the Clean-up in accordance with all applicable
Environmental Laws. If the initiation or the conduct of all or any portion of
such Clean-up is delayed by Mortgagor or Mortgagor fails to conduct such
Clean-up on the basis of Mortgagor’s good faith objection to the nature, extent
or scope of any Clean-up required by any governmental agency, Mortgagor shall
promptly provide Mortgagee with written notice of such objection (which notice
shall include a detailed explanation of the basis for such objection) and, upon
the request of Mortgagee, shall meet with Mortgagee at a mutually agreeable time
and location to discuss the matter and attempt to reach a resolution concerning
the conduct of any such Clean-up. In the event such an agreement cannot be
reached within a period of forty-five (45) days following Mortgagee’s receipt of
any such notice, the Mortgagee shall have the right to notify the Mortgagor that
it is in default of this Mortgage and the Mortgagee shall have all rights
available to it under Article III of this Mortgage.
     (v) General.
          (a) The representations, warranties, covenants and indemnities
contained in this Section 19 shall survive the execution and delivery of this
Mortgage, the discharge of the Bonds and any foreclosure of this Mortgage and
any acquisition of title to the Mortgaged Property by the Mortgagee and they
shall be deemed continuing representations, warranties and indemnities for the
benefit of the Mortgagee and any successors and assigns of the Mortgagee and the
Bondholders.
          (b) The Mortgagor and its successors and assigns, hereby forfeit and
forever waive, release and agree not to make or bring, any claim for
indemnification, contribution, reimbursement or direct payment against the
Mortgagee or its successors or assigns arising out of any of the matters
described in subsection (iv) hereof except to the extent such claim arises or
results from the acts or omissions of the Mortgagee, and any successors (but not
assigns), after the Closing of the Mortgage transaction or after any foreclosure
of this Mortgage pursuant to Article III hereof, which acts or omissions result
in a new Release at the Mortgaged Property or the aggravation of an existing
Environmental Condition at the Mortgaged Property.

13



--------------------------------------------------------------------------------



 



          (c) The Mortgagee’s rights and remedies against the Mortgagor under
this Section 19 shall be in addition to and not in lieu of all other rights and
remedies of the Mortgagee under this Mortgage, the Loan Agreement, at law or in
equity.
     (vi) Inspections and Investigations.
          (a) During the term of this Mortgage, Mortgagee and its designated
representatives, including any environmental consultant retained by Mortgagee,
shall have the right upon prior written notice to Mortgagor to enter upon and to
conduct a noninvasive inspection of the Mortgaged Property and to review all
Environmental Documents in the possession, custody or control of the Mortgagor
relating or referring to the Mortgaged Property or the operations conducted
thereon (the “Inspection”). The Mortgagee’s right to conduct such Inspections
shall include, without limitation, a right of reasonable access to all portions
of the Mortgaged Property and surrounding land and waters. The Mortgagor shall
cooperate fully with respect to such Inspection. Mortgagee shall discuss with
Mortgagor the results of any such Inspection and shall consult with Mortgagor
concerning any deficiencies revealed as a result of such Inspection. Mortgagee
shall bear its own costs and expenses incurred to conduct such Inspections
unless such Inspection is conducted in response to Mortgagee’s receipt of any
notice provided by Mortgagor to Mortgagee pursuant to subsection (iii)(b) of
this Section 19. In such event, the cost and expense of such Inspection shall be
borne by Mortgagor.
          (b) The Mortgagee, at any time after commencing foreclosure proceeding
pursuant to its foreclosure rights under this Mortgage or in connection with any
negotiations for a deed in lieu of foreclosure agreement between the Mortgagor
and the Mortgagee and after the occurrence of any Event of Default under this
Mortgage or with respect to the Bonds, or under the Loan Agreement, may itself,
or by its employees, agents, contractors or representatives, enter upon the
Mortgaged Property for the purposes of conducting any invasive soil and
groundwater sampling and investigations or such other investigations,
examinations, or analyses (hereafter referred to as “Investigation”) as the
Mortgagee may reasonably desire. The Mortgagee shall provide the Mortgagor with
reasonable notice before entering the Mortgaged Property to conduct any such
Investigation, and the Mortgagor shall cooperate fully in such Investigation.
          (c) The Mortgagee and its employees, agents, contractors, consultants
and/or representative shall conduct any such Investigation in a manner which
does not unreasonably interfere with the Mortgagor’s use of and operations on
the Mortgaged Property. In the event that this Mortgage is foreclosed, the
Mortgagor shall deliver the Mortgaged Property to the Mortgagee in compliance
with all applicable Environmental Laws.
          (d) In conducting any Inspection or Investigation pursuant to this
subsection (vi), Mortgagee shall use its best efforts not to cause or suffer a
violation of any applicable Environmental Laws at the Mortgaged Property or to
cause any new Release at the Mortgaged Property or the aggravation of an
existing Environmental Condition at the Mortgaged Property. In the event the
Mortgagee, and any successors (but not assigns), causes any such violation, new
Release or aggravated Environmental Condition as a result of its conduct of such
Inspection or Investigation at the Mortgaged Property, the Mortgagee, and any
successors (but not assigns), shall remedy such violation, new Release or
aggravated Environmental Condition and shall

14



--------------------------------------------------------------------------------



 



indemnify, defend and hold harmless Mortgagor from and against any Regulatory
Action or Third-Party Claim arising directly from and solely as a result of any
such violation, new Release or aggravated Environmental Condition. The
Mortgagee, and any successors (but not assigns), shall also indemnify, defend
and hold harmless Mortgagor from and against any personal injury or property
damage claims or actions arising directly from and solely as a result of the
Mortgagee’s, and any successors’ (but not assigns), entry upon the Mortgaged
Property to conduct any Inspection or Investigation pursuant to this subsection
(vi).
     Section 20. (a) Mortgagor shall pay or cause to be paid when due and
payable pursuant to the provisions of the Lease all rent, supplemental rent,
additional rent and other payments required to be paid by the tenant under the
Lease. Without limiting the generality of the foregoing, Mortgagor covenants
that it shall diligently perform and observe, not later than the times specified
in the Lease or herein (whichever instrument shall provide for the earlier
performance or observance), all of the terms, covenants and conditions of the
Lease required to be performed and observed by the tenant thereunder so that
Mortgagor’s rights as tenant under the Lease shall remain unimpaired. Mortgagor
shall promptly notify Mortgagee in writing of any default by the landlord or
Mortgagor in the performance or observance of any of the terms, covenants or
conditions to be performed or observed by either such party under the Lease, and
shall promptly after payment send to Mortgagee all receipts for all payments
required under the Lease.
          (b) Mortgagor shall not modify, amend, release, cancel, surrender or
terminate the Lease without the prior written consent of Mortgagee, the entire
interest of Mortgagor as tenant under the Lease having been mortgaged and
assigned to Mortgagee so that no such modification, amendment, release,
cancellation, surrender or termination shall be of any force or effect
whatsoever unless Mortgagee shall have given its prior written consent thereto.
          (c) Mortgagor further covenants and agrees that there shall be no
merger of the Mortgaged Property with the fee estate of the owner or owners of
the Real Estate, by reason of the fact that the Mortgaged Property or any part
thereof may be held by or for the account of any person or persons who shall be
the owner or owners of such fee estate, unless and until all persons at the time
having an interest in the fee estate and all persons, including Mortgagee, at
the time having an interest in the Mortgaged Property shall join in a written
instrument effecting such merger and shall duly record such instrument in the
public record.
          (d) No release or forbearance of any of Mortgagor’s obligations under
the Lease, pursuant to the terms of the Lease or otherwise, shall release
Mortgagor from any of its obligations under this Mortgage, including Mortgagor’s
obligations with respect to the payment of rents as provided for in the Lease
and the performance of all of the terms, provisions, covenants, conditions and
agreements contained in the Lease to be kept, performed and complied with by the
tenant therein.
          (e) Mortgagor shall at all times fully perform and comply with all
agreements, covenants, terms and conditions imposed upon or assumed by Mortgagor
as tenant under the Lease and, if Mortgagor shall fail so to do, Mortgagee may
(but shall not be obligated to) take any action Mortgagee deems necessary or
desirable to prevent or to cure any default or breach of

15



--------------------------------------------------------------------------------



 



condition by Mortgagor in the performance of or compliance with any of
Mortgagor’s covenants or obligations under the Lease. Upon receipt by Mortgagee
from the landlord (which term shall mean, as used herein, the landlord named in
the Lease as landlord or any successor in title to such landlord) under the
Lease of any written notice of default or breach of condition by Mortgagor,
Mortgagee may rely thereon and take any action to cure such default even though
the existence of such default or the nature thereof may be questioned or denied
by Mortgagor or by any party on behalf of Mortgagor or by any other party to
such agreements. Mortgagor hereby expressly grants to Mortgagee and agrees that
Mortgagee shall have the absolute and immediate right to enter in and upon the
Mortgaged Property or any part thereof to such extent and as often as Mortgagee,
in its sole discretion, deems necessary or desirable in order to prevent or to
cure any default in the covenants of Mortgagor under this Mortgage.
          (f) The occurrence of any event which, with the giving of notice or
the lapse of time, would constitute a default or breach of condition under the
Lease or which would entitle the landlord under the Lease to deprive Mortgagor
of the estate or interest vested in Mortgagor by the Lease shall, for the
purposes of this Mortgage, be treated as a default in or breach of condition
under the Lease.
          (g) Mortgagor shall not exercise any election available to Mortgagor
under the Lease with respect to the application of proceeds of insurance and
condemnation without first having obtained the prior written consent thereof by
Mortgagee.
          (h) If this Mortgage is still of public record on the date which is
thirty (30) days prior to the last date on which the tenant under the Lease has
a right to extend the term of the Lease and Mortgagor has not given Mortgagee
written evidence of Mortgagor’s proper exercise of such extension option,
Mortgagee may (but shall not be obligated to) at any time thereafter exercise
such extension option on behalf of Mortgagor, and Mortgagor hereby grants
Mortgagee a power of attorney to exercise such extension option, which power of
attorney is irrevocable and coupled with an interest.
          (i) The lien of this Mortgage, securing payment of the Note and the
Agreement and performance of the obligations under this Mortgage, shall not
merge, and shall always remain a separate and distinct mortgage lien,
notwithstanding the fact that such mortgage lien may from time to time be held
by the same party that holds the tenant’s interest in the Lease or by any entity
controlled by, controlling or under common control with such party; provided,
however, that the holder of this Mortgage may at any time, by a suitable
instrument, duly executed by Mortgagee and filed of public record, elect to
effect a merger of such liens upon the Mortgaged Property. If at any time
Mortgagee shall acquire all or any part of the fee estate in the Real Estate,
such acquisition shall not cause a merger with Mortgagee’s interest as holder of
this Mortgage; provided, however, that Mortgagee may at any time, by suitable
instrument duly executed by Mortgagee and filed of public record, elect to
effect a merger of such interests in the Mortgaged Property.
          (j) In the event of the bankruptcy or insolvency of the landlord under
the Lease, if the landlord in bankruptcy shall elect to reject the Lease,
pursuant to Section 365 of the Bankruptcy Code or any other similar or successor
provision, Mortgagor shall timely exercise its

16



--------------------------------------------------------------------------------



 



option to remain in possession for the balance of the term of the Lease.
Mortgagor hereby authorizes Mortgagee, to the extent permitted by law, to make
such election on behalf of Mortgagor and grants to Mortgagee an irrevocable
power of attorney, coupled with an interest, to make such election on behalf of
Mortgagor.
          (k) Nothing contained in this Section is intended to limit or impair
any rights which may be granted to Mortgagee under the terms of the Lease.
     II. THE MORTGAGOR SHALL BE IN DEFAULT OF THIS MORTGAGE UPON THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:
     Section 1. The occurrence of any Event of Default under the Agreement or
the Lease.
     Section 2. In the event the Mortgaged Property shall be encumbered by a
subsequent encumbrance, other than Permitted Encumbrances (as defined in the
Agreement), or any change in the ownership of the Premises.
     Section 3. In the event that the Mortgagor shall have encumbered, mortgaged
or given a security interest in any fixture or fixtures, or shall have, without
the consent of the Mortgagee, removed or replaced any fixtures.
     Section 4. In the event of default as to, or in the event that proceedings
be instituted for foreclosure or collection of, any mortgage, judgment, or lien
affecting the Premises.
     Section 5. In the event that the Mortgagor shall be unable to retain an
insurance company authorized to do business in the State of New Jersey to insure
the Premises in the form of policy approved by the Mortgagee for a sum equal to
the full amount of the Loan.
     Section 6. The Mortgagor shall have caused or permitted a security
interest, perfected or otherwise, other than the security interest specifically
provided for or permitted hereunder, to be created in any of the Mortgaged
Property, or shall have failed to take any action requested by the Mortgagee to
perfect or protect the security interest provided for herein.
     III. SHOULD ANY DEFAULT BE MADE BY THE MORTGAGOR, THE MORTGAGEE MAY TAKE
ANY OR ALL OF THE FOLLOWING ACTIONS, AT THE SAME OR AT DIFFERENT TIMES:
     Section 1. Declare the entire amount of unpaid principal and accrued
interest and other money due under this Mortgage, the Agreement and the Note
immediately due and payable.
     Section 2. Enter upon, and take possession of, the Mortgaged Property, and
to lease and let the said Mortgaged Property, and to receive all the rents,
issues and profits thereof which are overdue, due or to become due, and to apply
the same, after payment of all necessary charges and expenses, on account of the
amounts hereby secured and the holder of this Mortgage is given and granted full
power and authority to do any act or thing in connection with the management and
operation of the Premises. This remedy becomes effective either with or without
any action

17



--------------------------------------------------------------------------------



 



brought to foreclose this Mortgage and without applying at any time for a
receiver of such rents. Should said rents or any part thereof be assigned
without the consent of the holder of this Mortgage, then the Note shall, at the
option of the holder hereof, become due and payable immediately, anything herein
contained to the contrary notwithstanding.
     Section 3. Institute an action of mortgage foreclosure, or take other
action as the law may allow, at law or in equity, for the enforcement of this
Mortgage, and proceed thereon to final judgment and execution of the entire
unpaid balance of the Loan, including costs of suit, interest and reasonable
attorney’s fees. In case of any sale of the Mortgaged Property by virtue of
judicial proceedings, the Mortgaged Property may be sold in one parcel and as an
entirety or in such parcels, manner or order as the Mortgagee, in its sole
discretion, may elect. The failure to make any tenants parties defendant to a
foreclosure proceeding and to foreclose their rights will not be asserted by the
Mortgagor as a defense in any proceeding instituted by the Mortgagee to collect
the obligations secured hereby or any deficiency remaining unpaid after the
foreclosure sale of the Premises.
     Section 4. Appoint a receiver of the rents, issues and profits of the
Mortgaged Property without the necessity of proving either the depreciation or
the inadequacy of the value of the security or the insolvency of the Mortgagor
or any person who may be legally or equitably liable to pay moneys secured
hereby and the Mortgagor and each such person waive such proof and consent to
the appointment of a receiver.
     Section 5. If the Mortgagor or any subsequent owner is occupying the
Premises or any part thereof, it is hereby agreed that the said occupants shall
pay such reasonable rental monthly in advance as the Mortgagee shall demand for
the Premises or the part so occupied, and for the use of the Mortgaged Property
covered by this Mortgage or any chattel mortgage.
     Section 6. Apply on account of the unpaid indebtedness and the interest
thereon or on account of any arrearages of interest thereon, or on account of
any balance due to the Mortgagee after a foreclosure sale of the Mortgaged
Property whether or not a deficiency action shall have been instituted, any
unexpended moneys still retained by the Mortgagee that were paid by the
Mortgagor to the Mortgagee for the payment of, or as security for the payment of
taxes, assessments, municipal or governmental rates, charges, impositions,
liens, water or sewer rents, or insurance premiums, if any, or in order to
secure the performance of some act by the Mortgagor.
     Section 7. (i) Except as set forth in subsection (iv)(b) hereof, if the
Mortgagor fails to initiate and diligently pursue to completion any Clean-Up
required of the Mortgagor by any governmental agency or under any applicable
Environmental Laws and such failure continues for thirty (30) days after the
Mortgagee provides the Mortgagor written notice thereof (provided, however, that
if such Clean-Up requires work to be done, actions to be taken or conditions to
be remedied which by their nature cannot be fully done, taken or remedied, as
the case may be, within such thirty (30) day period, then no such failure shall
be deemed to have occurred with respect to any such work, action or remediation
within such thirty (30) day period and thereafter diligently and continuously
prosecutes same to completion), the Mortgagee may, in its sole discretion,
either (1) declare a default under this Mortgage and the Agreement; or (2) cause
the

18



--------------------------------------------------------------------------------



 



Clean-Up of any Hazardous Substance or other Environmental Conditions on, at,
under or emanating from the Mortgaged Property, or both; or (3) pay on behalf of
the Mortgagor any Losses imposed on the Mortgagor as a result of any Regulatory
Actions; or (4) make any other payment or perform any other reasonable act which
will prevent a lien in favor of any federal, state or local governmental
authority from attaching to the Mortgaged Property; or (5) pay, on behalf of the
Mortgagor, any Losses imposed on the Mortgagor as a result of any Third-Party
Claims or any one or more of the foregoing. The costs of such Clean-Up and/or
exercise of any of the remedies hereinabove set forth by the Mortgagee shall be
added to the indebtedness under the Loan Agreement (whether or not any court or
governmental agency has ordered the Clean-Up), and said costs shall become due
and payable, with interest thereon, at the highest interest borne by the Bonds.
After the occurrence of a default hereunder, the Mortgagor shall give the
Mortgagee and its employees, agents, contractors and representatives, access to
the Mortgaged Property to conduct any Clean-Up or any of the other remedies set
forth above that the Mortgagee, in its sole discretion, deems appropriate,
however, the Mortgagee has no affirmative obligation to conduct any such
Clean-Up or remedies, and this Mortgage and the Loan Agreement shall not be
construed as creating any such obligation or liability on the part of the
Mortgagee to conduct such Clean-Up or remedies.
     (ii) In connection with any Clean-Up conducted by Mortgagee pursuant to
subsection (i) above, Mortgagee shall have the sole and exclusive right to:
(1) select, hire and supervise the work of all persons, including environmental
consultants and contractors engaged in any work required to conduct such
Clean-Up (2) prepare and submit all data, test reports, recommendations,
proposals or other documents to the NJDEP; and (3) conduct all negotiations with
the NJDEP in connection with such Clean-Up, including without limitation, the
sole and exclusive right to formulate, negotiate, secure NJDEP approval of and
implement any cleanup plan or other remediation activities required by the
NJDEP. The foregoing notwithstanding, Mortgagee shall provide Mortgagor with
copies of all: (a) correspondence between the NJDEP and Mortgagees or its
representatives with respect to such Clean-Up; (b) field and laboratory data
generated in connection with such Clean-Up; and (c) reports, summaries,
proposals and recommendations or other documents submitted by Mortgagee to the
NJDEP in connection with such Cleanup within fifteen (15) days after submitting
the same to the NJDEP. In addition, Mortgagee shall provide Mortgagor for its
review and comment, draft copies of all documents Mortgagee intends to submit to
the NJDEP in connection with such Clean-Up not less than ten (10) business days
prior to submitting the same to the NJDEP. Mortgagee shall provide Mortgagor
with at least five (5) business days’ notice of any meetings with or inspections
by the NJDEP in connection with such Clean-Up and Mortgagor shall have the right
to attend any such meetings or inspections.
     (iii) In conducting any Clean-Up pursuant to subsection (i) above,
Mortgagee shall use its best efforts not to cause or suffer a violation of any
applicable Environmental Laws at the Mortgaged Property or to cause any new
Release at the Mortgaged Property or the aggravation of an existing
Environmental Condition at the Mortgaged Property. In the event the Mortgagee,
and any successors (but not assigns), causes any such violation, new Release or
aggravated Environmental Condition as a result of its conduct of such Clean-Up
at the Mortgaged Property, the Mortgagee, and any successors (but not assigns),
shall remedy such violation, new Release or aggravated Environmental Condition.
In the event the Mortgagee and any successors (but not

19



--------------------------------------------------------------------------------



 



assigns), causes, any such violation, new Release or aggravated Environmental
Condition as a result of its conduct of such Clean-Up at the Mortgaged Property,
the Mortgagee, and any successors (but not assigns), shall remedy such
violation, new Release or aggravated Environmental Condition and shall
indemnify, defend and had harmless Mortgagor form and against any Regulatory
Action or Third-Party Claim arising directly from and solely as a result of any
such violation, new Release or aggravated Environmental Condition. The
Mortgagee, and any successors (but not assigns), shall also indemnify, defend
and hold harmless Mortgagor from and against any personal injury or property
damage claims or actions arising directly from and solely as a result of the
Mortgagee’s and any successors’ (but not assigns), entry upon the Mortgaged
Property to conduct such Clean-Up pursuant to subsection (i) above.
     (iv) Any partial exercise by the Mortgagee of the remedies set forth in
subsection (i) above, or any partial undertaking on the part of the mortgagee to
cure the failure of the Mortgagor to comply with any Environmental Laws, shall
not obligate the Mortgagee to complete the actions taken or require the
Mortgagee to expend further sums to cure such noncompliance, except to the
extent that Mortgagee’s partial exercise of such remedies prevents the Mortgagor
from completing such remedies in accordance with the requirements of applicable
Environmental Laws or governmental agencies with jurisdiction. In that event,
the Mortgagee shall complete such remedies in accordance with and subject to the
provision of subsection (i) above. The Mortgagee’s exercise of the remedies et
forth in subsection (i) above, in whole or in part, shall not operate to place
upon the Mortgagee any responsibility for the operation, control, care,
management or repair of the Mortgaged Property or make the Mortgagee or be
construed to deem the Mortgagee to be, an “owner” or “operator” of the Mortgaged
Property within the meaning of or under any Environmental Laws. The Mortgagee,
by making any such payment or incurring any such costs, shall be subrogated to
any rights of the Mortgagor to seek reimbursement from any third parties,
including, without limitation a predecessor-in-interest to the Mortgagor’s title
to the Mortgaged Property, who may be a “responsible party” or otherwise liable
for any or all of such payments or costs under any Environmental Laws, common
law, equity or contract.
     IV. MISCELLANEOUS
     Section 1. The rights and remedies herein expressed to be vested in or
conferred upon the Mortgagee shall be cumulative and shall be in addition to and
not in substitution for or in derogation of the rights and remedies conferred by
any applicable law. The failure, at any one or more times, of the Mortgagee to
assert the right to declare the principal indebtedness due or the granting of
any extension or extensions of time of payment of the Loan either to the
Mortgagor or to any other person, or taking of other or additional security for
the payment thereof, or releasing any security, or changing any of the terms of
the within Mortgage or the Agreement, or other obligation accompanying this
Mortgage, or waiver of or failure to exercise any right under any covenant or
stipulation herein contained shall not in any way affect this Mortgage nor the
rights of the Mortgagee hereunder nor operate as a release from any personal
liability upon the Loan or obligation accompanying this Mortgage, nor upon any
covenant or stipulation therein contained, nor under any agreement assuming the
payment of said Loan or obligation.

20



--------------------------------------------------------------------------------



 



     Section 2. All notices to be given hereunder shall be given by certified
mail directed to the Mortgagor or to the Mortgagee at the respective addresses
shown at the head of this Mortgage, or to such other address as either party may
notify the other.
     Section 3. All of the terms, covenants, provisions and conditions herein
contained shall be for the benefit of, apply to, and bind the heirs, executors,
administrators, successors and assigns of the Mortgagor and the Mortgagee, and
are intended and shall be held to be real covenants running with the land, and
the term “Mortgagor” shall also include any and all subsequent owners and
successors in title of the Premises.
     Section 4. When such interpretation is appropriate, any word denoting
gender used herein shall include all persons, natural or artificial, and words
used in the singular shall include the plural.
     Section 5. This Mortgage is the Mortgage referred to in the Agreement and
is subject to all the terms and provisions of said Agreement. Should any
provision of the Agreement be inconsistent or contrary to the provisions of this
Mortgage, the provisions of the Agreement shall control. The Agreement is hereby
incorporated by reference as though fully set forth herein and made a part
hereof, and is on file for inspection at the offices of the Mortgagee.
     THE MORTGAGOR HEREBY DECLARES THAT THE MORTGAGOR HAS READ THIS MORTGAGE,
HAS RECEIVED A COMPLETELY FILLED IN COPY OF IT WITHOUT CHARGE AND HAS SIGNED
THIS MORTGAGE AS OF THE DATE CONTAINED IN THE ACKNOWLEDGMENT HEREOF.
[The remainder of this page intentionally left blank]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor has caused these presents to be signed by
its proper officer the day and year contained in the acknowledgment hereof.

                  WITNESS:       CONVERTED ORGANICS OF WOODBRIDGE, LLC    
 
               
 
      By:        
 
Name: Thomas Buchanan
         
 
Name: Edward Gildea    
Title: Chief Financial Officer
          Title: Chief Executive Officer    

[Signature Page to Leasehold Mortgage]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF NEW JERSEY
  :    
 
  :   SS.:
COUNTY OF                     
  :    

     BE IT REMEMBERED, that on this ___day of ___, 2007, before me, the
subscriber, an Attorney-at-Law of the State of New Jersey, personally appeared
Edward Gildea, the Chief Executive Officer of Converted Organics of Woodbridge,
LLC, who, I am satisfied is the person who executed the foregoing Instrument and
who thereupon acknowledged that he signed and delivered said Instrument as his
voluntary act and deed.

         
 
 
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
All that certain lot, parcel or tract of land, situate and lying in the Township
of Woodbridge, County of Middlesex, State of New Jersey, and being more
particularly described as follows:
BEING those certain premises depicted on “Property Site Plan/Plan of the
Building and Leased Premises” attached as Exhibit A to the Agreement of Lease
between Recycling Technology Development, LLC as Landlord and Converted Organics
Inc. as Tenant dated June 2, 2006 and First Amendment to Agreement of Lease
dated January 18, 2007 .
FOR INFORMATIONAL PURPOSES ONLY: Also known as part of Lot 1 in Block 51 on the
Township of Woodbridge Tax Map.

 



--------------------------------------------------------------------------------



 



     
 
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
to
THE BANK OF NEW YORK,
as Trustee
 
TRUST INDENTURE
 
DATED: AS OF FEBRUARY 1, 2007
Securing $17,500,000 Aggregate Principal Amount of
Solid Waste Facilities Revenue Bonds
(Converted Organics of Woodbridge, LLC — 2007 Project)
     
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I DEFINITIONS
    4  
Section 101. Terms Defined in Recitals
    4  
Section 102. Certain Funds
    4  
Section 103. Additional Definitions
    4  
ARTICLE II THE BONDS
    12  
Section 201. Form and Terms of Bonds and Additional Bonds
    12  
Section 202. Execution
    13  
Section 203. Authentication
    13  
Section 204. Registration, Transfer and Exchange
    13  
Section 205. Mutilated, Destroyed, Lost or Stolen Bonds
    14  
Section 206. Payments of Principal, Redemption Price and Interest; Persons
Entitled Thereto
    15  
Section 207. Temporary Bonds
    16  
Section 208. Cancellation and Destruction of Surrendered Bonds
    16  
Section 209. Acts of Bondholders; Evidence of Ownership
    16  
Section 210. Book-Entry Only System for Bonds
    17  
Section 211. Restrictions on Transfer of Bonds; Bond Legend
    19  
ARTICLE III ISSUE OF BONDS
    20  
Section 301. Issue of Bonds
    20  
Section 302. Issue of Additional Bonds
    21  
ARTICLE IV 2007 PROJECT FUND; PROJECT FUNDS
    23  
Section 401. 2007 Project Fund
    23  
Section 402. Project Funds
    24  
ARTICLE V REVENUES OF THE AUTHORITY, RECEIPTS AND REVENUES OF THE BORROWER AND
THE APPLICATION THEREOF TO FUNDS
    26  
Section 501. Payments, etc., to be Sufficient
    26  
Section 502. Revenue Fund; Application Thereof
    26  
Section 503. Debt Service Fund
    26  
Section 504. Debt Service Reserve Fund
    27  
Section 505. Redemption Fund
    28  
Section 506. Rebate Fund
    28  
Section 507. Procedure When Funds Are Sufficient to Pay All Bonds
    29  
Section 508. Moneys to Be Held for All Bondholders, With Certain Exceptions
    29  
Section 509. Additional Accounts and Subaccounts
    30  
Section 510. Fees, Charges and Expenses
    30  
Section 511. Lease Reserve Fund
    30  
Section 512. Operations and Maintenance Expense Reserve Fund
    30  
ARTICLE VI SECURITY FOR AND INVESTMENT OR DEPOSIT OF FUNDS
    31  
Section 601. Deposits
    31  
Section 602. Investments
    31  
Section 603. Valuation
    31  
ARTICLE VII REDEMPTION OF BONDS
    32  
Section 701. Bonds Subject to Redemption
    32  
Section 702. Selection of Bonds for Redemption
    34  
Section 703. Notice of Redemption
    34  
ARTICLE VIII COVENANTS OF AUTHORITY
    36  
Section 801. Payment of Principal of and Interest on Bonds
    36  
Section 802. Corporate Existence; Compliance with Laws
    36  
Section 803. Enforcement of Agreement; Prohibition Against Amendments of
Agreement; Notice of Default
    36  
Section 804. Further Assurances
    37  

i



--------------------------------------------------------------------------------



 



              Page
Section 805. Filing and Recording
    37  
Section 806. Non-Presentment of Bonds; Escheats
    37  
Section 807. Indemnification
    38  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    39  
Section 901. Events of Default
    39  
Section 902. Notice of Default; Opportunity to Cure Such Default
    39  
Section 903. Acceleration; Cure
    39  
Section 904. Powers of Trustee
    40  
Section 905. Powers of Bondholders
    41  
Section 906. Limitations on Bondholders
    41  
Section 907. Remedies Not Exclusive
    42  
Section 908. Delay or Omission of Trustee
    42  
Section 909. Application of Moneys
    42  
Section 910. Severability of Remedies
    42  
Section 911. Borrower’s Right of Possession and Use of its Property
    42  
Section 912. Notice of Default
    43  
Section 913. Remedies Herein Additional to Remedies in Agreement
    43  
Section 914. Trustee May Enforce Rights Without Possession of Bonds
    43  
ARTICLE X THE TRUSTEE
    44  
Section 1001. Acceptance of Trust
    44  
Section 1002. Rights and Powers During Default
    46  
Section 1003. Right to Rely Upon Documents
    46  
Section 1004. Right to Own and Deal in Bonds
    46  
Section 1005. Interest Upon Moneys Received
    46  
Section 1006. Construction of Provisions of Indenture
    46  
Section 1007. Co-Trustee
    46  
Section 1008. Resignation by Trustee
    46  
Section 1009. Removal of Trustee
    47  
Section 1010. Appointment of Temporary Successor Trustee
    47  
Section 1011. Qualifications of Successor Trustee
    47  
Section 1012. Court Appointment of Successor Trustee
    48  
Section 1013. Acceptance and Transfer of Trust
    48  
Section 1014. Successor Trustee by Merger
    48  
Section 1015. Trustee’s Right to Make Advances
    48  
Section 1016. Intervention by Trustee
    48  
Section 1017. Fees, Charges and Expenses of Trustee
    49  
ARTICLE XI AMENDMENTS AND SUPPLEMENTS
    50  
Section 1101. Amendments and Supplements Without Bondholders’ Consent
    50  
Section 1102. Amendments With Bondholders’ Consent
    50  
Section 1103. Trustee Authorized to Join in Amendments and Supplements; Reliance
on Counsel
    50  
Section 1104. Amendments to the Loan Agreement or the other Loan Documents
Without Consent of Bondholders
    50  
Section 1105. Amendments to the Loan Agreement or the other Loan Documents with
Consent of Bondholders
    51  
Section 1106. Conditions to Supplements and Amendments
    51  
ARTICLE XII DEFEASANCE
    52  
Section 1201. Defeasance
    52  
ARTICLE XIII MISCELLANEOUS PROVISIONS
    53  
Section 1301. Limitations on Recourse
    53  
Section 1302. No Rights Conferred on Others
    53  
Section 1303. Illegal, etc. Provisions Disregarded
    53  
Section 1304. Authority Not Responsible for Insurance, Taxes, Execution of
Indenture or Application of Moneys Applied in Accordance with this Indenture
    53  
Section 1305. Authority May Rely on Certificates
    54  
Section 1306. Notices to Trustee and Authority
    54  

ii



--------------------------------------------------------------------------------



 



              Page
Section 1307. Controlling Law
    54  
Section 1308. Successors and Assigns
    55  
Section 1309. Headings for Convenience Only
    55  
Section 1310. Counterparts
    55  
EXHIBIT A FORM OF THE BOND
    A-1  
EXHIBIT B CERTAIN TERMS OF BONDS
    B-1  

iii



--------------------------------------------------------------------------------



 



TRUST INDENTURE
     THIS TRUST INDENTURE made and entered into as of the 1st day of February,
2007 by and between the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, a public
instrumentality body corporate and politic organized and existing under the laws
of the State of New Jersey (the “Authority”), and The Bank of New York, a
banking corporation organized and existing under the laws of the State of New
York with trust powers in the State of New Jersey, being qualified to accept and
administer the trusts hereby created, as trustee (the “Trustee”):
W I T N E S S E T H:
     WHEREAS, the New Jersey Economic Development Authority Act, constituting
Chapter 80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on
August 7, 1974, as amended and supplemented (the “Act”), declares it to be in
the public interest and to be the policy of the State of New Jersey (the
“State”) to foster and promote the economy of the State, increase opportunities
for gainful employment and improve living conditions, assist in the economic
development or redevelopment of political subdivisions within the State, and
otherwise contribute to the prosperity, health and general welfare of the State
and its inhabitants by inducing manufacturing, industrial, commercial,
recreational, retail, service and other employment promoting enterprises by
making available financial assistance, to locate, remain or expand within the
State; and
     WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered
to extend credit to such employment promoting enterprises in the name of the
Authority, on such terms and conditions and such manner as it may deem proper
for such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and
     WHEREAS, Converted Organics of Woodbridge, LLC (the “Borrower”) has applied
to the Authority for financial assistance in the aggregate principal amount of
$17,500,000, the proceeds to be used by the Borrower to finance the Project (as
defined in the Loan Agreement described below) in the Township of Woodbridge,
County of Middlesex, New Jersey (the “Project”) through the issuance of the
Authority’s Bonds (defined below); and
     WHEREAS, the Authority at a meeting thereof duly convened and held on
January 9, 2007, adopted a resolution which authorized Bonds to be issued as
Solid Waste Facilities Revenue Bonds (Converted Organics of Woodbridge, LLC —
2007 Project) Series A in the principal amount $17,500,000 (the “Bonds”), in
order to finance the Project pursuant to a Loan Agreement by and between the
Authority and the Borrower dated as of February 1, 2007 (the “Loan Agreement”);
and
     WHEREAS, the Authority by the aforesaid resolution of January 9, 2007 has
duly authorized the execution and delivery of this Indenture and the issuance
thereunder of the Bonds (as hereinafter defined) upon and subject to the terms
and conditions hereinafter set forth; and
     WHEREAS, all acts and things have been done and performed, which are
necessary to make the Bonds when executed and issued by the Authority,
authenticated by the Trustee and delivered, the valid and binding legal
obligations of the Authority in accordance with their terms

 



--------------------------------------------------------------------------------



 



and to make this Indenture a valid and binding loan agreement for the security
of the Bonds authenticated and delivered under this Indenture;
     NOW, THEREFORE, THIS INDENTURE WITNESSETH: that, to provide for the payment
of principal or Redemption Price (as the case may be) and interest in respect of
all Bonds issued and outstanding under this Indenture, the rights of the
Bondholders (as hereinafter defined) and the performance of the covenants
contained in said Bonds and herein, and the payment of all other amounts due
under this Indenture, the Authority has caused the Borrower to deliver to the
Trustee, in addition to the Loan Agreement, a Note in the principal amount of
$17,500,000 (the “Series 2007 Note”), which is secured by a Leasehold Mortgage
from the Borrower to the Authority, an Assignment of Leases and Other Loan
Agreements and the Guaranty Agreement (each as defined in the Loan Agreement),
and all Additional Bonds, if any, issued hereunder, and does hereby sell,
assign, transfer, set over and pledge unto The Bank of New York, as Trustee, its
successors in trust and its assigns forever, all the right, title and interest
of the Authority in and to, and remedies under, the Series 2007 Note, the
Leasehold Mortgage, the Assignment of Leases and Other Agreements, the Guaranty
Agreement and the Loan Agreement (except for the Reserved Rights of the
Authority under the Loan Agreement) as the same relate to the Bonds issued under
the Indenture, and all the right, title and interest of the Authority in and to
the Revenues and the Funds (collectively, the “Trust Estate”);
     TO HAVE AND TO HOLD all and singular said right, title and interest of the
Authority; granted, bargained, sold, assigned, transferred, conveyed, mortgaged,
pledged, alienist, remised, released, confirmed and set over by the Authority as
aforesaid or intended so to be, unto the said Trustee, its successors and
assigns, forever.
     IN TRUST, NEVERTHELESS, under and subject to the terms and conditions
hereinafter set forth, for the benefit, protection and security of the Holders
of any and all of the Bonds, all of which regardless of the time or times of
their issuance or maturity, shall be of equal rank within their respective
series, without preference, priority or distinction of any of the Bonds over any
other thereof, except as otherwise provided in or pursuant to this Indenture and
for securing the observance and performance of all the conditions, covenants,
promises, stipulations, loan agreements and terms and provisions of this
Indenture and the uses and purposes herein expressed and declared.
     PROVIDED, HOWEVER, that notwithstanding the foregoing, the Authority
retains pursuant to Section 504 of the Loan Agreement (but without prejudice to
the assignment of such right, title and interest to the Trustee as hereinabove
provided including, without limitation, the ability of the Trustee to exercise
fully and independently its rights with respect thereto) equally but severally
with the Trustee such right, title and interest arising from the Reserved Rights
as set forth in the Loan Agreement, to receive indemnity against claims and
payment of its fees and expenses, to receive notices, information and reports,
to give consents and approvals and to enforce covenants of the Borrower in
furtherance of the Act and to cause the Extraordinary Mandatory Redemption of
the Bonds as set forth in Section 701(d) of this Indenture.
     PROVIDED FURTHER, HOWEVER, that if, after the right, title and interest of
the Trustee in and to the Trust Estate pledged and assigned to it under this
Indenture shall have ceased, terminated and become void in accordance with
Section 1201 hereof, the principal of,

2



--------------------------------------------------------------------------------



 



redemption premium, if any, and interest on the Bonds and any other obligations
arising hereunder shall have been paid to the Bondholders or shall have been
paid to the Borrower pursuant to Section 1201 hereof, and all amounts due to the
Authority and the Trustee hereunder, under the Loan Agreement, the Series 2007
Note, the Assignment of Leases and Other Loan Agreements and the Leasehold
Mortgage have been paid in full, then this Indenture and all covenants, loan
agreements and other obligations of the Authority hereunder shall cease,
terminate and be void, and thereupon the Trustee shall cancel and discharge this
Indenture and execute and deliver to the Authority and the Borrower such
instruments in writing as shall be required to evidence the discharge hereof;
otherwise, this Indenture shall be and remain in full force and effect.

3



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 101. Terms Defined in Recitals. The following terms shall have the
meanings set forth in the recitals hereto:

     
Act
  State
Borrower
  Trustee
Loan Agreement
  Trust Estate
Project
   

     Section 102. Certain Funds. All references herein to the “Redemption Fund”,
the “Project Fund”, the “Debt Service Fund”, the “Debt Service Reserve Fund” and
the “Revenue Fund” shall mean the funds so designated which are established
pursuant to Article IV and V hereof.
     Section 103. Additional Definitions. The following additional terms shall
have the meanings specified below:
     “Act” means the New Jersey Economic Development Authority Act, constituting
Chapter 80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on
August 7, 1974, as amended and supplemented.
     “Articles” and “Sections” mentioned by number are the respective Articles
and Sections of this Indenture so numbered.
     “Authentication Date” means the date of authentication of any Bond by the
Trustee.
     “Authority” means the New Jersey Economic Development Authority, a public
body corporate and politic constituting an instrumentality of the State,
exercising public and essential governmental functions and its successors or
assigns.
     “Authorized Denominations” means Bonds in a minimum principal amount of
$100,000 and any integral multiple of $5,000 in excess of $100,000.
     “Authorized Officer” means: (i) in the case of the Authority, the Chief
Executive Officer, the Chief Operating Officer, any Director of the Authority or
any individual or individuals duly authorized by the by-laws of the Authority or
any resolution of the Authority to execute contracts on behalf of the Authority;
(ii) in the case of the Borrower, any individual or individuals duly authorized
in writing by the Borrower to act on its behalf; and (iii) in the case of the
Trustee, the president, any vice-president, any assistant vice president, any
corporate trust officer, any trust officer or any assistant trust officer of the
Trustee, and when used with reference to any act or document also means any
other person authorized to perform any act or sign any document by or pursuant
to a resolution of the Board of Directors of the Trustee.

4



--------------------------------------------------------------------------------



 



     “Bond” or “Bonds” means the aggregate $17,500,000 Solid Waste Facilities
Revenue Bonds (Converted Organics of Woodbridge, LLC — 2007 Project) Series A
and any Additional Bonds authenticated and delivered under and pursuant to this
Indenture.
     “Bond Counsel” means Cozen O’Connor, or any other attorney or firm of
attorneys of nationally recognized standing on the subject of municipal bonds
appointed by the Authority or the Borrower and acceptable to the Trustee.
     “Bond Proceeds Account” means the account so designated and established
pursuant to Section 401 hereof.
     “Bond Redemption Fund” or “Redemption Fund” means the fund so designated
and established pursuant to Section 506 hereof.
     “Bondholder” or the term “Holder” or any similar term, when used with
reference to a Bond or Bonds, means any person who shall be the registered owner
of any Outstanding Bond or Bonds, respectively.
     “Borrower” means Converted Organics of Woodbridge, LLC, a limited liability
company organized under the laws of the State, and its successors or assigns.
     “Borrower’s Completion Certificate” means the certificate described in
Section 304 of the Loan Agreement, executed by the Borrower in form attached as
Exhibit B to the Loan Agreement.
     “Borrower Representative” means the President, General Manager or any other
person or persons at the time designated to act on behalf of the Borrower,
either generally or with respect to the execution of any particular document or
other specific matter, as set forth in the bylaws of the Borrower or a certified
resolution of its governing body, copies of which shall be on file with the
Authority and the Trustee.
     “Business Day” means any day upon which the Trustee is not authorized or
required by law or executive order to remain closed and on which the New York
Stock Exchange remains open.
     “Capitalized Interest Account” means the account so designated and
established pursuant to Section 401 hereof.
     “Certified Resolution” means a copy of one or more resolutions or amending
resolutions certified by the Secretary or Assistant Secretary of the Authority
to have been duly adopted by the Authority and to be in effect on the date of
such certification.
     “Contractor’s Completion Certificate” means the certificate or certificates
provided for in the Loan Agreement, executed by the Contractor and any
Subcontractors, upon substantial completion of construction of the Project
Facilities, in form and substance acceptable to the Authority, wherein the
Contractor or Subcontractor certifies as to such matters as the Authority shall
require, including, without limitation, that the Contractor or Subcontractor has
made every effort to satisfy the minority employment goals established in the
Affirmative Action Program

5



--------------------------------------------------------------------------------



 



and that the Contractor or Subcontractor has submitted all certificates,
reports, and records required by the Authority.
     “Cost” or “Costs” means: (a) when used with respect to new construction,
all costs which are allocable thereto and properly capitalized (or, with a
proper election, could be properly capitalized) under generally accepted
accounting principles and any other costs (whether or not properly capitalized)
which are incidental thereto and reasonably necessary or desirable in connection
therewith (or with the financing thereof); and (b) when used with respect to the
refinancing of Indebtedness (as defined in the Loan Agreement), all costs which
are allocable to the retirement of the Indebtedness to be refinanced (whether at
or prior to maturity) and all costs incidental to and reasonably necessary or
desirable in connection with the incurrence of any Indebtedness for the purpose
of the refinancing.
     “Costs of Issuance Account” means the account so designated and established
pursuant to Section 401 hereof.
     “Counsel” means an attorney at law or law firm (who may be counsel for the
Trustee, the Authority or the Borrower) designated by the party offering an
opinion as its counsel and not unsatisfactory to the Trustee.
     “Dated Date” means February 16, 2007.
     “Debt Service Fund” means the fund so designated and established pursuant
to Section 503 hereof.
     “Debt Service Reserve Fund” means the fund so designated and established
pursuant to Section 504 hereof.
     “Determination of Taxability” means a determination that the interest on
the Bonds is includable in gross income of the holder or the beneficial owner
thereof for purposes of federal income taxation, which determination shall be
deemed to have occurred upon the receipt by the Trustee of a written notice from
a current or former holder of a Bond or from the Borrower of (a) the issuance of
a published or private ruling or a technical advice memorandum by the Internal
Revenue Service in which the Borrower has participated or has been given the
opportunity to participate, and which ruling or memorandum the Borrower, in its
discretion, does not contest or from which no further right of judicial review
or appeal exists, or (b) a final determination from which no further right of
appeal exists of any court of competent jurisdiction in the United States in a
proceeding in which the Borrower has participated or has been a party, or has
been given the opportunity to participate or be a party, in the case of either
(a) or (b), to the effect that, as a result of a failure by the Borrower to
observe the provisions of its tax covenants in the Loan Agreement, or in any tax
certificate delivered by the Borrower in connection with the issuance the Bonds,
the interest payable on such Bonds is included in the gross income of the
holders thereof for federal income tax purposes, other than a person who is a
“substantial user” of either Project or a “related person” of such substantial
user within the meaning of the Code; provided, however, that no such
Determination of Taxability shall be considered to exist unless (i) the
registered owner or former registered owner of the Bond involved in such
proceeding or action (a) gives the Borrower and the Trustee prompt notice of the
commencement thereof and (b) (if

6



--------------------------------------------------------------------------------



 



the Borrower agrees to pay all expenses in connection therewith) offers the
Borrower the opportunity to control unconditionally the defense thereof and
(ii) either (a) the Borrower does not agree within 30 days of receipt of such
offer to pay such expenses and liabilities and to control such defense or
(b) the Borrower shall exhaust or choose not to exhaust all available
proceedings for the contest, review, appeal or rehearing of such decree,
judgment or action which the Borrower determines to be appropriate. No
Determination of Taxability described above will result from the inclusion of
interest on any Bond in the computation of minimum or indirect taxes or if the
events which would otherwise give rise to a Determination of Taxability are the
result of a change in the Code or regulations under the Code adopted and
becoming effective after the date of issuance of such Bonds.
     “Equity Account” means the account so designated and established pursuant
to Section 401(d) hereof.
     “Event of Default” means any of the events described in Section 901 hereof.
     “Extraordinary Mandatory Redemption” means any redemption made pursuant to
Section 701(d) hereof.
     “Extraordinary Optional Redemption” means any redemption made pursuant to
Section 701(e) hereof.
     “Favorable Opinion” means an opinion of Bond Counsel acceptable to the
Trustee addressed to the Authority and the Trustee to the effect that: (i) the
action proposed to be taken is authorized or permitted by the Act and this
Indenture and complies with their respective terms; and (ii) such action will
not adversely affect (A) the exemption of interest on the Bonds from New Jersey
personal income tax and corporate net income tax, (B) the exemption of the Bonds
from New Jersey gross income taxes, and (C) the validity of the Bonds.
     “Fiscal Year” means the annual accounting year of the Borrower, which
currently begins on January 1 of each fiscal year.
     “Funds” means the Revenue Fund, Bond Redemption Fund, Debt Service Reserve
Fund, Debt Service Fund and the Project Fund.
     “Government Obligations “ means (i) direct obligations of, or obligations
the timely payment of the principal of and interest on which is guaranteed by,
the United States of America, (ii) evidences of ownership of a proportionate
interest in specified direct obligations of, or specified obligations the timely
payment of the principal of and the interest on which are unconditionally and
fully guaranteed by, the United States of America, which obligations are held by
a bank or trust company organized and existing under the laws of the United
States of America or any state thereof in the capacity of custodian and
(iii) obligations which are issued by any state or political subdivision thereof
or any agency or instrumentality of such a state or political subdivision and
which are fully secured as to principal and interest by obligations described in
clause (i) or (ii) above.
     “Indenture” means this Trust Indenture dated as of February 1, 2007, as
amended or supplemented at the time in question.

7



--------------------------------------------------------------------------------



 



     “Independent” means (a) in the case of an individual, one who is not a
member of the governing body of the Authority or the Borrower or an officer or
employee of the Authority or the Borrower, and (b) in the case of a partnership,
corporation or association, one which does not have a partner, director,
officer, member or substantial stockholder who is a member of the governing body
of the Authority or the Borrower or an officer or employee of the Authority or
the Borrower; provided, however, that the fact that a Person is retained
regularly by or transacts business with the Authority or the Borrower shall not
make such Person an employee within the meaning of this definition.
     “Investment Obligations” means, to the extent permitted by law
(i) Government Obligations or obligations of the Federal National Mortgage
Association, Export Import Bank, Farmers Home Administration, General Services
Administration, U.S. Maritime Administration, Small Business Administration,
U.S. Department of Housing & Urban Development (PHA’s) or Federal Housing
Administration; (ii) bonds, notes or other evidences of indebtedness rated at
the time of purchase “AAA” by Standard & Poor’s Ratings Group or “Aaa” by
Moody’s Investors Service issued by the Federal National Mortgage Association or
the Federal Home Loan Mortgage Corporation with remaining maturities not
exceeding three years; (iii) U.S. dollar denominated deposit accounts and
banker’s acceptances with domestic commercial banks which have a rating on their
short term certificates of deposit on the date of purchase of “A 1” or “A 1+” by
Standard & Poor’s or “P 1” by Moody’s and maturing no more than 360 days after
the date of purchase. (Ratings on holding companies are not considered as the
rating of the bank); (iv) commercial paper which is rated at the time of
purchase in the single highest classification, “A 1+” by Standard & Poor’s or “P
1” by Moody’s Investors Service and which matures not more than 270 days after
the date of purchase; (v) investments in a money market fund rated “AAAm” or
“AAAm G” or better by Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc., including any fund from which the Trustee or its affiliates may
receive advisor compensation; (vi) certificates of deposit and time deposits of
any bank organized under the laws of the United States or any state thereof
which has a combined capital, surplus and undivided profits of at least
$25,000,000, including the Trustee and, to the extent then permitted by law for
the Trustee, any other investments of its trust funds provided that any such
certificates and investments are fully collateralized by obligations mentioned
in clauses (i) and (ii) hereof; (vii) repurchase Loan Agreements collateralized
by Government Obligations having a market value at the time of purchase equal to
102% of the amount of such repurchase agreement; or (viii) Pre refunded
Municipal Obligations defined as follows: Any bonds or other obligations of any
state of the United States of America or of any agency, instrumentality or local
governmental unit of any such state which are not callable at the option of the
obligor prior to maturity or as to which irrevocable instructions have been
given by the obligor to call on the date specified in the notice; and (A) which
are rated, based on the escrow established for such pre refunding, in the
highest rating category of Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc. or any successors thereto; or (B) (1) which are fully secured as
to principal and interest and redemption premium, if any, by a fund consisting
only of cash or obligations described in paragraph (i) above, which fund may be
applied only to the payment of such principal of and interest and redemption
premium, if any, on such bonds or other obligations on the maturity date or
dates thereof or the specified redemption date or dates pursuant to such
irrevocable instructions, as appropriate, and (2) which fund is sufficient, as
verified by a nationally recognized independent certified public accountant, to
pay principal of and interest and redemption premium, if any, on the bonds or
other obligations described in this paragraph on the maturity date or dates
thereof or

8



--------------------------------------------------------------------------------



 



on the redemption date or dates specified in the irrevocable instructions
referred to above, as appropriate.
     “Investor Representation Letter” means that letter required to be signed by
a proposed transferee or purchaser of the Bonds pursuant to Section 211 hereof.
     “Lease” means that Agreement of Lease dated as of June 2, 2007 by and
between Recycling Technology Development, LLC and the Borrower (as assignee of
Converted Organics, Inc.), as amended.
     “Leasehold Mortgage” shall mean the mortgage relating to the Project
Facilities, dated February 16, 2007, executed by the Borrower, as mortgagor, and
given to the Authority, as mortgagee.
     “Lease Reserve Fund” means the fund so designated and established pursuant
to Section 511 hereof.
     “Loan Agreement” means the Loan Agreement dated as of February 1, 2007
between the Authority and the Borrower.
     “Mandatory Redemption” means any redemption made pursuant to Section 701(a)
hereof.
     “Optional Redemption” means any redemption made pursuant to Section 701(b)
hereof.
     “Outstanding” means, with respect to the Bonds, all Bonds authenticated and
delivered under this Indenture as of the time in question, except:

  (a)   All Bonds theretofore cancelled or required to be cancelled under
Section 208 hereof.     (b)   Bonds for the payment or redemption of which
provision has been made in accordance with Article XII hereof; provided that, if
such Bonds are being redeemed, the required notice of redemption shall have been
given or provision satisfactory to the Trustee shall have been made therefor,
and that if such Bonds are being purchased, there shall be a firm commitment for
the purchase and sale thereof; and     (c)   Bonds in substitution for which
other Bonds have been authenticated and delivered pursuant to Article II hereof.

     “Paying Agent” means The Bank of New York, and its successor or successors
of any other corporation or association which may at any time be substituted in
its place pursuant to this Indenture.
     “Payment Date” means the (i) Principal Installment Date for the payment of
the principal of the Bonds, the dates established for the payment of principal
on any Additional Bonds, or any February 1 or August 1 for the payment of
interest on the Bonds and (ii) the Redemption Date set

9



--------------------------------------------------------------------------------



 



by the Trustee for the payment of the principal or redemption premium, if any,
of or interest on the Bonds upon redemption prior to the scheduled payment
dates.
     “Person” means an individual, a corporation, a partnership, a limited
liability company an association, a joint stock company, a trust, any
unincorporated organization, a governmental body or a political subdivision, a
municipality, a municipal authority or any other group or organization of
individuals.
     “Principal Installment Date” means any August 1st on which the principal of
any Bonds shall mature.
     “Project” shall have the meaning given in the recitals hereto.
     “Project Facilities” means the structures, buildings, improvements,
equipment and fixtures financed by or acquired with the proceeds of the Bonds as
reflected on Exhibit A to the Loan Agreement, as amended from time to time.
     “Project Fund” means the 2007 Project Fund and any other Project Fund
established pursuant to Section 402 hereof.
     “Proper Charges” means: (i) costs of issuance of the Bonds, attorneys’
fees, printing costs, agent’s fees and similar expenses paid in connection with
the Project Facilities; (ii) an expenditure for the Project Facilities, paid and
incurred after May 12, 2006 for the acquisition or improvement of land or the
acquisition, construction, reconstruction or improvement of property of a
character subject to the allowance for depreciation under the Code; or (iii) any
costs of issuance, preliminary expenditures or de minimis expenditures described
in Treas. Regs. § 1.150-2(f).
     “Property” means any and all right, title and interest of the Borrower in
and to any and all property whether real or personal, tangible or intangible and
wherever situated.
     “Purchaser” means Ferris, Baker Watts, Richmond, Virginia, and its
successors and assigns.
     “Rating Agency” means Moody’s Investors Service or Standard & Poor’s
Ratings Group or any other successor organization providing securities rating
services.
     “Redemption Date” means the date established for the payment of the
Redemption Price of the Bonds whether as a result of a redemption event set
forth in Article VII hereof, upon acceleration of the Bonds upon the occurrence
of an Event of Default or the redemption in part of any Bonds on the Interest
Payment Date.
     “Redemption Price” means the principal amount of any Bond to be redeemed
pursuant hereto, plus the applicable premium, if any, payable upon redemption.
     “Registrar” means The Bank of New York and its successors and assigns.

10



--------------------------------------------------------------------------------



 



     “Reserve Fund Requirement” means an amount equal to the lesser of ten
percent (10%) of the proceeds of the Bonds or one hundred percent (100%) of the
maximum annual debt service on the Bonds; provided, however, that the Reserve
Fund Requirement shall not be less than $1,750,000.
     “Requisition” means the form of requisition required by Section 303 of the
Loan Agreement as a condition precedent to the disbursement of moneys from the
Project Fund, in the form attached to the Loan Agreement as Exhibit C.
     “Revenues” means (i) all amounts received as payments under the Series 2007
Note, (ii) investment income in respect of any money held by the Trustee, and
(iii) any other amounts paid by the Borrower to the Trustee pursuant to the Loan
Agreement (except for amounts payable under Sections 712, 718, 806 and 904 of
the Loan Agreement).
     “Revenue Fund” means the fund so designated and established pursuant to
Section 502 hereof.
     “Series 2007 Note” means the Note dated February 16, 2007 evidencing the
Loan and which is made a part of the Record of Proceedings.
     “Special Mandatory Redemption” shall mean any redemption made pursuant to
Section 701(c) hereof and pursuant to the requirements of each series of Bonds.
     “Supplemental Indenture” or “indenture supplemental hereto” means any
indenture amending or supplementing this Indenture which may be entered into in
accordance with the provisions of this Indenture.
     “Transfer Agent” means The Bank of New York and its successors and assigns.
     “Trust Estate” has the meaning set forth in the granting clause within the
preambles hereto. and
     “Trustee” means The Bank of New York, a banking corporation organized and
existing under the laws of the State of New York with trust powers in the State,
being qualified to accept and administer the trusts hereby created, and its
successors in the trust hereunder.
     The words “hereof”, “herein”, “hereto”, “hereby” and “hereunder” (except in
the form of Bonds) refer to this entire Indenture.
     Terms not otherwise defined herein shall have the meanings provided in the
Loan Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE II
THE BONDS
     Section 201. Form and Terms of Bonds and Additional Bonds.

  (a)   The Bonds shall be issued in substantially such form as may be approved
by the Authority and the Borrower and set forth in Exhibit A hereto, as the same
may be supplemented to include the form of any Additional Bonds.     (b)   The
Bonds shall be issued initially in a book-entry only system with The Depository
Trust Company, New York, New York (“DTC”), acting as securities depository for
the Bonds in the manner described in Section 210 hereof. The ownership of one
fully registered Bond in the aggregate principal amount of each maturity of
Bonds will be initially registered in the name of Cede & Co., as nominee for
DTC.     (c)   The Authority, with the prior approval of the Borrower, shall
determine the terms of each series of Bonds, including, without limitation
thereto, the following: (i) the aggregate principal amount of such Bonds;
(ii) the Authorized Denominations of such Bonds; (iii) the date of such Bonds;
(iv) the maturity date or dates of such Bonds and the principal amount of Bonds
within each maturity; (v) the redemption provisions for such Bonds; and (vi) the
rate or rates of interest on such Bonds and the dates on which such interest is
required to be paid. To the extent that all such terms are not otherwise set
forth herein or in the Bonds, they shall be set forth in Exhibit B hereto, as
the same may be supplemented to include the terms of any Additional Bonds.    
(d)   The Bonds shall be numbered consecutively, beginning with the letter “R”,
followed by the letter of the series designation of the Bonds and followed by
the number. Temporary Bonds shall include the designation “(T).”     (e)   When
the Bonds are issued, transferred and delivered in accordance with the
provisions of this Indenture, the Bonds will have been duly authorized,
executed, issued and delivered and will constitute the valid special, limited
obligation of the Authority payable solely from the revenues and other monies
derived by the Authority from the Loan Agreement, and nothing in the Bonds or
this Indenture shall be construed as assigning or pledging therefore any other
funds or assets of the Authority. THE STATE IS NOT OBLIGATED TO PAY, AND NEITHER
THE FAITH AND CREDIT NOR TAXING POWER OF THE STATE IS PLEDGED TO THE PAYMENT OF,
THE PRINCIPAL OR REDEMPTION PRICE, IF ANY, OF OR INTEREST ON THE BONDS. THE
BONDS ARE A SPECIAL, LIMITED OBLIGATION OF THE AUTHORITY, PAYABLE SOLELY OUT OF
THE REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER
THE INDENTURE AND FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR
THE

12



--------------------------------------------------------------------------------



 



      PAYMENT OF THE BONDS. THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A
CHARGE AGAINST THE GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING
POWER.         The Act provides that neither the members of the Authority nor
any person executing bonds for the Authority shall be liable personally on said
bonds by reason of the issuance thereof.

     Section 202. Execution. Each Bond shall be executed in the name of the
Authority by the manual or facsimile signature of the Authority Officer and its
corporate seal shall be thereunto affixed, imprinted or otherwise reproduced and
attested by the manual or facsimile signature of the Secretary or Assistant
Secretary. In case any officer who shall have signed, sealed or attested any of
the Bonds shall cease to be such officer of the Authority before the Bonds so
signed, sealed or attested shall have been authenticated and delivered by the
Trustee, such Bonds may nevertheless be authenticated and delivered as herein
provided as if the person who so signed, sealed or attested such Bonds had not
ceased to be such officer. Any Bond may be signed, sealed or attested on behalf
of the Authority by any person who, at the date of such act, shall hold the
proper office, notwithstanding that at the date of such Bond such person may not
have held such office.
     Section 203. Authentication. The Bonds shall bear thereon a certificate of
authentication, substantially in the form set forth hereinafter in this
Indenture, duly executed by the Trustee. Only such Bonds shall be entitled to
any right or benefit under this Indenture. No Bond shall be valid or obligatory
for any purpose unless such certificate of authentication upon such Bond shall
have been duly executed by the Trustee, and such certificate of authentication
by the Trustee upon any Bond executed on behalf of the Authority shall be
conclusive and the only evidence that the Bond so authenticated has been duly
authenticated and delivered under this Indenture and that the Holder thereof is
entitled to the benefit of this Indenture.
     Section 204. Registration, Transfer and Exchange.

  (a)   The ownership of each Bond shall be recorded in the books of the
Authority, which books shall be kept by the Trustee at its principal corporate
trust office and shall contain such information as is necessary for the proper
discharge of the Trustee’s duties hereunder as Trustee, Registrar, Paying Agent
and Transfer Agent.     (b)   Bonds may be transferred or exchanged as follows:

  (i)   Except as otherwise provided herein, any Bond may be transferred if
endorsed for such transfer by the holder thereof and surrendered by such holder
or his duly appointed attorney at the principal corporate trust office of the
Trustee or at such other location where the Trustee’s principal payment
operation exist, whereupon the Trustee shall authenticate and deliver to the
transferee a new Bond or Bonds of the same series and maturity and in the same
denomination as the Bond surrendered for transfer or in different

13



--------------------------------------------------------------------------------



 



      Authorized Denominations equal in the aggregate to the principal amount of
the surrendered Bond.     (ii)   Any Bond or Bonds of a particular series and
maturity may be exchanged for one or more Bonds of the same series and maturity
and in the same principal amount, but in a different authorized denomination or
denominations. Each Bond so to be exchanged shall be surrendered by the holder
thereof or his duly appointed attorney at the principal corporate trust office
of the Trustee, whereupon a new Bond or Bonds shall be authenticated and
delivered to the holder.     (iii)   In the case of any Bond properly
surrendered for partial redemption, the Trustee shall authenticate and deliver a
new Bond in exchange therefor, such new Bond to be of the same series and
maturity and in a denomination equal to the unredeemed principal amount of the
surrendered Bond; provided that, at its option, the Trustee may certify the
amount and date of partial redemption upon the partial redemption certificate,
if any, printed on the surrendered Bond and return such surrendered Bond to the
holder in lieu of an exchange.         Except as provided in subparagraph
(iii) above, the Trustee shall not be required to effect any transfer or
exchange during the fifteen (15) days immediately preceding the date of mailing
of any notice of redemption or at any time following the mailing of any such
notice if the Bond to be transferred or exchanged has been called for such
redemption. No charge shall be imposed in connection with any transfer or
exchange, except for taxes or governmental charges related thereto. Transfers or
exchanges shall be valid for any purposes hereunder except as provided above.

     Section 205. Mutilated, Destroyed, Lost or Stolen Bonds.

  (a)   If any Bond is mutilated, lost, stolen or destroyed, the holder thereof
shall be entitled to the issuance of a substitute Bond only as follows:

  (i)   in all cases, the Bondholder shall provide indemnity to the Borrower,
the Authority and the Trustee against any claims arising out of or otherwise
related to the issuance of substitute Bonds pursuant to this Section;     (ii)  
in the case of a mutilated Bond the Bondholder shall surrender the Bond to the
Trustee for cancellation; and     (iii)   in the case of a lost, stolen or
destroyed Bond, the Bondholder shall provide evidence, satisfactory to the
Authority and the Trustee, of the ownership and the loss, theft or destruction
of the affected Bond.

Upon compliance with the foregoing, a new Bond of like tenor and denomination,
executed by the Authority, shall be authenticated by the Trustee and delivered
to the Bondholder, all at the expense of the Bondholder to whom the substitute
Bond is delivered. Notwithstanding the

14



--------------------------------------------------------------------------------



 



foregoing, the Trustee shall not be required to authenticate and deliver any
substitute for a Bond which has been called for redemption or which has matured
or is about to mature and, in any such case, the principal or Redemption Price
then due or becoming due shall be paid by the Trustee in accordance with the
terms of the mutilated, lost, stolen or destroyed Bond without substitution
therefor.

  (b)   Every substituted Bond issued pursuant to this Section 205 shall
constitute an additional contractual obligation of the Authority, whether or not
the Bond alleged to have been destroyed, lost or stolen shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Bonds duly issued
hereunder.     (c)   All Bonds shall be held and owned upon the express
condition that the foregoing provisions are exclusive with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Bonds, and shall
preclude any and all other rights or remedies, notwithstanding any law or
statute existing or hereafter enacted to the contrary with respect to the
replacement or payment of negotiable instruments, investments or other
securities without their surrender.

     Section 206. Payments of Principal, Redemption Price and Interest; Persons
Entitled Thereto.

  (a)   The principal or Redemption Price of each Bond shall be payable upon
surrender thereof at the principal corporate trust office of the Trustee or at
such other location where the Trustee’s principal payment operations exist. Such
payments shall be made to the holder of the Bond so surrendered, as shown on the
books of the Authority on the date of payment.     (b)   Each Bond shall bear
interest and be payable as to interest as follows:

  (i)   Each Bond shall bear interest from (A) the date thereof, if
authenticated for to the first date on which interest on such Bond is required
to be paid, as set forth in Exhibit B (each such date being herein referred to
as a “scheduled interest payment date”), (B) from the date of authentication, if
authenticated on a scheduled interest payment date to which interest has been
paid, or (C) from the last preceding scheduled interest payment date to which
interest has been paid (or the date of the Bond if no interest thereon has been
paid) in all other cases.     (ii)   Subject to the provisions of subparagraph
(iii) below, the interest due on any Bond on any scheduled interest payment date
shall be paid by check mailed to the holder of such Bond as shown on the
registration books kept by the Trustee as of the close of business on the
“regular record date”, which shall be the fifteenth day of the calendar month
(or the last preceding Business Day if such date is not a Business Day)
immediately preceding the scheduled interest payment date in question.

15



--------------------------------------------------------------------------------



 



  (iii)   If the available funds under this Indenture are insufficient on any
scheduled interest payment date to pay the interest then due, such interest
shall continue to accrue interest at the interest Rate on the Bonds but
thereupon cease to be payable to the Bondholders shown on the registration books
as of the regular record date. If sufficient funds for the payment of such
overdue interest thereafter become available, the Trustee shall immediately
establish a “special interest payment date” for the payment of the overdue
interest and a “special record date” (which shall be a Business Day) for
determining the Bondholders entitled to such payments. Notice of each date so
established shall be mailed to each Bondholder at least 10 days prior to the
special record date, but not more than 30 days prior to the special payment
date. The overdue interest shall be paid on the special interest payment date by
check or draft mailed to the Bondholders, as shown on the registration books
kept by the Trustee as of the close of business on the special record date.

In lieu of receiving interest payments by check or draft as provided above, any
holder of at least $500,000 in aggregate principal amount of Bonds of any series
shall, upon written request to the Trustee, be entitled to receive interest on
such Bonds by wire transfer to a designated account.
     Section 207. Temporary Bonds. Pending preparation of definitive Bonds of
any series, or by agreement with the purchasers of all Bonds of any series, the
Authority may issue and, upon its request, the Trustee shall authenticate in
lieu of definitive Bonds one or more temporary printed or typewritten Bonds, in
Authorized Denominations, of substantially the tenor recited above which shall
be numbered as provided in 201(d) hereof. At the request of the Authority, the
Trustee shall authenticate definitive Bonds in exchange for and upon surrender
of an equal principal amount of temporary Bonds. Until so exchanged, temporary
Bonds shall have the same rights, remedies and security hereunder as definitive
Bonds.
     Section 208. Cancellation and Destruction of Surrendered Bonds. The Trustee
shall cancel and destroy: (a) all Bonds surrendered for transfer or exchange,
for payment at maturity or for redemption (unless the surrendered Bond is to be
partially redeemed and the Trustee elects to return the Bond, certified as to
the redemption, to the holder thereof pursuant to subsection 204(b)(iii));
(b) all Bonds purchased by the Trustee with available moneys in Funds
established hereunder; and (c) all Bonds purchased by the Borrower and
surrendered to the Trustee for cancellation. The Trustee shall deliver to the
Authority and the Borrower a certificate of destruction in respect of all Bonds
destroyed in accordance with this Section.
     Section 209. Acts of Bondholders; Evidence of Ownership. Any action to be
taken by Bondholders may be evidenced by one or more concurrent (or
substantially concurrent) written instruments of similar tenor signed or
executed by such Bondholders in person or by agent appointed in writing. The
fact and date of the execution by any Person of any such instrument may be
proved by acknowledgment before a notary public or other officer empowered to
take acknowledgments or by an affidavit of a witness to such execution. Any
action by the holder of any Bond shall bind all future holders of the same Bond
in respect of any thing done or suffered by the Authority, the Borrower or the
Trustee in pursuance thereof.

16



--------------------------------------------------------------------------------



 



     Section 210. Book-Entry Only System for Bonds.

  (a)   Except as provided below, the registered Holder of all of the Bonds
shall be registered in the name of Cede & Co., as nominee of The Depository
Trust Company (“DTC”). With respect to the Bonds for which Cede & Co. shall be
the registered Holder, payment of interest on such the Bonds shall be made by
wire transfer of same day funds to the account of Cede & Co. on the scheduled
interest payment dates for the Bonds at the address indicated for Cede & Co. in
the registration books of the Authority kept by the Trustee, as Registrar.    
(b)   The Bonds shall be initially issued in the form of a separate fully
registered bond in the amount of each separate maturity. Upon initial issuance,
the ownership of such Bond shall be registered on the registration books of the
Authority kept by the Trustee in the name of Cede & Co. With respect to Bonds so
registered in the name of Cede & Co., the Authority and the Trustee shall have
no responsibility or obligation to any DTC participant, indirect DTC
participant, or any beneficial owner of a Bond. Without limiting the immediately
preceding sentence, the Authority and the Trustee shall have no responsibility
or obligation with respect to (i) the accuracy of the records of DTC, Cede & Co.
or any DTC participant or indirect DTC participant with respect to any
beneficial ownership interest in a Bond, (ii) the delivery to any DTC
participant, indirect DTC participant, beneficial owner or any other person,
other than DTC or Cede & Co., of any notice with respect to a Bond, or (iii) the
payment to any DTC participant, indirect DTC participant, beneficial owner or
any other person, other than DTC or Cede & Co., of any amount with respect to
the principal of, premium, if any, or interest on a Bond. The Authority and the
Trustee may treat DTC as, and deem DTC to be, the absolute registered Holder of
each Bond for the purpose of (i) payment of the principal of and interest on
each such Bond, (ii) giving notices with respect to the Bond, (iii) registering
transfers with respect to a Bond and (iv) for all other purposes whatsoever. The
Trustee shall pay the principal of and interest on the Bonds only to or upon the
order of DTC, and all such payments shall be valid and effective to fully
satisfy and discharge the Authority’s obligations with respect to such principal
and interest to the extent of the sum or sums so paid. No person other than DTC
shall receive a Bond evidencing the obligation of the Authority to make payments
of principal and interest thereon pursuant to this Indenture. Upon delivery by
DTC to the Trustee of written notice to the effect that DTC has determined to
substitute a new nominee in place of Cede & Co., and subject to the transfer
provisions hereof, the words “Cede & Co.” in this Indenture shall refer to such
new nominee of DTC.     (c)   (i) DTC may determine to discontinue providing its
services with respect to Bonds at any time by giving written notice to the
Authority and discharging its responsibilities with respect thereto under
applicable law. Upon receipt of such notice, the Authority shall promptly
deliver a copy of same to the Trustee.



17



--------------------------------------------------------------------------------



 



  (i)   The Authority, (A) in its sole discretion and without the consent of any
other person, may discontinue the book-entry services of DTC with respect to the
Bonds, in which event certificates for such Bonds are required to be printed and
delivered to DTC, and (B) shall terminate the services of DTC with respect to
the Bonds upon receipt by the Authority and the Trustee of written notice from
DTC to the effect that DTC has received written notice from DTC participants or
indirect DTC participants having interests, as shown in the records of DTC, in
an aggregate principal amount of not less than fifty percent (50%) of the
aggregate principal amount of the then Outstanding Bonds to the effect, that
(A) DTC is unable to discharge its responsibilities with respect to such Bonds;
or (B) a continuation of the requirement that all of the Outstanding Bonds be
registered in the registration books kept by the Trustee in the name of Cede &
Co., as nominee of DTC, is not in the best interest of the beneficial owners of
the Bonds.

  (d)   Upon termination of the services of DTC with respect to all Bonds as set
forth above, such Bonds shall no longer be restricted to being registered in the
registration books kept by the Trustee in the name of Cede & Co., as nominee of
DTC, but may be registered in whatever name or names Bondholders transferring or
exchanging such Bonds shall designate, in accordance with the provisions of the
Indenture. Upon the determination by any party authorized herein that the Bonds
shall no longer be limited to book-entry only form, the Authority shall
immediately advise the Trustee in writing of the procedures for transfer of such
Bonds from such book-entry only form to a fully registered form.     (e)  
Notwithstanding any other provision of this Indenture to the contrary, so long
as any Bond is registered in the name of Cede & Co., as nominee of DTC, all
payments with respect to the principal of and interest on, and all notices with
respect to, such Bond shall be made and given, respectively, to DTC as provided
in the DTC Blanket Letter of Representation of the Authority and the Trustee,
addressed to DTC.     (f)   In connection with any notice or other communication
to be provided to holders of the Bonds of any Series pursuant to the Indenture
by the Authority or the Trustee with respect to any consent or other action to
be taken by such Bondholders, the Authority or the Trustee, as the case may be,
shall establish a record date for such consent or other action and give DTC
notice of such record date not less than fifteen (15) calendar days in advance
of such record date to the extent possible.     (g)   The Authority and the
Trustee hereby signify their approval of the DTC Blanket Letter of
Representation of the Authority. Any successor Trustee shall, in its written
acceptance of its duties under this Indenture, agree to take any actions
necessary from time to time to comply with the requirements of the DTC Blanket
Letter of Representation.



18



--------------------------------------------------------------------------------



 



     Section 211. Restrictions on Transfer of Bonds; Bond Legend.

  (a)   Notwithstanding any provision herein to the contrary, the Bonds may only
be resold in Authorized Denominations upon receipt by the Trustee of an Investor
Representation Letter from the proposed transferee or purchaser in the form
attached hereto as Exhibit C.     (b)   The following language shall be set
forth in bold as a legend on each Bond:         “THIS BOND IS NOT RATED AND NO
APPLICATION IS EXPECTED TO BE MADE TO OBTAIN A RATING THEREON. PURCHASE OF THIS
BOND SHOULD BE CONSIDERED ONLY BY INVESTORS WHO (A) CAN BEAR THE ECONOMIC RISK
OF SUCH BOND; (B) HAVE KNOWLEDGE AND EXPERIENCE IN BUSINESS AND FINANCIAL
MATTERS AS TO BE CAPABLE OF EVALUATING THE RISKS AND MERITS OF SUCH BOND;
(C) ARE A NATIONAL BANK, COMMERCIAL BANK, REGISTERED INVESTMENT COMPANY UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”),
AN ACCREDITED INVESTOR UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), A QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT OR A QUALIFIED PURCHASER AS SUCH TERM IS DEFINED UNDER
SECTION 2(A)(5)(A) OF THE INVESTMENT COMPANY ACT; (D) ACKNOWLEDGE THAT SUCH BOND
IS HIGH RISK AND SHOULD ONLY BE CONSIDERED FOR PURCHASE AS PART OF A DIVERSIFIED
PORTFOLIO OF HIGH YIELD, HIGH RISK SECURITIES; AND (E) HAVE UNDERTAKEN THE
RESPONSIBILITY FOR OBTAINING ALL INFORMATION THAT THEY DEEM NECESSARY AND
DESIRABLE TO FORM A DECISION TO PURCHASE SUCH BOND. BY PURCHASING SUCH BOND,
EACH PURCHASER OF SUCH BONDS AGREES THAT THE AUTHORITY IS NOT RESPONSIBLE FOR
ITS DECISION TO PURCHASE SUCH BOND AND ACKNOWLEDGES THAT IT HAS NO RIGHTS OR
RECOURSE AGAINST THE AUTHORITY WITH RESPECT TO THE DECISION TO PURCHASE SUCH
BOND.”

19



--------------------------------------------------------------------------------



 



ARTICLE III
ISSUE OF BONDS
     Section 301. Issue of Bonds. Upon the execution and delivery of this
Indenture, the Authority shall issue the Bonds, and the Trustee shall
authenticate and deliver such Bonds to the initial purchasers thereof and apply
the net proceeds of the Bonds (“Bond Proceeds”), together with $4,500,000
contributed by the Borrower (“Equity Contribution”), as follows:

  (a)   $1,750,000 of Bond Proceeds shall be transferred to the Debt Service
Reserve Fund to satisfy the Reserve Fund Requirement;     (b)   $350,000 of Bond
Proceeds and $603,374.74 of Equity Contribution shall be transferred to the Cost
of the Issuance Account in the Project Fund to pay Costs of Issuance;     (c)  
$1,634,411 of Bond Proceeds shall be transferred to the Capitalized Interest
Account in the Project Fund to pay interest on the Bonds;     (d)   (i)
$13,365,589 of Bond Proceeds and $846,625.26 of Equity Contribution shall be
held in the Bond Proceeds Account of the 2007 Project Fund to pay for Costs of
the Project;

(ii) $400,000 of Bond Proceeds and $2,855,000 of Equity Contribution shall be
held in the Equity Account of the 2007 Project Fund to pay Costs of the Project
and certain general and administrative costs, including salaries, accounting and
legal fees, and other expenses of the Borrower; and

  (e)   $195,000 of Equity Contribution shall be transferred to the Lease
Reserve Fund to be applied pursuant to Section 511 hereof.

     Prior to authentication and delivery of the Bonds by the Trustee, the
Trustee shall also have received the following:

  (a)   A copy of the resolution adopted by the Authority authorizing the
execution and delivery of the Loan Agreement and this Indenture and the issuance
and delivery of the Bonds, duly certified by the Secretary or Assistant
Secretary of the Authority, to have been duly adopted by the Authority and to be
in full force and effect on the date of such certification;     (b)   An
original executed counterpart of the Loan Agreement, the Leasehold Mortgage and
this Indenture;     (c)   The original executed Series 2007 Note in the
aggregate principal amount of $17,500,000;

20



--------------------------------------------------------------------------------



 



  (d)   The opinion of Counsel for the Borrower regarding the enforceability of
the Loan Agreement and the opinion of Bond Counsel regarding the enforceability
of the Bonds;     (e)   Certificate regarding the insurance required to be
maintained as provided for in Section 813 of the Loan Agreement; and     (f)  
The Authority’s Certificate to the Trustee setting forth the Authority’s
instructions to the Trustee regarding the disposition of the Bond proceeds.

     Section 302. Issue of Additional Bonds. Subject to the terms of the Loan
Agreement, the Authority, with the consent of the Bondholders (which consent
shall not be unreasonably withheld), may issue one or more series of Additional
Bonds from time to time and lend the proceeds thereof to the Borrower pursuant
to the Loan Agreement to provide funds for the Cost of undertaking or completing
the Project, an addition to the Project or additional facilities on the
mortgaged property or the Cost of refunding or refinancing all or a portion of
the Outstanding Bonds of any one or more series or of any Indebtedness (as
defined in the Loan Agreement) other than Bonds. The Trustee shall authenticate
and deliver such Additional Bonds at the request of the Authority, but only upon
compliance with the requirements set forth in Section 601 of the Loan Agreement
and upon delivery to the Trustee of:

  (a)   An opinion or opinions of Counsel to the effect that (i) the Additional
Bonds have been duly issued for a permitted purpose under this Section 302,
(ii) all consents or approvals required to be obtained from any regulatory body
for the issuance of the Additional Bonds have been obtained, (iii) the consent
of the Bondholders have been obtained; (iv) the issuance of the Additional Bonds
and execution and delivery of related documents will not constitute a material
breach or default on the part of the Authority under its charter or the Borrower
under its Articles of Incorporation and Bylaws, any applicable laws or
regulations, court orders or rulings of regulatory bodies to which the Authority
or the Borrower is subject or any agreements to which the Authority or Borrower
is a party or to which their respective properties are subject, (v) all
documents delivered by the Authority and the Borrower in connection with the
issuance of the Additional Bonds have been duly and validly authorized, executed
and delivered and such execution and delivery and all other actions taken by the
Authority and the Borrower in connection with the issuance of the Additional
Bonds have been duly authorized by all necessary corporate actions, and (vi) all
conditions precedent to the issuance of the Additional Bonds pursuant to this
Indenture have been satisfied.     (b)   Such amendments or supplements to this
Indenture and the Loan Agreement and such other financing documents as may be
necessary or appropriate in order to (i) provide for the issuance of the
Additional Bonds, (ii) provide for the loan of the proceeds of such Additional
Bonds to the Borrower under the Loan Agreement and the application of such
proceeds to the Costs of any capital additions, or to the Costs of the funding
or refinancing in respect of which the Additional Bonds are being issued, and
(iii) provide for the Additional Bonds and all other Bonds previously issued and
then Outstanding to be equally and ratably secured (except

21



--------------------------------------------------------------------------------



 



      as otherwise permitted herein) by this Indenture, the Leasehold Mortgage,
and the Loan Agreement.     (c)   Certified Resolutions of the Authority and the
Borrower authorizing (i) the issuance of the Additional Bonds, (ii) the
application of the proceeds thereof and (iii) the execution and delivery of the
amendments, supplements and additional documents referred to in subsection
(b) above and the consummation of the transactions contemplated thereby.     (d)
  In the event the Additional Bonds are to issued on a parity with any Bonds
Outstanding, the Borrower shall provide for the funding of the Debt Service
Reserve Fund in an amount necessary to meet the Reserve Fund Requirement for all
Bonds Outstanding and the Additional Bonds and cause an amendment to the
Mortgage to increase the amount thereof in accordance with Section 505(c) hereof
to include the Additional Bonds.     (e)   The reasonable fees and expenses of
the Trustee, including but not limited to legal fees and expenses, in connection
with the issuance of the Additional Bonds.

22



--------------------------------------------------------------------------------



 



ARTICLE IV
2007 PROJECT FUND; PROJECT FUNDS
     Section 401. 2007 Project Fund. There is hereby established a 2007 Project
Fund in connection with the issuance of the Bonds, into which the Trustee shall
deposit the amounts specified in Section 301 hereof.

  (a)   There is hereby established a Costs of Issuance Account in the 2007
Project Fund, the moneys in which shall be used to pay costs incurred by the
Authority and the Borrower in connection with the issuance of the Bonds. All
such payments shall be made in accordance with written Requisitions given to the
Trustee by a Borrower Representative, which instructions shall specify the
Person to whom the payment is to be made and the nature of the cost to be paid.
Any moneys remaining in the Costs of Issuance Account in 2007 Project Fund as of
April 1, 2007 shall be transferred to the Project Fund.     (b)   There is
hereby established a Capitalized Interest Account in the 2007 Project Fund. Any
moneys deposited in the Capitalized Interest Account shall be transferred to the
Debt Service Fund and applied to the payment of interest as it becomes due on
the Bonds from the date of issuance to the date on which the funds deposited
therein have been depleted in full. At the request of the Borrower, the
Authority shall direct the Trustee to transfer any remaining balance in the
Capitalized Interest Account to the Project Fund.     (c)   There is hereby
established a Bond Proceeds Account in the 2007 Project Fund, the moneys in
which shall be used to pay Costs of the Project as set forth in Section 402
hereof.     (d)   There is hereby established an Equity Account in the 2007
Project Fund, into which the Borrower shall deposit the amount of $4,500,000
from sources other than proceeds of the Bonds, a portion of which shall be
transferred to the other funds and accounts described in, and in accordance with
and pursuant to, Section 301 of this Indenture on the date of the initial
issuance of the Bonds. The remaining moneys in the Equity Account shall be used
to pay Costs of the Project as set forth in Section 402 hereof after moneys in
the Bond Proceeds Account for the 2007 Project Fund have first been depleted for
payment of Costs of the Project, and are also available to pay certain general
and administrative costs, including salaries, accounting and legal fees, and
other expenses of the Borrower; provided, that upon receipt of a Borrower’s
Completion Certificate, if the Borrower is not in default under the terms of the
Loan Agreement, the Trustee may pay any moneys in the Equity Account to or at
the direction of the Borrower for any purpose; subject to the limitations and
restrictions set forth in Section 703 of the Loan Agreement regarding the making
of dividends, payments or other cash distributions to Converted Organics.

23



--------------------------------------------------------------------------------



 



     Section 402. Project Funds. The Trustee shall establish additional Project
Funds for the payment of Costs of any additions to be paid from the proceeds of
Additional Bonds or from insurance proceeds, condemnation awards (or other
similar sums) pursuant to the Loan Agreement. Project Funds shall consist of the
amounts required or permitted to be deposited therein pursuant to any provision
hereof or of the Loan Agreement. Such additional Project Funds or accounts
within a given Project Fund shall be maintained for each series of Additional
Bonds.
     Payments first from the Bond Proceeds Account of the 2007 Project Fund and
then from the Equity Contribution Account of the 2007 Project Fund, and from any
other Project Fund established hereunder, shall be made only in respect of the
Costs of the additions (or portion thereof) for which it is established and only
upon compliance with the following:

  (a)   On or after the date on which any Bond proceeds are deposited into a
Project Fund, the Trustee shall pay such Costs for which the Project Fund is
established as are authorized by a closing statement delivered at settlement for
such Bonds. Any such closing statement shall be signed by an Authorized Officer
of the Authority and approved by an authorized officer of the Borrower and shall
specify the Person to whom payment is to be made, the obligation on account of
which the payment is to be made, and the amount payable with respect thereto.  
  (b)   Except as provided in subsection (a) above, all payments from any
Project Fund shall be made only upon receipt by the Trustee of a completed
written Requisition executed by a Borrower Representative.     (c)   Any
Requisition relating in whole or in part to payments under Construction
Contracts as defined in the Loan Agreement shall be accompanied by a
Contractor’s Certificate or Certificates as defined in the Loan Agreement
certifying (i) his approval of the Requisition; (ii) that the obligation was
properly incurred; (iii) that the amount requisitioned is due and unpaid;
(iv) that, insofar as the payment is to be made for work, material, supplies or
equipment, the work has been performed and the materials, supplies or equipment
have been installed in the Project or have been delivered either at the Project
site or at a proper place for fabrication and are covered by the builders’ risk
insurance; and (v) that all work, material, supplies and equipment for which
payment is to be made are, in the signer’s opinion, in accordance with the plans
and specifications or duly approved change orders, all of which shall have been
previously filed with the Trustee.     (d)   There shall be retained in the
Project Fund an amount equal to ten percent (10%) of each Requisition for
purposes of the Affirmative Action Program (a “holdback”); provided, however, if
such Requisition if for payment or reimbursement of a payment by the Borrower,
which payment itself is or was for only ninety percent (90%) of the payment
requested by the Contractor or Subcontractor pursuant to the Construction
Contract, then such Requisition may be paid or reimbursed without regard to the
aforementioned holdback, but the remaining ten percent (10%), when requisitioned
by the Borrower, shall be disbursed upon the holdback conditions hereinafter set
forth. Said holdback shall

24



--------------------------------------------------------------------------------



 



      be disbursed from the Project Fund upon compliance with the Affirmative
Action and Prevailing Wage provision of the Loan Agreement and (i) the execution
and filing of the Contractor’s Completion Certificate, (ii) the execution and
filing of the Borrower’s Completion Certificate, (iii) receipt by the Borrower
of written notice issued by the Authority’s Office of Affirmative Action that
the Contractor has complied with the requirements of the Affirmative Action
Program, and (iv) certification to the Trustee by an Authorized Representative
of the Borrower of compliance with the conditions stated in clauses (i) through
(iii) above.         Upon written request to the Authority, the Trustee shall
furnish the Authority with a record of the Requisitions and disbursements from
the Project Fund.     (e)   Any closing statement or Requisition may authorize
the reimbursement to the Borrower for advances made in respect of Costs, but
only to the extent that such amounts are properly chargeable against the Project
Fund. Any such closing statement or requisition (and accompanying Contractor’s
Certificate, if appropriate) shall relate to the underlying Cost in respect of
which the requested reimbursement or repayment of indebtedness is to be made.  
  (f)   Upon receipt of a Borrower’s Completion Certificate (as defined in the
Loan Agreement), the Borrower shall direct the Trustee to (i) transfer the
moneys remaining in the applicable Bond Proceeds Account of the Project Fund to
the Bond Redemption Fund, to be applied in Authorized Denominations to redeem
Bonds upon the earliest date upon which Bonds may be redeemed at the option of
the Authority; and (ii) transfer the moneys remaining in the applicable Equity
Account of the Project Fund to the Borrower.

25



--------------------------------------------------------------------------------



 



ARTICLE V
REVENUES OF THE AUTHORITY, RECEIPTS AND
REVENUES OF THE BORROWER AND THE
APPLICATION THEREOF TO FUNDS
     Section 501. Payments, etc., to be Sufficient. Payments under the Loan
Agreement shall be set so that the payments to be made by the Borrower
thereunder will be sufficient in each Fiscal Year to provide for the payment,
when due, of the principal or Redemption Price of and interest on the Bonds and
to provide for all other deposits and other payments required to made hereunder.
     Section 502. Revenue Fund; Application Thereof. There is hereby established
a Revenue Fund, into which the Trustee shall deposit all payments made pursuant
to the Loan Agreement, and any other amounts required or permitted to be
deposited therein pursuant to the provisions hereof. On the last Business Day
preceding any required payment, or permitted payment as set forth in a Borrower
Certificate, from the Debt Service Fund pursuant to Section 503 hereof, an
amount equal to such payment shall be transferred from the Revenue Fund to the
Debt Service Fund.
     Section 503. Debt Service Fund. There is hereby established a Debt Service
Fund, the moneys on deposit within which shall be applied by the Trustee as
follows:

  (a)   to the payment of interest, when due, on all Outstanding Bonds,
including any accrued interest due in connection with purchases or redemptions
of Bonds pursuant to this Section 503 or Sections 505 and 701 hereof;     (b)  
to the payment, when due, of the principal or Redemption Price of Bonds then
payable at maturity or upon Mandatory Redemption (but only upon surrender of
such Bonds) subject to reduction by the principal amount of Bonds of the same
series and maturity which are either (i) purchased by the Borrower and
surrendered to the Trustee for cancellation, provided that, in the case of Bonds
subject to Mandatory Redemption, such Bonds shall be surrendered to the Trustee
for cancellation at least 15 days prior to the giving of notice of such
redemption by the Trustee, or (ii) purchased for cancellation by the Trustee
pursuant to subsection (c) below or Section 505 hereof; and     (c)   during the
12 month period preceding each principal maturity or Mandatory Redemption date,
the Trustee shall, at the request of the Borrower, purchase Bonds of the series
and maturity coming due on such principal maturity or Mandatory Redemption date
from funds transferred from the Revenue Fund to the Debt Service Fund for such
purpose; provided, however, that no such purchase shall be made unless (i) the
purchase price does not exceed 100% of the principal amount of the Bonds so to
be purchased (ii) in the case of any purchase of any maturity of Bonds which are
subject to Mandatory Redemption, firm commitments for the sale of such Bonds
from the holders thereof shall have been accepted at least 15 days prior to the
giving of notice of such redemption by the

26



--------------------------------------------------------------------------------



 



      Trustee, and (iii) upon the making of any transfer of moneys from the
Revenue Fund to the Debt Service Fund in connection with the proposed purchase,
there shall be no deficiency in the Revenue Fund, taking into account the
amounts then required to be paid or transferred therefrom for other purposes or
reserved therein against such payments and transfers.

     Section 504. Debt Service Reserve Fund.

  (a)   There is hereby established a Debt Service Reserve Fund into which the
Trustee shall initially deposit, pursuant to Section 301(b) hereof, an amount
equal to the Reserve Fund Requirement for the Bonds. The Trustee shall make
additional deposits in connection with the issuance of Additional Bonds if and
to the extent required under subsection (c) below.     (b)   Moneys on deposit
in the Debt Service Reserve shall be applied as follows:

  (i)   On the date of each required payment from the Debt Service Fund, moneys
in the Debt Service Reserve Fund shall be applied to cure any deficiency in the
Debt Service Fund with respect to the Bonds and any Additional Bonds secured by
the Debt Service Reserve Fund;     (ii)   At the time of valuation, any amount
in the Debt Service Reserve Fund in excess of the Reserve Fund Requirement shall
be transferred to the Revenue Fund and credited to interest payments in respect
of the applicable series of Bonds, except that during the construction period
for the acquisition, improvement, renovation or repair of any Capital Addition
for which a Project Fund is established, such portion of the excess as may be
necessary to cure a deficiency in such Project Fund shall, at the written
direction of the Borrower, be transferred thereto; and     (iii)   In each month
during the sixth month period preceding the final maturity date of any series of
Bonds secured by the Debt Service Reserve Fund, moneys held in the Debt Service
Reserve Fund shall be credited against the payment of interest on such series of
Bonds and shall be transferred to the Debt Service Fund for the payment of such
principal and interest; provided, however, that no such credit shall be given
and no such transfer shall be made if and to the extent that, immediately prior
to such crediting and transfer, the amount on deposit in the Debt Service
Reserve Fund is not at least equal to the Reserve Fund Requirement, less the
amounts previously transferred to the Debt Service Fund during such sixth month
period pursuant to this subparagraph (iii).

  (c)   The Reserve Fund Requirement shall be recalculated by Bond Counsel in
connection with the issuance of any Additional Bonds; provided that the
Authority may, at the request of the Borrower, issue Additional Bonds which are
not secured by or otherwise entitled to any payments from the Debt Service
Reserve Fund, in which case no such recalculation shall be required and in which

27



--------------------------------------------------------------------------------



 



      case such Additional Bonds shall be secured by a lien on the Project which
is not on a parity with the Bonds Outstanding which are secured by the Debt
Service Reserve Fund. If any recalculation of the Reserve Fund Requirement is
made which indicates that excess moneys are on deposit in the Debt Service
Reserve Fund, such excess shall be applied as a credit against the next
succeeding interest payments on the Bonds; provided that if Additional Bonds are
secured by the Debt Service Reserve Fund, then applied pro rata to the next
succeeding interest payments on the Bonds so secured. If any recalculation
indicates that the amount on deposit in the Debt Service Reserve Fund is less
than the Reserve Fund Requirement, an additional deposit to cure such deficiency
shall be made on the settlement date for the Additional Bonds.     (d)   The
Trustee may establish additional Debt Service Reserve Funds as may be provided
in Supplemental Indentures authorizing Additional Bonds to be held as security
for Additional Bonds of a series not to be secured by the Debt Service Reserve
Fund for the Bonds, as provided in the applicable Supplemental Indenture.

     Section 505. Redemption Fund. There is hereby established a Redemption Fund
into which the Trustee shall deposit such amounts as are required or permitted
to be deposited therein pursuant to the provisions of the Loan Agreement or this
Indenture, including but not limited to, Section 713 of the Loan Agreement.
Moneys in the Redemption Fund shall be applied to the Optional or Extraordinary
Redemption of Bonds pursuant to Article VII hereof.
     Section 506. Rebate Fund.

  (a)   A special fund is hereby created and designated as the Rebate Fund. The
Borrower shall transfer or cause to be transferred by the Trustee from the
Rebate Fund at such times and to such person as required by Section 148 of the
Code an amount equal to the Rebate Amount. Amounts in the Rebate Fund shall be
exempt from the lien of this Indenture. To the extent such amounts on deposit in
the Rebate Fund are not sufficient to meet the Rebate Amount, the amount of the
deficiency shall be immediately paid by the Borrower to the Trustee for deposit
in the Rebate Fund. Notwithstanding anything contained in this Indenture to the
contrary, neither the Authority nor the Trustee shall be responsible or liable
for any loss, liability, or expense incurred to the extent incurred as a result
of the failure of the borrower to fulfill its obligations with respect to the
calculation and payment of the Rebate Amount. The Authority and Trustee shall be
entitled to rely conclusively upon the calculations provided by the Borrower.
The Trustee, at the direction of the Borrower given in accordance with the Loan
Agreement, shall apply or cause to be applied the amounts in the Rebate Fund at
the times and in the amounts required by Section 148 of the Code solely for the
purpose of paying the United States of America in accordance with Section 148 of
the Code.

  (b)   Moneys held in the Rebate Fund shall be invested and reinvested upon the
written direction of the Borrower by the Trustee in Investment Obligations that
mature at such times specified in such written direction, which times shall be
not later than

28



--------------------------------------------------------------------------------



 



      such times as shall be necessary to provide moneys when needed for the
payments to be made from such Rebate Fund and in accordance with the provisions
hereof. The interest earned on any moneys or investments in the Rebate Fund
shall be retained in such Fund.     (c)   Moneys held in the Rebate Fund shall
be held by the Trustee for a period of not less than 75 days following the
redemption of final maturity of the Bonds.     (d)   The Trustee agrees to
furnish the Borrower and the Authority with notice of the Borrower’s obligation
to file its report with the Authority in accordance with the Loan Agreement and
to file its rebate calculation and make its rebate payment, if any, to the
Internal Revenue Service. Such reminder notice shall be furnished to the
Borrower and the Authority at least 90 days prior to each fifth anniversary of
the issuance of the Bonds as set forth in the Loan Agreement and within 30 days
following the redemption or final payment of the Bonds. The Trustee shall have
no further obligation for the computation of the Rebate Amount or the filing or
payment thereof.

     Section 507. Procedure When Funds Are Sufficient to Pay All Bonds. If at
any time the Trustee receives a Borrower Certificate to the effect that the
amounts held by the Trustee in the Funds established under this Article V other
than the Rebate Fund are sufficient to pay principal or Redemption Price of and
interest on all Bonds then Outstanding to maturity or prior redemption, together
with any amounts due the Authority and the Trustee, the Trustee shall so notify
the Authority and apply the amounts in the Funds to the payment of the aforesaid
obligations and neither the Authority nor the Borrower shall be required to pay
over any further revenues unless and until it shall appear that there is a
deficiency in the Funds held by the Trustee.
     Section 508. Moneys to Be Held for All Bondholders, With Certain
Exceptions. Until applied as herein provided, the moneys and investments held in
all Funds and Accounts established hereunder, other than the Rebate Fund, and
the proceeds of any remedies exercised under Article IX hereof shall be held in
trust for the benefit of the holders of all Outstanding Bonds, except that:
(a) on and after the date on which the interest on or principal or Redemption
Price of any particular Bond or Bonds is due and payable from the Debt Service
Fund or Redemption Fund, the unexpended balance of the amount deposited or
reserved in either or both of such Funds for the making of such payments shall,
to the extent necessary therefor, be held for the benefit of the Bondholder or
Bondholders entitled thereto; (b) any special redemption fund established in
connection with the issuance of any Additional Bonds for a refunding shall be
held for the benefit of the holders of Bonds being refunded; (c) the rights of
any Bondholders with respect to principal or interest payments extended beyond
their due dates pursuant to Section 804 hereof shall be subordinate to the
rights of Bondholders with respect to payments not so extended; (d) if any
Additional Bonds are issued which are not secured by the Debt Service Reserve
Fund, the moneys on deposit therein and the income from the investment thereof
shall not be available to pay any portion of the principal or Redemption Price
of or the interest on such Additional Bonds; and (e) any Debt Service Reserve
Fund established for a series of Additional Bonds shall be held as security only
for such Additional Bonds, as provided in the applicable Supplemental Indenture.

29



--------------------------------------------------------------------------------



 



     Anything in this Indenture to the contrary notwithstanding, any moneys held
by the Trustee in trust for the payment and discharge of any of the Bonds which
remain unclaimed after the date when such Bonds have become due and payable,
either at their stated maturity dates or by call for earlier redemption, if such
moneys were held by the Trustee at such date, or after the date of deposit of
such moneys if deposited with the Trustee after the said date when such Bonds
became due and payable, shall be applied when and as provided in the Uniform
Unclaimed Property Act, N.J.S.A. 46:30B-1 et seq., and the Trustee shall
thereupon be released and discharged with respect thereto and the Bondholders
shall have such rights as are provided in the Uniform Unclaimed Property Act.
     Section 509. Additional Accounts and Subaccounts. At the written request of
the Borrower, Trustee shall establish and maintain additional Funds or accounts
within the Funds or subaccounts within the Accounts established hereunder;
provided that (a) in each case, the written request of the Borrower shall set
forth in reasonable detail the sources of deposits into and disbursements from
the Account or Subaccount to be established, (b) in each case, the sources of
deposits into and disbursements from the Account Subaccount to be established
shall be limited to the sources of deposits permitted or required to be made
into and the disbursements permitted or required to be made from the Fund or
Account within which it is to be established, and (c) except as otherwise
provided in Section 508 hereof in the Supplemental Indenture establishing such
Fund, each additional Fund, Account or Subaccount established hereunder shall be
held in trust for the benefit of the holders of all Outstanding Bonds.
     Section 510. Fees, Charges and Expenses. The reasonable fees and expenses
of the Trustee, including but not limited to reasonable legal fees and expenses,
in connection with any Bonds or the administration of this Indenture or the Loan
Agreement shall be paid separately by the Borrower.
     Section 511. Lease Reserve Fund. There is hereby established a Lease
Reserve Fund into which the Trustee shall deposit such amounts as are required
to be deposited therein pursuant to Section 509 of the Loan Agreement. Moneys in
the Lease Reserve Fund shall be applied (to the extent necessary) upon the
written direction of the Borrower to pay Rent (as defined in the Lease) and
other amounts due under the Lease. Moneys remaining in the Lease Reserve Fund
after the expiration of the Lease shall be returned to the Borrower pursuant to
the Loan Agreement.
     Section 512. Operations and Maintenance Expense Reserve Fund. There is
hereby established an Operation and Maintenance Expense Reserve Fund into which
the Trustee shall deposit such amounts as are required to be deposited therein
pursuant to Section 717 of the Loan Agreement, provided however that amounts
contained in the Operation and Maintenance Expense Reserve Fund shall not be
required to exceed $1,200,000 at any time. Moneys in the Operations and
Maintenance Expense Reserve Fund shall be applied (to the extent necessary) to
pay operations and maintenance expenses in excess of those set forth in the
Annual Budget described in Section 717 of the Loan Agreement. Moneys remaining
in the Operation and Maintenance Expense Reserve Fund after payment in full of
all amounts owing hereunder and under the Loan Agreement shall be returned to
the Borrower.

30



--------------------------------------------------------------------------------



 



ARTICLE VI
SECURITY FOR AND INVESTMENT OR DEPOSIT OF FUNDS
     Section 601. Deposits. All moneys received by the Trustee under this
Indenture shall, except as hereinafter provided, be deposited with the Trustee,
and held by the Trustee in accordance with the terms of this Indenture, until or
unless invested as provided in Section 602 hereof.
     Section 602. Investments. The Trustee shall invest any moneys held by it
and not needed for immediate application in Investment Obligations; provided
that the accrued interest, if any, received upon the issuance of the Bonds held
in the Debt Service Fund shall be invested only in Government Obligations or
Investment Obligations as described in (v) of the definition of Investment
Obligation; and provided further, that all Investment Obligations shall mature
no later than the date when the amounts will foreseeably be needed for purposes
of this Indenture. Except as otherwise expressly set forth herein, all
investment earnings shall be credited to the Fund or Account in which the
investment is held.
     Absent written directions from the Borrower, the Trustee shall invest any
moneys not otherwise invested in Investment Obligations as described in (v) of
the definition of Investment Obligations.
     The Borrower shall be entitled to receive from the Trustee monthly and at
such other times as the Borrower may reasonably request, a statement of account
of any moneys held in the Funds by the Trustee.
     Section 603. Valuation.

  (a)   The Trustee shall compute the value of the assets of each Fund or
account established under this Indenture of Trust as of August 1 and February 1
in each year after taking into account any payments required to be made to
Bondholders on such dates and any transfers required to be made from the Debt
Service Reserve Fund pursuant to Section 505 hereof.     (b)   In computing the
assets of any Fund or account, investments and accrued interest thereon shall be
deemed a part thereof. Such investments shall be valued at the current market
value thereof, or at the redemption price thereof, if then redeemable at the
option of the Trustee.

31



--------------------------------------------------------------------------------



 



ARTICLE VII
REDEMPTION OF BONDS
     Section 701. Bonds Subject to Redemption. The Bonds of any series shall be
subject to redemption prior to maturity upon such terms as are acceptable to the
Authority and the Borrower and expressed in such Bonds, subject, however, to the
following:

  (a)   Mandatory Redemption. Bonds of specified maturities may be required to
be redeemed from moneys deposited in the Debt Service Fund for such purpose,
such redemptions to be made in such amounts and on such dates as set forth in
Exhibit B hereto or in the Supplemental Indenture entered into in connection
with the issuance of any Additional Bonds, at a Redemption Price equal to 100%
of the principal amount thereof, plus accrued interest to the Redemption Date.

  (b)   Optional Redemption. The Bonds shall be subject to redemption prior to
maturity, at the option of the Authority at the direction of the Borrower, as a
whole or in part in Authorized Denominations at any time on or after August 1,
2017, upon thirty (30) day prior written notice given to the Trustee, in such
order of maturity as shall be directed by the Authority at the direction of the
Borrower, at a redemption price equal to the percentage of the principal amount
to be so redeemed shown in the table below, plus accrued interest to the
Redemption Date.

          Dates (inclusive)   Redemption Price
August 1, 2017 – July 31, 2018
    106 %
August 1, 2018 – July 31, 2019
    103 %
August 1, 2019 and thereafter
    100 %

  (c)   Special Mandatory Redemption — Demise of Mortgaged Property. Bonds of
any series in Authorized Denominations may be subject to redemption from surplus
money in the Project Fund which are transferred to the Bond Redemption Fund, and
from insurance proceeds, condemnation awards or proceeds of conveyances in lieu
of condemnation arising out of the Project Facilities deposited in the
Redemption Fund and available for such purpose, at a Redemption Price equal to
100% of the principal amount thereof, plus accrued interest to the Redemption
Date.

  (d)   Extraordinary Mandatory Redemption. The Bonds are subject to
extraordinary mandatory redemption in whole after receipt by the Trustee of the
Authority’s written direction that either of the following events has occurred:

  (i)   if the Borrower ceases to operate the Project, or to cause the Project
to be operated, as an authorized “project” under the Act for twelve
(12) consecutive months, without first obtaining the prior written consent of
the Authority; or     (ii)   if any representation or warranty made by the
Borrower in the Loan Agreement or in any report, certificate, financial
statements or other

32



--------------------------------------------------------------------------------



 



      instrument furnished by the Borrower in connection with the Loan Agreement
shall prove to be false or misleading in many material respect when made.

  (e)   Extraordinary Optional Redemption . The Bonds are subject to
extraordinary optional redemption in whole at the option of the Authority, upon
the written notice to the Borrower and the Trustee, at any time prior to
maturity, at a redemption price equal to the principal amount thereof to be
redeemed, plus accrued interest to the redemption date if, as evidenced by a
certificate of an Authorized Officer of the Borrower (i) as a result of any
change in the Constitution of the United States of America or of the State or of
any final legislative or executive action of the United States of America or of
the State or any political subdivision thereof or by final decree or judgment of
any court after the contest thereof by the Borrower, the Loan Agreement becomes
void or unenforceable or legally impossible of performance in accordance with
the intent and purpose of the Authority or the Borrower, in which case such
redemption shall be in whole only at anytime and not in part or (ii) as set
forth in an Opinion of Bond Counsel that the redemption of the Bonds is required
to maintain the exclusion from gross income of interest on the Bonds for federal
income tax purposes.         The Authority shall provide written notice to the
Trustee of its election to redeem the Bonds pursuant to this paragraph, the
principal amount of such Bonds to be redeemed and the date, within one hundred
eighty (180) days from the effective date of any such constitutional amendment,
legislative or executive action, final decree, judgment or order but not less
than sixty (60) days from the date such notice is mailed, on which the Bonds
shall be redeemed pursuant to this paragraph.     (f)   Special Mandatory
Redemption on Determination of Taxability. The Bonds are subject to special
mandatory redemption, in whole, on a pro rata basis, after receipt by the
Trustee of the Authority’s written direction that a Determination of Taxability
has occurred (i) as a result of a failure by the Borrower to observe the
provisions of its tax covenants in Loan Agreement, or in any tax certificate
delivered by the Borrower in connection with the issuance the Bonds, at a
Redemption Price equal to 110% of the principal amount thereof, plus accrued
interest to the Redemption Date; or (ii) for any reason not specified in
subsection (i) above, at a Redemption Price equal to 104% of the principal
amount thereof, plus accrued interest to the Redemption Date.     (g)   Special
Mandatory Redemption For Transfer without Bondholder Consent. The Bonds are
subject to special mandatory redemption, in whole, on a pro rata basis, after
receipt by the Trustee of the Authority’s written direction upon notice by the
Borrower that the Borrower will (i) merge into or consolidate with any Person;
(ii) acquire any material portion of the stock of any Person or a material
portion of the assets or business of any Person or the operating business or
division of any Person; (iii) permit any Person to merge into it, (iv) form any
subsidiaries; or (v)

33



--------------------------------------------------------------------------------



 



      sell or transfer any material portion of its membership interests or
assets to any Person, pursuant to the requirements of Section 703 of the Loan
Agreement but without the consent of the Bondholders, at a Redemption Price
equal to the then applicable optional redemption price set forth in the
Indenture. If the Bonds are not yet subject to optional redemption upon the
occurrence of such event or events, the Borrower is required to deposit funds
with the Trustee sufficient to defease the outstanding principal of, premium and
interest on the Bonds through the first permitted optional redemption date, and
to redeem the Bonds on such date, all in accordance with the terms and
conditions of the Indenture.     (h)   Other Redemptions. Bonds of any series
may be subject to redemption upon such other terms as are provided in the
Supplemental Indenture authorizing the issuance of such Bonds, notwithstanding
the fact that other series of Bonds issued and Outstanding hereunder are not
subject to such redemption.

     Section 702. Selection of Bonds for Redemption. In the event that less than
all Bonds of any series or maturity are to be redeemed, Bonds of such series or
maturity shall be selected for redemption in such manner as may be expressed
herein, subject, however, to the following:

  (a)   in the case of any Extraordinary or Special Redemption, the moneys
available therefor shall be allocated to each series of Bonds subject to such
redemption as nearly as practicable in the same proportion as the Outstanding
principal amount of Bonds of such series bears to the Outstanding principal
amount of all Bonds subject to such redemption and the selection of Bonds of
each series for redemption shall be independent of the selection of Bonds of
other series for redemption; and

  (b)   in the case of any series having Bonds of varying denominations, each
Bond of such series shall be treated as representing that number of Bonds which
is obtained by dividing the face amount thereof by the smallest authorized
denomination; and

  (c)   if less than all of the Bonds are to be redeemed, the Trustee shall
select the particular Bonds for redemption by lot, but in no event shall any
partial redemption result in a Bond of a denomination of less than the
Authorized Denomination.

     Section 703. Notice of Redemption.

  (a)   The Trustee shall cause notice of any redemption of Bonds hereunder to
be mailed by first class mail to the holders of all Bonds to be redeemed at the
register addresses appearing in the registration books kept for such purpose
pursuant to Article II hereof. Each such notice shall (i) be mailed not more
than 60 nor less than 30 days prior to the redemption date, (ii) identify the
Bonds to be redeemed (specifying the CUSIP numbers, if any, assigned to the
Bonds) (iii) specify the Redemption Date, the Redemption Price and, if less than
all of any particular Bond is to be redeemed, the principal amount so to be
redeemed, (iv) state that on

34



--------------------------------------------------------------------------------



 



      the Redemption Date the Bonds called for redemption will be payable at the
principal corporate trust office of the Trustee, that from that date interest
will cease to accrue, that no representation is made as to the accuracy or
correctness of the CUSIP numbers (if any) printed therein or on the Bonds, and
(v) provide any other descriptive information which may be necessary in order to
identify the Bonds to be redeemed, including without limitation the original
issuance date, maturity date and interest rate applicable to such Bonds. No
defect affecting any Bond, whether in the notice of redemption or mailing
thereof (including any failure to mail such notice), shall affect the validity
of the redemption proceedings for any other Bonds.

  (b)   Notice of any redemption of Bonds hereunder shall also be given by the
Trustee on the same day as the mailed notice to Bondholders, by first class mail
or confirmed fax to (i) Financial Information, Inc.’s “Daily Called Bond
Service”, 30 Montgomery Street, 10th Floor, Jersey City, New Jersey 07302,
Attention: Editor; Kenny Information Services’ “Called Bond Service”, 55 Bond
Street, 28th Floor, New York, New York 10004; Moody’s “Municipal and Government
Bond Service”, 99 Church Street, 8th Floor, New York, New York 10007, Attention:
Municipal News Report; and Standard and Poor’s “Called Bond Record”, 26
Broadway, 3rd Floor, New York, New York 10004; or, in accordance with then
current guidelines of the Securities and Exchange Commission, to such other
addresses and/or such other services, as the Authority may designate with
respect to the Bonds; and (ii) the Authority. Such further notice shall contain
the information required in subsection (a) above. Failure to give all or any
portion of such further notice shall not in any manner defeat the effectiveness
of a call for redemption if notice thereof is given to the Bondholders as
described in Section (a) above.

  (c)   If at the time of mailing of any notice of optional redemption here
shall not have been deposited with the Trustee moneys sufficient to redeem all
the Bonds called for optional redemption, such notice shall state that it is
subject to the deposit of the redemption moneys with the Trustee not later than
two business days prior to the Redemption Date and shall be of no effect unless
such moneys are so deposited.

35



--------------------------------------------------------------------------------



 



ARTICLE VIII
COVENANTS OF AUTHORITY
     Section 801. Payment of Principal of and Interest on Bonds. The Authority
shall promptly pay or cause to be paid the principal or Redemption Price of, and
the interest on, every Bond issued hereunder according to the terms thereof, but
shall be required to make such payment or cause such payment to be made only out
of Revenues or any other moneys held by the Trustee under this Indenture. The
Authority shall appoint one or more paying agents for such purpose, each such
agent to be a national banking association, a state bank, a bank and trust
company or a trust company. The Authority hereby appoints the Trustee as Paying
Agent, and designates the principal corporate trust office of such agent as the
place of payment or such other location where the Trustee’s principal payment
operations exist, such appointment and designation to remain in effect until
notice of change is filed with the Trustee.
     Notwithstanding the foregoing, the Authority may enter into a written
agreement with any Holder of any Bond providing for the payment of principal or
Redemption Price of and interest on such Bond at a place other than the place
specified in such Bond as the place for payment without the necessity of
surrendering the Bond to the Trustee; provided, that (a) there shall be filed
with the Trustee a duplicate original of such agreement and (b) such agreement
will provide that in each case in which payment of principal is so made, the
Holder will not sell, transfer or otherwise dispose of such Bond unless it shall
have caused notation to be made thereon by the Trustee of the amount of
principal paid thereon and the last date to which interest has been paid
thereon.
     Section 802. Corporate Existence; Compliance with Laws. The Authority shall
maintain its corporate existence; shall use its best efforts to maintain and
renew all its rights, powers, privileges and franchises; and shall comply with
all valid and applicable laws, acts, rules, regulations, permits, orders,
requirements and directions of any legislative, executive, administrative or
judicial body.
     Section 803. Enforcement of Agreement; Prohibition Against Amendments of
Agreement; Notice of Default. The Authority has assigned its rights (subject to
its Reserved Rights) to the Trustee which shall require the Borrower to perform
its obligations under the Loan Agreement. The Authority may exercise all its
rights under the Loan Agreement as amended or supplemented from time to time,
including the right to amend the Loan Agreement to cure any ambiguity or to
correct or supplement any provision contained therein which may be defective or
inconsistent with any other provision contained therein or herein and to make
such other provision in regard to matters or questions arising under the Loan
Agreement or this Indenture; provided that it shall not amend the Loan Agreement
or make such other provisions in a manner which materially and adversely affect
the interests of Bondholders without the consent of the Trustee pursuant to
Section 1103 hereof. Prior to making any amendment, the Authority shall file
with the Trustee (i) a copy of the proposed amendment and (ii) an opinion of
Bond Counsel to the effect that such amendment or supplemental is authorized
under Section 1104 hereof, and, to the further effect that such amendment or
supplement will not otherwise materially and adversely affect the interests of
the Bondholders. The Authority shall give prompt written notice

36



--------------------------------------------------------------------------------



 



to the Trustee of any default known to the Authority under the Loan Agreement or
any amendment or supplement thereto.
     Section 804. Further Assurances. Except to the extent otherwise provided in
this Indenture, the Authority shall not enter into any contract or take any
action by which the rights of the Trustee or the Bondholders may be impaired and
shall, from time to time, execute and deliver such further instruments and take
such further action as may be required to carry out the purposes of this
Indenture.
     Section 805. Filing and Recording. The Authority has been advised by Bond
Counsel in its opinion to the Authority and the Borrower, that no recording,
rerecording, filing or refiling of the Indenture or any other instrument is
required in order to protect the lien of this Indenture or to perfect the
security interest created hereby. Upon written request of the holders of a
majority in aggregate principal amount of the Bonds or upon receipt of a written
opinion of Bond Counsel requiring the same, the Borrower shall cause this
Indenture or a financing statement relating hereto to be filed, in such manner
and at such places as may be required by law fully to protect the security of
the Holders of the Bonds and the right, title and interest of the Trustee in and
to the right, title and interest of the Authority in and to the Revenues and the
various Funds created hereunder or any part thereof. The Authority shall execute
or cause to be executed any and all further instruments as may be required by
law or as shall reasonably be requested by the Trustee for such protection of
the interests of the Bondholders, and the Borrower shall furnish satisfactory
evidence to the Trustee of filing and refiling of such instruments and of every
additional instrument which shall be necessary to preserve the lien of this
Indenture upon the trust estate or any part thereof until the principal,
redemption premium, if any, and interest on the Bonds issued hereunder shall
have been paid. The Trustee shall execute or join in the execution of any such
further or additional instrument and file or join in the filing thereof at such
time or times and in such place or places as it may be advised by an opinion of
Counsel will preserve the lien of this Indenture upon the foregoing right, title
and interest of the Authority assigned to the Trustee by this Indenture or any
part thereof and to preserve the Trustee’s interests as a secured party in the
Collateral until the aforesaid principal, redemption premium, if any, and
interest shall have been paid. In accordance with Section 701(b) of the Loan
Agreement in the event that U.C.C.-1 financing statement(s) are filed, the
Trustee shall advise the Borrower no earlier than six (6) months and no later
than sixty (60) days prior to each fifth anniversary of the filing of any
U.C.C.-1 financing statement of the requirement to renew or continue such
filing. The Authority agrees that it will cooperate with the Borrower in
connection with the Borrower’s obligation to cause all documents, statements,
memoranda or other instruments to be registered, filed or recorded in such
manner and at such places as may be required by law fully to protect the
security of the registered owners and the right, title and interest of the
Trustee in and to any moneys or securities held hereunder or any part thereof
(including any refilings, continuation statements or such other documents as may
be required).
     Section 806. Non-Presentment of Bonds; Escheats. If any Bond or evidence of
beneficial ownership of such Bond shall not be presented for payment when the
principal thereof becomes due (whether at maturity, by acceleration, upon call
for redemption, upon purchase or otherwise), all liability of the Authority to
the registered owner thereof for the payment of such Bond, shall forthwith
cease, terminate and be completely discharged if funds sufficient to pay such
Bond and interest due thereon, if any, are held by the Trustee uninvested for
the benefit of

37



--------------------------------------------------------------------------------



 



the registered owner thereof. Thereupon it shall be the duty of the Trustee to
comply with the Uniform Unclaimed Property Act, N.J.S.A. 46:30B-1 et. seq. with
respect to such funds. The registered owner shall thereafter be restricted
exclusively to such funds for any claim of whatsoever nature on his or her part
under this Indenture or on, or with respect to, such Bond.
     Section 807. Indemnification. Pursuant to Sections 715 and 718,
respectively, of the Loan Agreement, the Borrower has agreed to indemnify the
Authority, any person who “controls” the Authority within the meaning of
Section 15 of the Securities Act of 1933, as amended, or Section 20 of the
Securities Exchange Act of 1934, as amended, and any member, director, officer,
official, agent, attorney and employee of the authority or the State, and the
Trustee (herein, the Indemnified Parties”).

  (a)   To secure the Borrower’s indemnification payment obligation under the
Loan Agreement, the Indemnified Parties shall have a lien prior to the lien
created by this Indenture for the benefit of the registered owners of the Bonds
on all money or property held or collected by the Trustee other than money held
for the payment of the principal and redemption price, if any, of, and interest
on, any Bonds previously matured or called for redemption in accordance with
this Indenture, which shall be held for the benefit of the registered owners of
such Bonds only. Such obligations shall survive the satisfaction and discharge
of this Indenture.

  (b)   When an Indemnified Party incurs expenses or renders services after an
Event of Default, the expenses and compensation for the services are intended to
constitute expenses of administration under any applicable bankruptcy law.

38



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
     Section 901. Events of Default. Each of the following shall be an “Event of
Default” hereunder:

  (a)   If the principal or Redemption Price of any Bond is not paid when the
same shall become due and payable at maturity, upon redemption or otherwise; or
    (b)   If an installment of interest on any Bond is not paid when the same
shall become due and payable; or     (c)   If the Borrower shall fail to pay,
when due and payable, any sum due pursuant to the provisions of the Loan
Agreement and such failure continues to exist as of the expiration of any grace
period provided in the Loan Agreement; or     (d)   If any other event of
default under the Loan Agreement or any other Loan Document shall occur and be
continuing; or     (e)   If the Authority fails to perform any of its covenants,
conditions, agreements and provisions contained in the Bonds or in this
Indenture (other than as specified in subsections (a) or (b) above).

     Section 902. Notice of Default; Opportunity to Cure Such Default. No
default under Section 901(d), (e) or (f) hereof shall constitute an Event of
Default until actual notice of such default by registered or certified mail
shall be given to the Authority and the Borrower by the Trustee or by the
holders of not less than 25% in aggregate principal amount of all Bonds
Outstanding and until the Authority and the Borrower shall have had 30 days
after receipt of such notice to correct such default, and shall not have
corrected it; provided, however, if said default be shall be such that it cannot
be corrected within such 30 day period, it shall not constitute an Event of
Default if corrective action is instituted by the Authority or the Borrower
within such 30 day period and is diligently pursued to completion by the
Authority or the Borrower.
     Section 903. Acceleration; Cure. Should any Event of Default occur and be
continuing, then the Trustee may, by notice in writing delivered to the
Authority, the Borrower and the Bondholders, declare the principal of all Bonds
then Outstanding to be due and payable immediately, and upon such declaration
the said principal, together with interest accrued thereon, shall become due and
payable immediately at the place of payment provided therein without any
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived; provided, however, that no such declaration shall be
made if the Borrower cures such Event of Default prior to the date of the
declaration. The Trustee shall be required to take the foregoing actions if
requested in writing to do so by the holders of at least 25% in aggregate
principal amount of all Outstanding Bonds.
     The above provisions, however, are subject to the condition that if, after
the principal of the Bonds shall have been so declared to be due and payable,
all arrears of interest upon the

39



--------------------------------------------------------------------------------



 



Bonds, and all other sums payable under this Indenture (except the principal of,
and interest on, the Bonds which by such declaration shall have become due and
payable) shall have been paid by or on behalf of the Authority, and the
Authority also shall have performed or caused to be performed all other things
in respect of which it may have been in default hereunder, and shall have paid
or caused to be paid the reasonable charges of the Trustee, its counsel and the
Bondholders, including reasonable attorneys’ fees paid or incurred, then and in
every such case, the Trustee may annul such declaration and its consequences and
such annulment shall be binding upon the Trustee and upon all holders of Bonds
issued hereunder; but no such waiver, rescission and annulment shall extend to
or affect any subsequent default or impair any right or remedy consequent
thereon.
     Section 904. Powers of Trustee.

  (a)   Upon the happening and continuance of any Event of Default, then and in
every such case the Trustee may, and upon the written request of the holders of
not less than a majority in aggregate principal amount of the Bonds then
Outstanding hereunder shall, proceed to protect and enforce its rights and the
rights of the Bondholders under the laws of the State and under the Loan
Agreement, as assignee of the Authority (but not in the name of the Authority)
and this Indenture by such suits, actions or special proceedings in equity or at
law, or by proceedings in the office of any board or office having jurisdiction,
either for the specific performance of any covenant, condition or agreement
contained herein or in aid of execution of any power herein granted or for the
enforcement of any proper legal or equitable remedy, as the Trustee, being
advised by Counsel, shall deem most effectual to protect and enforce such
rights.

  (b)   The Authority agrees that the Trustee, subject to the provisions of the
Loan Agreement and this Indenture reserving certain rights to the Authority, as
assignee of the Authority, (but not in the name of the Authority) may enforce
all rights of the Authority and all obligations of the Borrower under and
pursuant to the Loan Agreement for and on behalf of the registered owners
whether or not the Authority is in default hereunder.

  (c)   Notwithstanding anything in the Indenture or in any of the other Loan
Documents to the contrary, neither the Trustee nor the registered owners shall
have the right to waive an Event of Default under any of the Loan Documents
which arises out of a violation of a Reserved Right without the prior written
consent of the Authority, which it shall give in its sole and complete
discretion. Notwithstanding anything herein or in any document executed in
connection herewith to the contrary, nothing herein shall affect the Authority’s
unconditional right to enforce its Reserved Rights.

  (d)   Upon the occurrence and continuance of an Event of Default under
Sections 901(a) 901(b) or 901(c) and upon the filing of a suit or other
commencement of judicial proceedings to enforce the rights of the Trustee and of
the Bondholders under this Indenture, the Trustee shall be entitled, as a matter
of right, to the appointment of a receiver or receivers with respect to the
Borrower, its Property

40



--------------------------------------------------------------------------------



 



      and the rents, revenues, issues, earnings, income, products and profits
thereof, pending such proceedings, with such powers as the court making such
appointment shall confer.

  (e)   The Trustee may maintain any proceedings without the possession of any
of the Bonds or the production thereof in connection with said proceeding.

  (f)   If any proceeding taken by the Trustee on account of any Event of
Default is discontinued or abandoned for any reason, or determined adversely to
the Trustee, then and in every case the Authority, the Trustee and the
Bondholders shall be restored to their former positions and rights hereunder,
respectively, and all rights, remedies and powers of the Trustee shall continue
as though no such proceeding had been taken.

     Section 905. Powers of Bondholders. The holders of a majority in aggregate
principal amount of the Bonds then Outstanding shall have the right, by an
instrument in writing executed and delivered to the Trustee, to direct the
method and place of conducting all remedial proceedings to be taken by the
Trustee hereunder.
     Section 906. Limitations on Bondholders. No Bondholder shall have any right
to institute any suit, action or proceeding in equity or at law for the
execution of any trust hereunder, or any other remedy hereunder or on the Bonds,
unless:

  (a)   the Trustee shall have been given written notice of an Event of Default;
    (b)   the holders of not less than 25% in aggregate principal amount of the
Bonds then Outstanding shall have requested the Trustee, in writing, to exercise
the powers hereinabove granted or to pursue such remedy in its or their name or
names;     (c)   there shall have been offered to the Trustee security and
indemnity satisfactory to it against the costs, expenses and liabilities,
including but not limited to, counsel fees to be incurred therein or thereby;
and     (d)   the Trustee shall have refused or neglected to comply with such
request within a reasonable time.

     Such notification, request and offer of indemnity are hereby declared in
every such case, at the option of the Trustee, to be conditions precedent to the
execution of the powers and trusts of this Indenture or to any other remedy
hereunder; it being understood and intended that no Bondholder shall have any
right in any manner whatever by his action to affect, disturb or prejudice the
security of this Indenture, or to enforce any right hereunder or under the
Bonds, except in the manner herein provided, and that all proceedings at law or
in equity shall be instituted, had and maintained in the manner herein provided
and for the full and ratable benefit of all holders of Outstanding Bonds
affected thereby, subject to the provisions of this Indenture. Nothing in this
Indenture contained shall, however, affect or impair the right of any Bondholder
to institute suit for enforcement of payment of the principal of and the
premium, if any, and interest on such Bond when due and payable in accordance
with its terms, upon redemption or otherwise.

41



--------------------------------------------------------------------------------



 



     Section 907. Remedies Not Exclusive. Except as limited under Section 1301
of this Indenture, no remedy herein conferred upon or reserved to the Trustee of
the Bondholders is intended to be exclusive of any other remedy or remedies, and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute.
     Section 908. Delay or Omission of Trustee. No delay or omission of the
Trustee or of any Bondholder to exercise any right or power accruing upon any
Event of Default shall impair any such right or power or shall be construed to
be a waiver of any such Event of Default or an acquiescence therein; and every
power and remedy given by this Article IX to the Trustee and to the Bondholders,
respectively, may be exercised from time to time and as often as may be deemed
expedient.
     Section 909. Application of Moneys. Upon the occurrence and during the
continuance of any Event of Default, any moneys on deposit in any Fund or
Account established hereunder and any moneys received by the Trustee under this
Article IX shall be applied,
     First: to the payment of the reasonable costs of the Trustee, including but
not limited to counsel fees, any disbursements of the Trustee with interest
thereon and its reasonable compensation;
     Second: Subject to the provisions of Section 508 hereof, to the payment of
all interest then due or overdue on Outstanding Bonds or, if the amount
available for the payment of interest is insufficient for such purpose, to the
payment of interest ratably in accordance with the amount due in respect of each
Bond; and
     Third: Subject to the provisions of Section 508 hereof, to the payment of
the outstanding principal amount due or overdue, by acceleration or otherwise,
with respect to all Bonds or, if the amount available for the payment of
principal is insufficient for such purpose, to the payment of principal ratably
in accordance with the amount due in respect of each Bond.
     Notwithstanding the foregoing, moneys in the Debt Service Reserve Fund
shall be applied only to the payment of the Bonds and such Additional Bonds as
shall specifically benefit from deposits made therein as provided in any
Supplemental Indenture. The surplus, if any, shall be paid to the Borrower or
the Person lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.
     Section 910. Severability of Remedies. It is the purpose and intention of
this Article IX to provide rights and remedies to the Trustee and the
Bondholders which may be lawfully granted under the provisions of the Act, but,
should any right or remedy herein granted be held to be unlawful, the Trustee
and the Bondholders shall be entitled, as above set forth, to every other right
and remedy provided in this Indenture.
     Section 911. Borrower’s Right of Possession and Use of its Property. So
long as the Borrower is in compliance with the terms and provisions of the Loan
Agreement, the Borrower shall be entitled to possess, use, operate and enjoy its
Property without interference from, and

42



--------------------------------------------------------------------------------



 



free from claims of, the Authority and the Trustee or persons claiming by,
through or under them.
     Section 912. Notice of Default. The Trustee shall mail to all owners of the
Bonds, at their addresses as they appear on the registration books kept pursuant
to Article II hereof, written notice of the occurrence of any Event of Default
set forth in Section 901 hereof within thirty (30) days after the Trustee shall
have notice of the same; provided, that the Trustee shall not be subject to any
liability to any Bondholder by reason of its failure to mail any such notice.
     Section 913. Remedies Herein Additional to Remedies in Agreement. The
remedies conferred in this article shall be in addition to all remedies provided
for in the Loan Agreement, which remedies are hereby incorporated herein by
reference.
     Section 914. Trustee May Enforce Rights Without Possession of Bonds. All
rights under this Indenture and the Bonds may be enforced by the Trustee without
the possession of any Bonds or the production thereof at the trial or other
proceedings relative thereto, and any proceeding instituted by the Trustee shall
be brought in its name for the ratable benefit of the holders of the Bonds.

43



--------------------------------------------------------------------------------



 



ARTICLE X
THE TRUSTEE
     Section 1001. Acceptance of Trust. The Trustee hereby accepts the trusts
imposed upon it by this Indenture and agrees to perform said trusts, but only
upon and subject to the following express terms and conditions:

  (a)   The Trustee may execute any of the trusts or powers hereof and perform
any of its duties by or through attorneys, agents, receivers or employees but
shall be answerable for the conduct of the same in accordance with the standard
specified in this Article, and shall be entitled to advice of Counsel concerning
all matters of trusts hereof and the duties hereunder and may in all cases pay
such reasonable compensation to all such attorneys, agents, receivers and
employees as may reasonably be employed in connection with the trusts hereof.
The Trustee may act upon the opinion or advice of Counsel in the exercise of
reasonable care. Trustee shall not be responsible for any loss or damage
resulting from any action or non-action in good faith in reliance upon such
opinion or advice.     (b)   The Trustee shall not be responsible for any
recital herein, or in the Bonds (except in respect to the authentication of the
Trustee endorsed on the Bonds), or for the recording or re-recording, filing or
re-filing of this Indenture or for insuring the property herein conveyed, or for
collecting any insurance moneys, or for the validity of the execution by the
Authority of this Indenture or of any supplements hereto or instruments of
further assurance, or for the sufficiency of the security for the Bonds issued
hereunder or intended to be secured hereby, or for the value or title of the
property herein conveyed or otherwise as to the maintenance of the security
hereof, except that in the event the Trustee enters into possession of a part or
all of the property pursuant to any provision of this Indenture it shall use due
diligence in preserving such property; and the Trustee shall not be bound to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of the Authority or on the part of the
Borrower under the Loan Agreement, except as hereinafter set forth. The Trustee
shall have no obligation to perform any of the duties of the Authority under the
Loan Agreement. The Trustee shall be obligated to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee.
    (c)   The Trustee shall not be accountable for the use of any Bonds
authenticated or delivered hereunder after such Bonds shall have been delivered
in accordance with instructions of the Authority. The Trustee may become the
owner of Bonds secured hereby with the same rights which it would have if not
Trustee.     (d)   Any action taken by the Trustee, pursuant to this Indenture
upon the request, or consent of any person who at the time of making such
request or giving such authority or consent is the owner of any Bond, shall be
conclusive and binding

44



--------------------------------------------------------------------------------



 



      upon all future owners of the same Bond and upon Bonds issued in exchange
therefor or in place thereof.     (e)   As to the existence or nonexistence of
any fact or as to the sufficiency or validity of any instrument, paper or
proceeding, the Trustee shall be entitled to rely upon an Authority Certificate
or any Borrower Certificate as sufficient evidence of the facts therein
contained and, prior to the occurrence of a default of which the Trustee has
been notified as provided in subsection (g) of this Section, or of which by said
subsection it is deemed to have notice, shall also be at liberty to accept a
similar Certificate to the effect that any particular dealing, transaction or
action is necessary or expedient, but may at its discretion secure such further
evidence deemed necessary or advisable, but shall in no case be bound to secure
the same.     (f)   The permissive right of the Trustee (indicated by the word
“may” and not by the word “shall”) to do things enumerated in this Indenture
shall not be construed as a duty, and the Trustee shall not be answerable for
other than its gross negligence or willful misconduct.     (g)   The Trustee
shall not be deemed to have notice of any Event of Default under Section 901(d),
(e) or (f) hereof unless the Trustee shall have actual knowledge of such default
or shall be specifically notified in writing of such default by the Authority,
the Borrower or the holders of at least 25% in aggregate principal amount of
Bonds then Outstanding. In the absence of such actual knowledge or written
notice, the Trustee may conclusively assume there is no such default.     (h)  
The Trustee shall not be personally liable, except with respect to matters
involving its willful misconduct or gross negligence, for any actions taken by
it, debts contracted or for damages to persons or property, or for salaries or
nonfulfillment of contracts during any period following an Event of Default in
which it may be in the possession of or managing real or tangible personal
property pursuant to this Indenture.     (i)   At any and all reasonable times
the Trustee, and its authorized agents, attorneys, experts, engineers,
accountants and representatives, shall have the right to inspect any and all
property and all books, papers and records of the Authority pertaining to any
improvements and the Bonds and to make copies thereof and to take such
information from and in regard thereto as may be desired to the extent permitted
by law.     (j)   The Trustee shall not be required to give any bond or security
in respect of the execution of the said trusts and powers or otherwise in
respect of the premises; provided, however, that prior to taking any remedial
action hereunder, the Trustee shall be entitled to reasonable indemnity
therefor.

45



--------------------------------------------------------------------------------



 



  (k)   All moneys received by the Trustee shall, applied or invested as herein
provided, be held in trust for purposes for which they were received but need
not be segregated from other funds except to the extent required by law.

     Section 1002. Rights and Powers During Default. Subject to its
responsibility to act upon the direction of the Bondholders hereunder, the
Trustee shall exercise such of the rights and remedies vested in it by this
Indenture and shall use the same degree of care in their exercise as a prudent
person would exercise or use in the circumstances in the conduct of its personal
affairs; provided, that, if in the opinion of the Trustee such action may tend
to involve expense or liability, it shall not be obligated to take such action
unless it is furnished with indemnity reasonably satisfactory to it.
     Section 1003. Right to Rely Upon Documents. The Trustee shall be protected
and shall incur no liability in acting or proceeding in good faith upon any
resolution, notice, telegram, request, consent, waiver, certificate, statement,
affidavit, voucher, bond, requisition or other paper or document which it shall
in good faith believe to be genuine. The Trustee shall be under no duty to make
any investigation or inquiry as to any statements contained or matters referred
to in any such instrument, but may accept and rely upon the same as conclusive
evidence of the truth and accuracy of such statements.
     Section 1004. Right to Own and Deal in Bonds. The Trustee, either as
principal or agent, may also engage in or be interested in any financial or
other transaction with the Authority or the Borrower and may act as depository,
trustee or agent for any committee or body of holders of the Bonds or other
obligations of the Authority, as freely as if it were not Trustee hereunder.
     Section 1005. Interest Upon Moneys Received. The Trustee shall not be under
any liability for interest on any moneys received under any of the provisions of
this Indenture, except such as may be agreed upon between the Trustee and the
Borrower. All interest allowed on any such moneys shall be credited as provided
in Article VI hereof with respect to interest on investments.
     Section 1006. Construction of Provisions of Indenture. The Trustee may
construe any of the provisions of this Indenture insofar as the same may appear
to be ambiguous or inconsistent with any other provision thereof.
     Section 1007. Co-Trustee. The Trustee, with the approval of the Authority
and the Borrower, may appoint an additional individual or institution as an
additional or co-trustee. If the Trustee appoints an additional or co-trustee,
each power or right vested in the Trustee hereunder shall be exercisable by and
vest such additional or co-trustee to the extent necessary or desirable to
enable the co-trustee to exercise such powers or rights, and every covenant and
obligation necessary to the exercise thereof by such additional or co-trustee
shall run to and be enforceable by either of them.
     Section 1008. Resignation by Trustee. The Trustee may at any time resign
from the trusts hereby created by giving written notice to the Authority, the
Borrower and each registered owner of Bonds then Outstanding. Any such
resignation shall take effect upon the later of (a) the date specified by the
Trustee in the foregoing notice (which shall be not less than 30 days after

46



--------------------------------------------------------------------------------



 



the giving of such notice), or (b) the appointment of a successor Trustee (i) by
the Borrower, unless an Event of Default has occurred under the Loan Agreement
or an event has occurred which, with the passage of time or the giving of
notice, would constitute such an Event of Default (a “Potential Default”), or
(ii) by the holders of at least 25% in aggregate principal amount of Outstanding
Bonds.
     Section 1009. Removal of Trustee. The Trustee may be removed at any time
upon written notice, appointing a successor Trustee, given by the Borrower,
unless an Event of Default or Potential Default (as defined in Section 1008
above) has occurred under the Loan Agreement, or by the holders of at least 51%
in aggregate principal amount of Outstanding Bonds. Such notice shall be given
to the Trustee to be removed, the Authority and (if given by the Bondholders)
the Borrower and shall be effective immediately, if the removal is for a breach
of the Trustee’s duties hereunder, or on a specified date not less than 30 days
after the giving of the notice, in all other cases. Any unpaid fees and expenses
of the Trustee shall be paid prior to effectiveness of such removal. The
successor Trustee shall notify all Bondholders of such removal and appointment.
     Section 1010. Appointment of Temporary Successor Trustee

  (a)   In case at any time the Trustee shall resign or shall be removed or
shall become incapable of acting, or shall be adjudged a bankrupt or insolvent,
or if a receiver, liquidator or conservator of the Trustee, or of its property,
shall be appointed, or if any public officer shall take charge or control of the
Trustee, or of its property or affairs, a successor Trustee shall be appointed
by the Authority, at the direction of the Borrower, by a duly executed written
instrument signed by an Authorized Officer of the Authority, but if the Borrower
does not direct the Authority to appoint a successor Trustee within sixty
(60) days, then by the Holders of a majority in principal amount of the Bonds
then Outstanding, excluding any Bonds held by or for the account of the
Authority, by an instrument or concurrent instruments in writing signed and
acknowledged by such Bondholders or by their attorneys-in-fact duly authorized
and delivered to such successor Trustee, notification thereof being given to the
Authority and the predecessor Trustee. After such appointment of a successor
Trustee, the Borrower shall mail notice of any such appointment to the
registered owners of the Bonds then Outstanding.

  (b)   If no appointment of a successor Trustee shall be made pursuant to the
foregoing provisions of this Section within 120 days after the Trustee shall
have given to the Authority written notice or after a vacancy in the office of
the Trustee shall have occurred by reason of its inability to act, removal, or
for any other reason whatsoever, the Trustee or the Holder of any Bond (in any
case) may apply to any court of competent jurisdiction to appoint a successor
Trustee. Said court may thereupon, after such notice, if any, as such court may
deem proper, appoint a successor Trustee.

     Section 1011. Qualifications of Successor Trustee. Every successor Trustee
appointed pursuant to any of the foregoing provisions shall be a trust company
or a national banking association or state bank with trust powers in good
standing located in or incorporated under the

47



--------------------------------------------------------------------------------



 



laws of the State, duly authorized to exercise trust powers and subject to
examination by federal or state authority, and, if there be such a trust
company, national banking association or state bank willing and able to accept
the trust on reasonable and customary terms, shall have a reported capital and
surplus of not less than $100,000,000.
     Section 1012. Court Appointment of Successor Trustee. In case at any time
the Trustee shall resign and no appointment of a successor Trustee shall be made
pursuant to the foregoing provisions of this Article X prior to the date
specified in the notice of resignation as the date when such resignation shall
take effect, the resigning Trustee or any Bondholder may forthwith apply to a
court of competent jurisdiction for the appointment of a successor Trustee. Such
court may thereupon, after such notice, if any, as it may deem proper and
prescribed, appoint a successor Trustee.
     Section 1013. Acceptance and Transfer of Trust. Any successor Trustee
appointed hereunder shall execute, acknowledge and deliver to the Authority and
the Borrower an instrument accepting such appointment hereunder, and thereupon
such successor Trustee, without any further act, deed or conveyance, shall
become duly vested with all the trust estate and the rights, powers, trusts,
duties and obligations of its predecessor in the trust hereunder, with like
effect as if originally named Trustee herein. Upon request of such Trustee, the
Trustee ceasing to act and the Authority shall execute and deliver an instrument
transferring to such successor Trustee all the trust estate and the rights,
powers and trusts hereunder of the Trustee so ceasing to act; and the Trustee so
ceasing to act shall pay over to the successor Trustee all moneys and other
assets at the time held by it hereunder.
     Section 1014. Successor Trustee by Merger. Any corporation into which any
Trustee hereunder may be merged or with which it may be consolidated, or any
corporation resulting from any merger or consolidation to which any Trustee
hereunder shall be a party, shall be the successor Trustee under this Indenture,
without the execution or filing of any paper or any further act on the part of
the parties hereto, anything herein to the contrary notwithstanding.
     Section 1015. Trustee’s Right to Make Advances. In case any tax, assessment
or governmental or other charge upon, or insurance premium with respect to, any
part of the Borrower’s Property is not paid as may be required under the Loan
Agreement, the Trustee may, with prior notice to the Borrower, pay such tax,
assessment or governmental charge or insurance premium, without prejudice,
however, to any rights of the Trustee or the Bondholders hereunder arising in
consequence of such failure; and any amount at any time so paid under this
Section, with interest thereon from the date of payment at the Trustee’s prime
rate of lending at the time or for the period in question, shall be given a
preference in payment over any payment of principal of and premium, if any, and
interest on the Bonds, and shall be paid out of the proceeds of revenues
collected under the Loan Agreement, if not otherwise caused to be paid; provided
however, that the Trustee shall be under no obligation to make any such payment
unless it shall have been requested to do so by the holders of at least 25% in
aggregate principal amount of Bonds then Outstanding and shall have been
provided with adequate funds for the purpose of such payment.
     Section 1016. Intervention by Trustee. The Trustee may intervene on behalf
of the Bondholders in any judicial proceeding to which the Authority is a party
and which, in the

48



--------------------------------------------------------------------------------



 



opinion of the Trustee and its counsel, has a substantial bearing on the
interests of the Bondholders, and shall intervene if it is requested in writing
by the holders of at least 25% in aggregate requested principal amount of the
Bonds then Outstanding and is provided indemnity pursuant to Section 1002. The
rights and obligations of the Trustee under this Section 1016 are subject to the
approval of a court of competent jurisdiction.
     Section 1017. Fees, Charges and Expenses of Trustee. The Trustee shall be
entitled from the Borrower to payment and/or reimbursement for reasonable fees
and for its services rendered hereunder and all advances, counsel fees and other
expenses reasonably and necessarily made or incurred by the Trustee in
connection with such services, including but not limited to counsel fees. Upon
an Event of Default, but only upon an Event of Default, the Trustee shall have a
right of payment prior to payment on account of interest on or principal of, or
premium, if any, on, any Bond for the foregoing advances, fees, costs and
expenses incurred. The Authority shall not be responsible for payment of any
such fees and expenses.

49



--------------------------------------------------------------------------------



 



ARTICLE XI
AMENDMENTS AND SUPPLEMENTS
     Section 1101. Amendments and Supplements Without Bondholders’ Consent. This
Indenture may be amended or supplemented from time to time, without the consent
of the Bondholders by a Supplemental Indenture for one or more of the following
purposes:

  (a)   in connection with the issuance of Additional Bonds, to set forth such
matters as are specifically required or permitted hereunder or such other
matters as will not adversely affect the holders of the Bonds then Outstanding;
    (b)   to make conforming changes in connection with any changes to the Loan
Agreement pursuant to Section 1104(c) hereof; and     (c)   in connection with
obtaining a rating on any series of Bonds from a Rating Agency; provided that
the amendments do not impair the security hereof or adversely affect the
Bondholders.

     Section 1102. Amendments With Bondholders’ Consent. This Indenture may be
amended or supplemented from time to time by a Supplemental Indenture with the
consent of the holders of at least 51% in aggregate principal amount of the
Bonds then Outstanding; provided, that (a) no amendment shall be made which
adversely affects one or more but less than all series of Bonds without the
consent of the holders of at least 51% of the then Outstanding Bonds of each
series so affected, (b) no amendment shall be made which affects the rights of
some but less than all the Outstanding Bonds of any one series without the
consent of the holders of 51% of the Bonds so affected, and (c) no amendment
which alters the interest rates on any Bonds, the maturities, interest payment
dates or redemption provisions of any Bonds, this Article XI or the security
provisions hereunder may be made without the consent of the holders of all
Outstanding Bonds adversely affected thereby.
     Section 1103. Trustee Authorized to Join in Amendments and Supplements:
Reliance on Counsel. The Trustee is authorized to join with the Authority in the
execution and delivery of any Supplemental Indenture or amendment permitted by
this Article XI and in so doing shall be protected by an opinion of Counsel that
such Supplemental Indenture or amendment is so permitted and has been duly
authorized by the Authority and that all things necessary to make it a valid and
binding agreement have been done.
     Section 1104. Amendments to the Loan Agreement or the other Loan Documents
Without Consent of Bondholders. The Loan Agreement or the other Loan Documents
may be amended without the consent of the Bondholders (a) to correct any formal
defect or omission therein, provided such correction does not adversely affect
the Bondholders, or (b) in connection with the issuance of Additional Bonds, to
set forth such matters as are permitted or required hereunder in connection with
such issuance or to set forth other matters not adversely affect the holders of
the Bonds then Outstanding. No prior notice to the Bondholders of any proposed
changes pursuant to this Section shall be required.

50



--------------------------------------------------------------------------------



 



     Section 1105. Amendments to the Loan Agreement or the other Loan Documents
with Consent of Bondholders. Except for amendments, changes or modifications as
specifically provided in Section 1104 hereof, neither the Authority nor the
Trustee shall consent to any amendment, change or modification of the Loan
Agreement or the other Loan Documents or waive any obligation or duty of the
Borrower under the Loan Agreement or the other Loan Documents without the
written consent of the holders of not less than 51% in aggregate principal
amount of the Outstanding Bonds affected thereby; provided, however, that no
such waiver, amendment, change or modification shall permit termination or
cancellation of the Loan Agreement or the other Loan Documents or any reduction
of the amounts payable under Section 401 of the Loan Agreement or the other Loan
Documents or change the date when such payments are due without the consent of
the holders of all the Bonds then Outstanding.
     Section 1106. Conditions to Supplements and Amendments. Before the
Authority and the Trustee shall enter into any Supplemental Indenture, or before
the Authority, the Borrower and the Trustee shall enter into any amendment or
supplement of the Loan Agreement, there shall have been delivered to the
Trustee: (a) a Favorable Opinion, including an opinion that upon execution
thereof such supplemental indenture or other amendment or supplement will be
valid and binding upon each of the Authority and the Borrower, as applicable,
and (b) any required consents, in writing, of the Bondholders.

51



--------------------------------------------------------------------------------



 



ARTICLE XII
DEFEASANCE
     Section 1201. Defeasance. When principal or Redemption Price (as the case
may be) of, and interest on, all Bonds issued hereunder have been paid, or
provision has been made for payment of the same when due in the manner described
in this Section 1201, whether at maturity or upon redemption, acceleration, or
otherwise, together with all other sums payable hereunder or under the Loan
Agreement, the right, title and interest of the Trustee shall thereupon cease
(except with respect to moneys or securities held by the Trustee hereunder for
the payment of the principal or Redemption Price (as the case may be) of, and
interest on, the Bonds and other amounts) and the Trustee, on written demand of
the Authority, shall release the lien of this Indenture and shall execute
documents to evidence such release as may be reasonably required by the
Authority, shall surrender the Series 2007 Note to the Borrower and shall turn
over to the Borrower or to such person, body or authority as may be entitled to
receive the same all balances then held by it hereunder.
     Provision for the payment of Bonds shall be deemed to have been made upon
the delivery to the Trustee of (i) cash in an amount which, when added to any
other moneys held by the Trustee and available for such payment, would be
sufficient to make all payments specified above, or (ii) Government Obligations
which are non callable prior to the stated maturity thereof and having stated
maturities arranged so that the principal of and interest becoming due and
payable on such Government Obligations will, under any and all circumstances
(and without further investment or reinvestment of either the principal amount
thereof or the interest earned thereon), be sufficient (as confirmed by a
nationally recognized firm of public accountants) to make all such payments, or
(iii) any combination of such cash and such Government Obligations the amounts
of which and interest thereon, when due, are or will be, in the aggregate,
sufficient to make all such payments, and in each case, the delivery to the
Trustee of (a) an opinion of Bond Counsel to the effect that such defeasance is
permitted under this Section 1201 and (b) an opinion of Counsel selected by the
Trustee and reasonably acceptable to the Borrower as to such other matters as
the Trustee may reasonably request. Neither the obligations nor moneys deposited
with the Trustee pursuant to this Section shall be withdrawn or used for any
purpose other than, and shall be segregated and held in trust for the payment of
the principal of, Redemption Price and interest on said Bonds.
     The release of the obligations of the Authority under this Section 1201
shall not affect the obligations of the Borrower to make direct payments to the
Authority or the Trustee pursuant to the Loan Agreement.

52



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS PROVISIONS
     Section 1301. Limitations on Recourse. No personal recourse shall be had
for any claim based on this Indenture or the Bonds against any member, officer
employee, past, present or future, of the Authority or of any successor body as
such, either directly or through the Authority or any such successor body, under
any constitutional provision, statute or rule of law or by the enforcement of
any assessment or penalty or otherwise. The Bonds are payable solely from the
Revenues and other moneys held by the Trustee hereunder for such purpose. There
shall be no other recourse under the Bonds, this Indenture, the Loan Agreement
or otherwise against the Authority or any other property now or hereafter owned
by it and, upon entry of any judgment. The Authority shall be conclusively
deemed to have complied with all of its covenants and other obligations
hereunder, including but not limited to those set forth in Articles IV, V and
VIII hereof, upon requiring the Borrower in the Loan Agreement to agree to
perform such Authority covenants and other obligations (excepting only any
approvals or consents permitted or required to be given by the Authority
hereunder, and any exceptions to the performance by the Borrower of the
Authority’s covenants and other obligations hereunder, as may be contained in
such agreement in the Loan Agreement). However, nothing contained in any such
agreement in the Loan Agreement shall prevent the Authority from time to time,
in its discretion, from performing any such covenants or other obligations. The
Authority shall have no liability for any failure to fulfill, or breach by the
Borrower of, the Borrower’s obligations under the Bonds, this Indenture, the
Loan Agreement or otherwise.
     Section 1302. No Rights Conferred on Others. Nothing in this Indenture
expressed or implied is intended or shall be construed to confer upon, or to
give to, any person or entity, other than the Authority, the Trustee, and the
registered owners of the Bonds, any right, remedy or claim under or by reason of
this Indenture or any covenant, condition or stipulation hereof, and all
covenants, stipulations, promises and agreements in this Indenture contained by
and on behalf of the Authority shall be for the sole and exclusive benefit of
the Authority, the Trustee, and the registered owners of the Bonds.
     Section 1303. Illegal, etc. Provisions Disregarded. If any term or
provision of this Indenture or the Bonds or the application thereof for any
reason or circumstances shall to any extent be held invalid or unenforceable,
the remaining provisions or the application of such term or provision to persons
and situations other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision hereof and thereof
shall be valid and enforced to the fullest extent permitted by law.
     Section 1304. Authority Not Responsible for Insurance, Taxes, Execution of
Indenture or Application of Moneys Applied in Accordance with this Indenture.

  (a)   The Authority is not under any obligation to effect or maintain
insurance or to renew any policies of insurance or to inquire as to the
sufficiency of any policies of insurance carried by the Borrower, or to report,
or make or file claims or proof of loss for, any loss or damage insured or
advised as to which the payment of any taxes or assessments, or to require any
such payment to be made. The Authority

53



--------------------------------------------------------------------------------



 



      shall have no responsibility in respect of the sufficiency of the security
provided by this Indenture. The Authority shall not be under any obligation to
see that any duties herein imposed upon any party other than itself, or any
covenants herein contained on the part of any party other than itself to be
performed, shall be done or performed, and the Authority shall not be under any
liability for failure to see that such duties or covenants are so done or
performed.

  (b)   The immunities and exemptions from liability of the Authority hereunder
shall extend to its directors, members, attorneys, officers, employees and
agents.

     Section 1305. Authority May Rely on Certificates.

  (a)   The Authority shall be protected and shall incur no liability in acting
or proceeding, or in not acting or not proceeding, in good faith and in
accordance with the terms of this Indenture, upon any resolution, order, notice
request, consent, waiver, certificate, statement, affidavit, requisition, bond
or other paper or document, which it shall in good faith believe to be genuine
and to have been adopted or signed by the proper board or person or to have been
prepared and furnished pursuant to any of the provisions of the Loan Agreement
or this Indenture, or upon the written opinion of any attorney, engineer,
accountant or other expert believed by it to be qualified in relation to the
subject matter, and the Authority shall not be under any duty to make any
investigation or inquiry as to any statements contained or matters referred to
in any such instrument.

  (b)   Upon receipt of notice by or actual knowledge of any officer responsible
for the administration of the Project Fund, the Trustee shall report immediately
to the Authority any breach of any covenant or any Event of Default by the
Borrower under this Loan Agreement or any fact or circumstance which, except for
any grace period permitted by this Loan Agreement, would result in any breach of
a covenant or Event of Default by the Borrower hereunder.

     Section 1306. Notices to Trustee and Authority. Any notice to or demand
upon the Trustee may be made, and shall be deemed to have been sufficiently
given, if served or presented at or sent by registered or certified United
States mail to the principal corporate trust office of the Trustee at 385 Rifle
Camp Road, West Paterson, New Jersey 07424, Attention: Corporate Trust
Department. Any notice to or demand upon the Authority may be made, and shall be
deemed to have been sufficiently given if served or presented at or sent by
registered or certified United States mail to New Jersey Economic Development
Authority, PO Box 990, 36 West State Street, Trenton, New Jersey 08625 or such
other address as may be filed in writing by the Authority with the Trustee.
Copies of any and all such notices or demands sent to the Authority or the
Trustee be provided to the Borrower immediately upon receipt thereof at the
Borrower’s address set forth in Section 901 of the Loan Agreement.
     Section 1307. Controlling Law. The laws of the State shall govern the
construction of this Indenture.

54



--------------------------------------------------------------------------------



 



     Section 1308. Successors and Assigns. All the covenants, promises and
agreements in this Indenture contained by or on behalf of the Authority or by or
on behalf of the Trustee shall bind and inure to the benefit of their respective
successors and assigns, whether so expressed or not.
     Section 1309. Headings for Convenience Only. The table of contents and
descriptive headings in this Indenture are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.
     Section 1310. Counterparts. This Indenture may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original;
but such counterparts shall together constitute but one and the same instrument.

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Authority and the Trustee have caused their
respective corporate seals to be hereunto affixed and attested and these
presents to be signed by their respective officers thereunto duly authorized and
this Indenture to be dated as of the day and year first above written.

                  NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY    
 
           
ATTEST:
           
 
           
 
  By:        
 
Gregory Ritz
     
 
Teri Dunlop    
Assistant Secretary
      Director of Lending Services    
 
                THE BANK OF NEW YORK    
 
           
ATTEST:
           
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

56



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF THE BOND
THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND
CREDIT NOR TAXING POWER OF THE STATE OF NEW JERSEY IS PLEDGED TO THE PAYMENT OF,
THE PRINCIPAL OR REDEMPTION PRICE, IF ANY, OF OR INTEREST ON THIS BOND. THIS
BOND IS A SPECIAL, LIMITED OBLIGATION OF THE AUTHORITY, PAYABLE SOLELY OUT OF
THE REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER
THE INDENTURE AND FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR
THE PAYMENT OF THE BOND. THIS BOND DOES NOT NOW AND SHALL NEVER CONSTITUTE A
CHARGE AGAINST THE GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING
POWER.
THIS BOND IS NOT RATED AND NO APPLICATION IS EXPECTED TO BE MADE TO OBTAIN A
RATING THEREON. PURCHASE OF THIS BOND SHOULD BE CONSIDERED ONLY BY INVESTORS WHO
(A) CAN BEAR THE ECONOMIC RISK OF SUCH BOND; (B) HAVE KNOWLEDGE AND EXPERIENCE
IN BUSINESS AND FINANCIAL MATTERS AS TO BE CAPABLE OF EVALUATING THE RISKS AND
MERITS OF SUCH BOND; (C) ARE A NATIONAL BANK, COMMERCIAL BANK, REGISTERED
INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), AN ACCREDITED INVESTOR UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), A QUALIFIED INSTITUTIONAL BUYER AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT OR A QUALIFIED PURCHASER AS SUCH
TERM IS DEFINED UNDER SECTION 2(A)(5)(A) OF THE INVESTMENT COMPANY ACT; (D)
ACKNOWLEDGE THAT SUCH BOND IS HIGH RISK AND SHOULD ONLY BE CONSIDERED FOR
PURCHASE AS PART OF A DIVERSIFIED PORTFOLIO OF HIGH YIELD, HIGH RISK SECURITIES;
AND (E) HAVE UNDERTAKEN THE RESPONSIBILITY FOR OBTAINING ALL INFORMATION THAT
THEY DEEM NECESSARY AND DESIRABLE TO FORM A DECISION TO PURCHASE SUCH BOND. BY
PURCHASING SUCH BOND, EACH PURCHASER OF SUCH BONDS AGREES THAT THE AUTHORITY IS
NOT RESPONSIBLE FOR ITS DECISION TO PURCHASE SUCH BOND AND ACKNOWLEDGES THAT IT
HAS NO RIGHTS OR RECOURSE AGAINST THE AUTHORITY WITH RESPECT TO THE DECISION TO
PURCHASE SUCH BOND.

  No. R-1   $17,500,000

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
SOLID WASTE FACILITIES REVENUE BONDS
(CONVERTED ORGANICS OF WOODBRIDGE, LLC. — 2007 PROJECT) SERIES A

                              Accrued         Maturity Date   Dated Date  
Interest Date   Rate   CUSIP
August 1, 2027
  February 16, 2007   February 16, 2007     8 %   645903AM7

REGISTERED OWNER:   CEDE & CO.

PRINCIPAL AMOUNT:   SEVENTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS

     The NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY (the “Authority”), a public
body corporate and politic constituting an instrumentality of the State of New
Jersey (the “State”), for value received, hereby promises to pay (but only out
of the sources hereinafter mentioned) to the Registered Owner identified above,
or registered assigns, on the Maturity Date shown above unless this Bond shall
have been called for redemption in whole or in part and payment of the
redemption price shall have been duly made or provided for, upon surrender
hereof, the Principal Amount identified above and to pay to the registered owner
hereof (but only

 



--------------------------------------------------------------------------------



 



out of the sources hereinafter mentioned) interest thereon from the Dated Date
shown above until payment of said principal sum has been made or provided for,
at the Interest Rate stated above on August 1, 2007 and thereafter on each
August 1 and February 1, to the registered owner hereof as of the close of
business on the July 15 or January 15 next preceding such interest payment date,
and to pay interest on overdue interest (to the extent permitted by applicable
law) at the rate per annum above specified. Except as otherwise provided in the
Trust Indenture dated as of February 1, 2007 (the “Indenture”) between the
Authority and The Bank of New York, as Trustee (the “Trustee”), principal and
interest shall be paid at the principal corporate trust office of the Trustee,
or at such other location where the Trustee’s principal operations exist, or at
the duly designated office of any duly appointed alternate or successor paying
agent, in any coin or currency of the United States of America which, at the
time of payment, is legal tender for the payment of public and private debts,
provided that interest may be paid by check or draft drawn upon any such paying
agent and mailed to the registered owner hereof at his address as it appears on
the Bond registry of the Authority.
     This Bond is one of a duly authorized series (the “Bonds”) limited in
aggregate principal amount to $17,500,000 issued under the Indenture and
pursuant to a resolution of the Authority dated January 9, 2007, to accomplish
the public purposes of the Act by aiding Converted Organics of Woodbridge, LLC
(the “Borrower”) in financing the (i) costs of certain improvements to and
equipment and miscellaneous expenditures for, the premises located on certain
leased property located in Woodbridge, New Jersey, on which the Borrower will
build a solid waste recovery facility (the “Facility”), (ii) funding of the
Reserve Fund Requirement on the Bonds; (iii) payment of capitalized interest on
the Bonds; and (iv) paying of costs of issuing the Bonds (collectively, the
“Project”).
     The Bonds are special limited obligations of the Authority, payable solely
from payments made on the promissory note (the “Note”) delivered or to be
delivered by the Borrower evidencing a loan made by the Authority to the
Borrower to finance the Project and from certain payments made by the Borrower
pursuant to the Loan Agreement by and between the Authority and the Borrower
dated as of February 1, 2007 (the “Agreement”). Repayment of the Bonds and the
Borrower’s obligations under the Note will be secured by (i) the Loan Agreement
(except for the Reserved Rights of the Authority under the Loan Agreement);
(ii) the Leasehold Mortgage from the Borrower to the Authority dated
February 16, 2007 (the “Leasehold Mortgage”), constituting a first lien on the
Project and the Borrower’s rights under that certain Agreement of Lease dated as
of June 2, 2007, between Recycling Technology Development, LLC, as landlord, and
Converted Organics Inc., as tenant, as assigned to the Borrower pursuant to an
Assignment to be executed prior to the issuance of the Bonds (as so assigned,
the “Lease Agreement”), (iii) the Assignment of Leases and Other Agreements from
the Borrower to the Authority dated as of February 1, 2007 (the “Assignment of
Lease”); (iv) the Corporate Guaranty dated February 16, 2007 of Converted
Organics (the “Guaranty Agreement”), and (v) all the right, title and interest
of the Authority in and to the Revenues and the Funds as defined in the
Indenture (collectively, the “Trust Estate”); and other than as provided in the
Indenture, there shall be no other recourse against the Authority.

2



--------------------------------------------------------------------------------



 



     Except as otherwise specified in the Indenture, this Bond is entitled to
the benefits of the Indenture equally and ratably both as to principal (and
redemption price) and interest with all other Bonds issued under the Indenture,
to which reference is made for a description of the rights of the holders of the
Bonds, the rights and obligations of the Authority, the rights, duties and
obligations of the Trustee, the provisions relating to amendments to and
modifications of the Indenture. The holder of this Bond may not enforce the
provisions of the Borrower’s Note, the Leasehold Mortgage and the Assignment of
Leases and Other Agreements except in accordance with the provisions of the
Indenture. Copies of the Indenture and the Agreement are on file at the
principal corporate trust office of the Trustee.
     The Bonds are issuable only as fully-registered bonds without coupons in
denominations of $100,000 or any integral multiple of $5,000 in excess thereof
(“Authorized Denominations”). At any other time, interest on the Bonds will be
payable by check mailed to each registered owner thereof at his address as it
appears on the registration books of the Authority kept by the Trustee at the
close of business on the 15th day (or the last preceding Business Day if such
date is not a Business Day) of the calendar month immediately preceding the
Interest Payment Date (the “Record Date”), and the principal amount and premium,
if any, of the Bonds will be payable upon presentation and surrender of the
Bonds when due at the principal corporate trust office of the Trustee; provided,
however, upon the written request to the Trustee by a registered owner of at
least $500,000 aggregate principal amount of the Bonds, interest may be payable
by wire transfer to an account designated by such registered owner. So long as
the Bonds shall be maintained under a book-entry only system, payments of the
principal of and redemption premium (if any) and interest on the Bonds will be
made as described under the subsection entitled “Book-Entry Only System” herein.
MANDATORY SINKING FUND REDEMPTION
     The Bonds are subject to mandatory sinking fund redemption prior to
maturity in part by lot, on August 1 of the years and in the amounts applicable
to each respective maturity set forth as follows, at a redemption price equal to
100% plus accrued interest to the date fixed for redemption.

                          Redemption   Principal   Redemption   Principal
     Date   Amount   Date   Amount
     2013
  $ 645,000       2021     $ 1,195,000  
     2014
    695,000       2022       1,290,000  
     2015
    750,000       2023       1,390,000  
     2016
    810,000       2024       1,505,000  
     2017
    875,000       2025       1,625,000  
     2018
    945,000       2026       1,750,000  
     2019
    1,025,000       2027 *     1,895,000  
     2020
    1,105,000                  

 

*   Final Maturity

3



--------------------------------------------------------------------------------



 



OPTIONAL REDEMPTION
     The Bonds shall be subject to redemption prior to maturity, at the option
of the Authority at the direction of the Borrower, as a whole or in part in
Authorized Denominations at any time on or after August 1, 2017, upon thirty
(30) day prior written notice given to the Trustee, in such order of maturity as
shall be directed by the Authority at the direction of the Borrower, at a
redemption price equal to the percentage of the principal amount to be so
redeemed shown in the table below, plus accrued interest to the date of
redemption.

          Dates (inclusive)   Redemption Price
August 1, 2017 – July 31, 2018
    106 %
August 1, 2018 – July 31, 2019
    103 %
August 1, 2019 and thereafter
    100 %

SPECIAL MANDATORY REDEMPTION — DEMISE OF MORTGAGED PROPERTY
     Bonds may be subject to redemption, in authorized denominations, from
surplus money in the Project Fund, which are transferred to the Redemption Fund,
and from insurance proceeds, condemnation awards or proceeds of conveyances in
lieu of condemnation arising out of the Mortgaged Property deposited in the
Redemption Fund and available for such purpose, at a Redemption Price equal to
100% of the principal amount thereof, plus accrued interest to the Redemption
Date.
EXTRAORDINARY MANDATORY REDEMPTION
     The Bonds are subject to extraordinary mandatory redemption in whole after
receipt by the Trustee of the Authority’s written direction that either of the
following events has occurred:

  (i)   if the Borrower ceases to operate the Project, or to cause the Project
to be operated, as an authorized “project” under the Act for twelve
(12) consecutive months, without first obtaining the prior written consent of
the Authority; or     (ii)   if any representation or warranty made by the
Borrower in the Agreement or in any report, certificate, financial statements or
other instrument furnished by the Borrower in connection with the Agreement
shall prove to be false or misleading in any material respect when made.

4



--------------------------------------------------------------------------------



 



EXTRAORDINARY OPTIONAL REDEMPTION
     The Bonds are further subject to extraordinary optional redemption in whole
at the option of the Authority, upon the written notice to the Borrower and the
Trustee, at any time prior to maturity, at a redemption price equal to the
principal amount thereof to be redeemed, plus accrued interest to the redemption
date if, as evidenced by a certificate of an Authorized Officer of the Borrower
(i) as a result of any change in the Constitution of the United States of
America or of the State or of any final legislative or executive action of the
United States of America or of the State or any political subdivision thereof or
by final decree or judgment of any court after the contest thereof by the
Borrower, the Agreement becomes void or unenforceable or legally impossible of
performance in accordance with the intent and purpose of the Authority or the
Borrower, in which case such redemption shall be in whole only at anytime and
not in part or (ii) as set forth in an Opinion of Bond Counsel that the
redemption of the Bonds is required to maintain the exclusion from gross income
of interest on the Bonds for federal income tax purposes.
     The Authority shall provide written notice to the Trustee of its election
to redeem the Bonds pursuant to this paragraph, the principal amount of such
Bonds to be redeemed and the date, within one hundred eighty (180) days from the
effective date of any such constitutional amendment, legislative or executive
action, final decree, judgment or order but not less than sixty (60) days from
the date such notice is mailed, on which the Bonds shall be redeemed pursuant to
this paragraph.
SPECIAL MANDATORY REDEMPTION ON DETERMINATION OF TAXABILITY
     The Bonds are subject to special mandatory redemption, in whole, on a pro
rata basis, after receipt by the Trustee of the Authority’s written direction
that a Determination of Taxability has occurred (i) as a result of a failure by
the Borrower to observe the provisions of its tax covenants in the Agreement, or
in any tax certificate delivered by the Borrower in connection with the issuance
the Bonds, at a Redemption Price equal to 110% of the principal amount thereof,
plus accrued interest to the Redemption Date; or (ii) for any reason not
specified in subsection (i) above, at a Redemption Price equal to 104% of the
principal amount thereof, plus accrued interest to the Redemption Date.
SPECIAL MANDATORY REDEMPTION FOR TRANSFER WITHOUT BONDHOLDER CONSENT
     The Bonds are subject to special mandatory redemption, in whole, on a pro
rata basis, after receipt by the Trustee of the Authority’s written direction
upon notice by the Borrower that the Borrower will (i) merge into or consolidate
with any Person; (ii) acquire any material portion of the stock of any Person or
a material portion of the assets or business of any Person or the operating
business or division of any Person; (iii) permit any Person to merge into it,
(iv) form any subsidiaries; or (v) sell or transfer any material portion of its
membership interests or assets to any Person, pursuant to the requirements of
Section 703 of the Loan Agreement but without the consent of the Bondholders, at
a Redemption Price equal to the then applicable optional

5



--------------------------------------------------------------------------------



 



redemption price set forth in the Indenture. If the Bonds are not yet subject to
optional redemption upon the occurrence of such event or events, the Borrower is
required to deposit funds with the Trustee sufficient to defease the outstanding
principal of, premium and interest on the Bonds through the first permitted
optional redemption date, and to redeem the Bonds on such date, all in
accordance with the terms and conditions of the Indenture.
OTHER REDEMPTIONS
     Bonds may be subject to redemption upon such other terms as are provided in
a supplemental indenture authorizing the issuance of such bonds, notwithstanding
the fact that other Bonds issued and Outstanding hereunder are not subject to
such redemption.
SELECTION OF BONDS FOR REDEMPTION
In the event that less than all of the Bonds of any series or maturity are to be
redeemed, Bonds of such series or maturity shall be selected for redemption in
such manner as may be provided in the Indenture or in a Supplemental Indenture,
subject, however, to the following:
     (a) in the case of any Extraordinary or Special Redemption, the moneys
available therefor shall be allocated to each series of Bonds subject to such
redemption as nearly as practicable in the same proportion as the Outstanding
principal amount of Bonds of such series bears to the Outstanding principal
amount of all Bonds subject to such redemption and the selection of Bonds of
each series for redemption shall be independent of the selection of Bonds of
other series for redemption; and
     (b) in the case of any series having Bonds of varying denominations, each
Bond of such series shall be treated as representing that number of Bonds which
is obtained by dividing the face amount thereof by the smallest authorized
denomination; and
     (c) if less than all of the Bonds are to be redeemed, the Trustee shall
select the particular Bonds for redemption by lot, but in no event shall any
partial redemption result in a Bond of a denomination of less than the
Authorized Denomination.
NOTICE OF REDEMPTION
     The Trustee shall cause notice of any redemption of Bonds under the
Indenture to be mailed by first class mail to the holders of all Bonds to be
redeemed at the register addresses appearing in the registration books kept for
such purpose pursuant to Article II of the Indenture. Each such notice shall
(i) be mailed not more than sixty (60) nor less than thirty (30) days prior to
the Redemption Date, (ii) identify the Bonds to be redeemed (specifying the
CUSIP numbers, if any, assigned to the Bonds) (iii) specify the Redemption Date,
the Redemption Price and, if less than all of any particular Bond is to be
redeemed, the principal amount so to be redeemed, (iv) state that on the
Redemption Date the Bonds called for redemption will be payable at the

6



--------------------------------------------------------------------------------



 



principal corporate trust office of the Trustee, that from that date interest
will cease to accrue, that no representation is made as to the accuracy or
correctness of the CUSIP numbers (if any) printed therein or on the Bonds, and
(v) provide any other descriptive information which may be necessary in order to
identify the Bonds to be redeemed, including without limitation the original
issuance date, maturity date and interest rate applicable to such Bonds. No
defect affecting any Bond, whether in the notice of optional redemption or
mailing thereof (including any failure to mail such notice), shall affect the
validity of the redemption proceedings for any other Bonds.
     If at the time of mailing of any notice of optional redemption there shall
not have been deposited with the Trustee moneys sufficient to redeem all of the
Bonds called for optional redemption, such notice shall state that it is subject
to the deposit of the redemption moneys with the Trustee not later than the
opening of business on the Redemption Date and shall be of no effect unless such
moneys are so deposited.
     Notwithstanding any provision in the Indenture or this Bond to the
contrary, this Bond may only be resold in authorized denominations upon receipt
by the Trustee of an Investor Representation Letter from the proposed transferee
or purchaser in the form attached as Exhibit C to the Indenture.
     This Bond is transferable by the registered owner hereof or his duly
authorized attorney at the principal corporate trust office of the Trustee, upon
surrender of this Bond, accompanied by a duly executed instrument of transfer
satisfactory to the Trustee, subject to such reasonable regulations as the
Authority or the Trustee may prescribe, and upon payment of any tax, fee or
other governmental charge and any mailing, delivery or insurance expense
incurred with respect to such transfer. Upon any such transfer a new Bond or
Bonds in the same aggregate principal amount will be issued, upon request, to
the transferee. The person in whose name this Bond is registered shall be deemed
the owner hereof for all purposes, and the Authority and the Trustee shall not
be affected by a notice to the contrary.
     The New Jersey Economic Development Authority Act, constituting Chapter 80
of the Pamphlet Laws of 1974 of the State of New Jersey, approved on August 7,
1974, as amended and supplemented (the “Act”) provides that no member of the
Authority nor any person executing bonds for the Authority shall be liable
personally on this Bond by reason of the issuance hereof.
     THE STATE OF NEW JERSEY IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND
CREDIT NOR TAXING POWER OF THE STATE IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL
OR REDEMPTION PREMIUM, IF ANY, OF OR INTEREST ON THE BONDS. THE BONDS ARE
SPECIAL, LIMITED OBLIGATIONS OF THE AUTHORITY, PAYABLE SOLELY OUT OF THE
REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER THE
INDENTURE AND FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR THE
PAYMENT OF THE BONDS. THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A

7



--------------------------------------------------------------------------------



 



CHARGE AGAINST THE GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING
POWER.
     It is hereby certified and recited that all conditions, acts and things
required by the Constitution or statutes of the State of New Jersey or the
Indenture to exist, to have happened or to have been performed precedent to or
in the issuance of this Bond, exist, have happened and have been performed and
that said issue of Bonds, together with all other indebtedness of the Authority,
is within every debt and other limit prescribed by said Constitution or
statutes.
     This Bond is not valid unless the Certificate of Authentication endorsed
hereon is duly executed by the Trustee.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Jersey Economic Development Authority has
caused this Bond to be signed in its name and on its behalf by the manual or
facsimile signature of its Director of Lending Services or any other Authorized
Officer of the Authority, and attested by the manual or facsimile signature of
its Secretary or Assistant Secretary, and this Bond to be dated the Dated Date.
[Seal]

                  NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY    
 
           
ATTEST:
           
 
  By:        
 
Gregory Ritz
     
 
Teri Dunlop    
Assistant Secretary
      Director of Lending Services    

[SIGNATURE PAGE TO TRUST INDENTURE]

9



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This Bond is one of the New Jersey Economic Development Authority Solid
Waste Facilities Revenue Bonds (Converted Organics of Woodbridge, LLC. — 2007
Project) Series A described in the within-mentioned Indenture.

            THE BANK OF NEW YORK,
as Trustee
      By:           Authorized Signature             

10



--------------------------------------------------------------------------------



 



ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned sells, assigns and transfers unto
                                         the within-mentioned registered
Certificate and does hereby irrevocably constitute and appoint
                                                             to transfer the
such Certificate on the Certificate register of the Agent with full power of
substitution in the premises.
     This Bond may only be resold in authorized denominations upon receipt by
the Trustee of an Investor Representation Letter from the proposed transferee or
purchaser in the form attached as Exhibit C to the Indenture.
Dated:

     
Signature:
  Signature:  
 
   
 
   
NOTICES: Signature(s) must be guaranteed by a member firm of the New York Stock
Exchange or a commercial bank, trust company, national bank association or other
banking institution incorporated under the laws of the United States or a state
of the United States.
  NOTICE: The Signature of this Assignment must correspond with the name that
appears upon the face of the within Certificate in particular, without
alteration, enlargement or any change whatever.

     The Agent will be required to register a Certificate in the name of a
transferee only if provided with the information requested below. The transferee
(or his designated representative(s) should provide as much of the information
below as is applicable to him prior to submitting this Certificate for transfer.

     
Name:
   
 
Address:
   
 
Social Security or Employer Identification Number:
   
 
   
If a Trust, Name and Address of Trustee:
   
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTAIN TERMS OF BONDS

     
Dated Date of Bonds:
  February 16, 2007
 
   
Interest Payment Dates:
  February 1st and August 1st, commencing August 1, 2007
 
   
Aggregate Principal Amount:
  $17,500,000 
 
   
Authorized Denominations:
  $100,000 and integral multiples in excess thereof.

                  SERIES   CUSIP   MATURITY   AMOUNT   INTEREST RATE 2007  
645903AM7   August 1, 2027   $17,500,000   8.0%

Redemption Provisions
     In the manner and with the effect provided in this Indenture, the Bonds
will be subject to redemption prior to maturity as described below.
Mandatory Redemption
The Bonds are subject to mandatory sinking fund redemption prior to maturity in
part by lot, on August 1 of the years and in the amounts applicable to each
respective maturity set forth as follows, at a redemption price equal to 100%
plus accrued interest to the date fixed for redemption.

                          Redemption   Principal   Redemption   Principal
     Date   Amount   Date   Amount
     2013
  $ 645,000       2021     $ 1,195,000  
     2014
    695,000       2022       1,290,000  
     2015
    750,000       2023       1,390,000  
     2016
    810,000       2024       1,505,000  
     2017
    875,000       2025       1,625,000  
     2018
    945,000       2026       1,750,000  
     2019
    1,025,000       2027 *     1,895,000  
     2020
    1,105,000                  

 

*   Final Maturity

Optional Redemption
The Bonds shall be subject to redemption prior to maturity, at the option of the
Authority at the direction of the Borrower, as a whole or in part in Authorized
Denominations at any time on or after August 1, 2017, upon thirty (30) day prior
written notice given to the

 



--------------------------------------------------------------------------------



 



Trustee, in such order of maturity as shall be directed by the Authority at the
direction of the Borrower, at a redemption price equal to the percentage of the
principal amount to be so redeemed shown in the table below, plus accrued
interest to the date of redemption.

          Dates (inclusive)   Redemption Price
August 1, 2017 – July 31, 2018
    106 %
August 1, 2018 – July 31, 2019
    103 %
August 1, 2019 and thereafter
    100 %

2



--------------------------------------------------------------------------------



 



Special Mandatory Redemption — Demise of Mortgaged Property
Bonds may be subject to redemption, in Authorized Denominations, from surplus
money in the Project Fund, which are transferred to the Redemption Fund, and
from insurance proceeds, condemnation awards or proceeds of conveyances in lieu
of condemnation arising out of the Mortgaged Property deposited in the
Redemption Fund and available for such purpose, at a Redemption Price equal to
100% of the principal amount thereof, plus accrued interest to the Redemption
Date.
Extraordinary Mandatory Redemption
The Bonds are subject to extraordinary mandatory redemption in whole after
receipt by the Trustee of the Authority’s written direction that either of the
following events has occurred:

  (iii)   if the Borrower ceases to operate the Project, or to cause the Project
to be operated, as an authorized “project” under the Act for twelve
(12) consecutive months, without first obtaining the prior written consent of
the Authority; or     (iv)   if any representation or warranty made by the
Borrower in the Loan Agreement or in any report, certificate, financial
statements or other instrument furnished by the Borrower in connection with the
Loan Agreement shall prove to be false or misleading in any material respect
when made.

Extraordinary Optional Redemption
The Bonds are further subject to extraordinary optional redemption in whole at
the option of the Authority, upon the written notice to the Borrower and the
Trustee, at any time prior to maturity, at a redemption price equal to the
principal amount thereof to be redeemed, plus accrued interest to the redemption
date if, as evidenced by a certificate of an Authorized Officer of the Borrower
(i) as a result of any change in the Constitution of the United States of
America or of the State or of any final legislative or executive action of the
United States of America or of the State or any political subdivision thereof or
by final decree or judgment of any court after the contest thereof by the
Borrower, the Loan Agreement becomes void or unenforceable or legally impossible
of performance in accordance with the intent and purpose of the Authority or the
Borrower, in which case such redemption shall be in whole only at anytime and
not in part or (ii) as set forth in an Opinion of Bond Counsel that the
redemption of the Bonds is required to maintain the exclusion from gross income
of interest on the Bonds for federal income tax purposes.
The Authority shall provide written notice to the Trustee of its election to
redeem the Bonds pursuant to this paragraph, the principal amount of such Bonds
to be redeemed and the date, within one hundred eighty (180) days from the
effective date of any such constitutional amendment, legislative or executive
action, final decree, judgment or order

3



--------------------------------------------------------------------------------



 



but not less than sixty (60) days from the date such notice is mailed, on which
the Bonds shall be redeemed pursuant to this paragraph. If less than all of the
Bonds are to be redeemed, the Trustee shall select the Bonds for redemption by
lot.
Special Mandatory Redemption on Determination of Taxability
The Bonds are subject to special mandatory redemption, in whole, on a pro rata
basis, after receipt by the Trustee of the Authority’s written direction that a
Determination of Taxability has occurred (i) as a result of a failure by the
Borrower to observe the provisions of its tax covenants in the Loan Agreement,
or in any tax certificate delivered by the Borrower in connection with the
issuance the Bonds, at a Redemption Price equal to 110% of the principal amount
thereof, plus accrued interest to the Redemption Date; or (ii) for any reason
not specified in subsection (i) above, at a Redemption Price equal to 104% of
the principal amount thereof, plus accrued interest to the Redemption Date.
Special Mandatory Redemption For Transfer without Bondholder Consent
The Bonds are subject to special mandatory redemption, in whole, on a pro rata
basis, after receipt by the Trustee of the Authority’s written direction upon
notice by the Borrower that the Borrower will (i) merge into or consolidate with
any Person; (ii) acquire any material portion of the stock of any Person or a
material portion of the assets or business of any Person or the operating
business or division of any Person; (iii) permit any Person to merge into it,
(iv) form any subsidiaries; or (v) sell or transfer any material portion of its
membership interests or assets to any Person, pursuant to the requirements of
Section 703 of the Loan Agreement but without the consent of the Bondholders, at
a Redemption Price equal to the then applicable optional redemption price set
forth in the Indenture. If the Bonds are not yet subject to optional redemption
upon the occurrence of such event or events, the Borrower is required to deposit
funds with the Trustee sufficient to defease the outstanding principal of,
premium and interest on the Bonds through the first permitted optional
redemption date, and to redeem the Bonds on such date, all in accordance with
the terms and conditions of the Indenture.
Selection of Bonds for Redemption
In the event that less than all of the Bonds of any series or maturity are to be
redeemed, Bonds of such series or maturity shall be selected for redemption in
such manner as may be provided in the Indenture or in a Supplemental Indenture,
subject, however, to the following:
in the case of any Extraordinary or Special Redemption, the moneys available
therefor shall be allocated to each series of Bonds subject to such redemption
as nearly as practicable in the same proportion as the Outstanding principal
amount of Bonds of such series bears to the Outstanding principal amount of all
Bonds subject to such redemption and the selection of Bonds of each series for
redemption shall be independent of the selection of Bonds of other series for
redemption; and

4



--------------------------------------------------------------------------------



 



in the case of any series having Bonds of varying denominations, each Bond of
such series shall be treated as representing that number of Bonds which is
obtained by dividing the face amount thereof by the smallest authorized
denomination; and
if less than all of the Bonds are to be redeemed, the Trustee shall select the
particular Bonds for redemption by lot, but in no event shall any partial
redemption result in a Bond of a denomination of less than the Authorized
Denomination.
Notice of Redemption
The Trustee shall cause notice of any redemption of Bonds under the Indenture to
be mailed by first class mail to the holders of all Bonds to be redeemed at the
register addresses appearing in the registration books kept for such purpose
pursuant to Article II of the Indenture. Each such notice shall (i) be mailed
not more than sixty (60) nor less than thirty (30) days prior to the Redemption
Date, (ii) identify the Bonds to be redeemed (specifying the CUSIP numbers, if
any, assigned to the Bonds) (iii) specify the Redemption Date, the Redemption
Price and, if less than all of any particular Bond is to be redeemed, the
principal amount so to be redeemed, (iv) state that on the Redemption Date the
Bonds called for redemption will be payable at the principal corporate trust
office of the Trustee, that from that date interest will cease to accrue, that
no representation is made as to the accuracy or correctness of the CUSIP numbers
(if any) printed therein or on the Bonds, and (v) provide any other descriptive
information which may be necessary in order to identify the Bonds to be
redeemed, including without limitation the original issuance date, maturity date
and interest rate applicable to such Bonds. No defect affecting any Bond,
whether in the notice of optional redemption or mailing thereof (including any
failure to mail such notice), shall affect the validity of the redemption
proceedings for any other Bonds.
If at the time of mailing of any notice of optional redemption there shall not
have been deposited with the Trustee moneys sufficient to redeem all of the
Bonds called for optional redemption, such notice shall state that it is subject
to the deposit of the redemption moneys with the Trustee not later than the
opening of business on the Redemption Date and shall be of no effect unless such
moneys are so deposited.

5



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INVESTOR REPRESENTATION LETTER
[Date]
New Jersey Economic Development Authority
36 West State Street
P.O. Box 990
Trenton, NJ 08625
The Bank of New York
385 Rifle Camp Road
West Paterson, New Jersey 07424
Attention: Corporate Trust Department

     Re:   Purchase of New Jersey Economic Development Authority
$17,500,000 Solid Waste Facilities Revenue Bonds
(Converted Organics of Woodbridge, LLC — 2007 Project) Series A

Ladies and Gentlemen:
     This letter in being delivered in connection with the purchase of all or a
portion of the $17,500,000 principal amount of New Jersey Economic Development
Authority Solid Waste Facilities Revenue Bonds (Converted Organics of
Woodbridge, LLC — 2007 Project) Series A (the “Bonds”) issued pursuant to the
Trust Indenture by and between the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY, a
public body corporate and politic and a political subdivision of the State of
New Jersey (the “Authority”), and THE BANK OF NEW YORK, as trustee (the
“Trustee”), dated as of February 1, 2007 (the “Indenture”). Capitalized terms
used herein, unless otherwise defined, will have the meanings set forth in the
Indenture.
          In connection with the purchase of the Bonds, the undersigned
represents, warrants, covenants and consents that:
          1. The undersigned has received and reviewed a copy of the Private
Placement Memorandum (with attachments) dated                     , 2007
relating to the Bonds.
          2. The undersigned is a national bank, commercial bank or registered
investment company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), an accredited investor under the Securities Act of
1933, as amended (the “Securities Act”), a “qualified institutional buyer”
within the meaning of 144(A) of the Securities Act, or a “qualified purchaser”
within the meaning of Section 2(a)(5)(A) of the Investment Company Act.
          3. The undersigned is purchasing the Bonds for its own account and not
with a view toward distributing or reselling any of the Bonds, provided
nevertheless that it may at any time, in its sole discretion and control sell
some or all of the Bonds. The undersigned shall comply with all applicable
federal and state securities laws in connection with any subsequent resale of
the Bonds. The undersigned acknowledges that the Bonds have not been and will
not be registered under the Securities Act. The undersigned shall require each
subsequent purchaser of the Bonds to provide a letter to the Trustee in
substantially the same form as this letter.

 



--------------------------------------------------------------------------------



 



          4. The undersigned has received copies of the Indenture, the Loan
Agreement and the Leasehold Mortgage, as well as other information concerning
the Bonds, Converted Organics of Woodbridge, LLC, a New Jersey limited liability
company (the “Borrower”), and the Project as has been requested by it and
otherwise deemed by it to be relevant to its decision to purchase the Bonds.
          5. The undersigned understands that the Bonds are not general
obligations of the New Jersey Economic Development Authority (the “Authority”),
but rather special and limited obligations of the Authority payable and secured
solely as provided in the resolution of the Authority adopted on January 9, 2007
(the “Resolution”).
          6. The undersigned has made its own independent investigation and
evaluation of the financial position and business condition of the Borrower.
Although certain financial information regarding the Borrower and the Project
was distributed by the Authority, the undersigned hereby acknowledges that it
has not relied upon the Authority for any information or analysis with respect
to the Borrower or the Project in making its decision to purchase the Bonds, and
that the Authority has made no representations to it with respect to such
information.
          7. The undersigned hereby waives the right to receive information from
the Authority relating to the Borrower and the Project and relieves the
Authority and its agents, representatives and attorneys of any liability for
failure to provide such information or for the inclusion of such information in
any of the documents, representations or certifications provided by the Borrower
of any untrue statement or for failure to include therein any fact.
          8. The undersigned acknowledges the requirement to be contained in the
Bonds to give notice to the Trustee and to the Authority of the assignment or
sale of the Bonds and the name and address of such assignee or owner in addition
to the street name owner for registration purposes. The undersigned also
acknowledges the requirement to be contained in the appropriate bond documents
that it will require each subsequent purchaser of the Bonds to provide a letter
to the Trustee in substantially the same form as this letter.
          9. The undersigned agrees to protect, exonerate, defend, indemnify and
save the Authority and its members, directors, officers, employees, agents and
attorneys, and each person, if any, who controls the Authority within the
meaning of the Securities Act (all such indemnified parties being referred to
herein as “Indemnified Panics”) harmless from and against any and all losses,
claims, damages, liabilities or expenses (including, without limitation, the
reasonable costs of investigating, defending or preparing to defend any such
action or claim) to which the Authority may become subject through claims,
actions or proceedings by subsequent purchasers of the Bonds arising out of the
Authority’s issuance and sale of the Bonds, whether under federal or state
securities laws or other statutes, at common law or otherwise.

         
 
 
 
[Name of Investor]    
 
       
 
 
 
Signature    
 
       
 
 
 
Print Name:    

2



--------------------------------------------------------------------------------



 



     In any event, if not sooner paid, on August 1, 2027, all unpaid principal
and accrued interest on the Bonds shall be due and payable.
     This Note is the Promissory Note referred to in the Indenture and is
subject to all the terms and provisions of said Indenture and a Loan Agreement
dated as of February 1, 2007 by and between the Authority and the Borrower (the
“Agreement”). This Note is secured by a Leasehold Mortgage from the Borrower to
the Authority dated February 16, 2007 (the “Leasehold Mortgage”) and an
Assignment of Leases and Other Agreements from the Borrower to the Authority
dated as of February 1, 2007 (the “Assignment of Leases and Other Agreements”).
This Note, the Agreement, the Leasehold Mortgage and the Assignment of Leases
and Other Agreements have been assigned by the Authority to the Trustee in
accordance with the terms of the Indenture.
     In the event of a Determination of Taxability with respect to interest on
the Bonds issued by the Authority in connection with the Project, this Note
shall become subject to acceleration and shall be due and payable in an amount
equal to the principal amount due hereunder, plus accrued interest to the date
set for redemption of the Bonds as a result of a Mandatory Redemption.
     In the event that any of the Bonds may be subject to redemption, as
described in the Indenture, the amount necessary to pay the Redemption Price of
the Bonds shall become due and payable hereunder, together with interest accrued
to the date set for redemption of the Bonds.
     If any Event of Default (as defined in the Agreement) occurs, the principal
of and interest on this Note may become payable at the times, in the manner,
with the effect and subject to the conditions provided in the Indenture and the
Agreement.
     Undersigned and all endorsers (if any) of this Note waive presentment,
demand for payment, protest and notice of dishonor of this Note, and authorize
the holder, without notice or further consent, to grant extensions of time in
the payment of any moneys payable under this Note, to waive compliance with any
of the provisions of this Note or the Agreement (except as otherwise provided in
the Agreement), and to release all or any part of the collateral subject to the
Agreement from the lien thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Note to be duly
executed by its proper officer as of the day and year first above written.

                          CONVERTED ORGANICS OF WOODBRIDGE, LLC    
 
                ATTEST:            
 
      By:        
 
     
 
    Name:   Thomas Buchanan       Name: Edward Gildea    
Title:
  Chief Financial Officer       Title: Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



PROMISSIORY NOTE

  $17,500,000     Newark, New Jersey
Dated: February 16, 2007

     FOR VALUE RECEIVED, CONVERTED ORGANICS OF WOODBRIDGE, LLC (the “Borrower”)
promises to pay to the order of the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
(the “Authority”) at its offices located at 36 West State Street, P.O. Box 990,
Trenton, New Jersey, the sum of SEVENTEEN MILLION FIVE HUNDRED THOUSAND and
00/100 DOLLARS ($17,500,000) in lawful money of the United States, together with
interest thereon at the rates per annum set forth in the Bonds (as defined
below).
     This Note shall be payable in such manner and upon such terms so as to
provide for the timely payment of the principal and interest of the Authority’s
$17,500,000 Solid Waste Facilities Revenue Bonds (Converted Organics of
Woodbridge, LLC. — 2007 Project) Series A (the “Bonds”), as set forth on the
attached Schedule A, and any other sums due and owing from the Authority under
the Trust Indenture dated as of February 1, 2007, by and between the Authority
and The Bank of New York, as Trustee (the “Indenture”). To that end, the
Borrower shall make the following payments to the Trustee for the account of the
Authority:
     Commencing on or before the second Business Day prior to August 1, 2012,
and the second Business Day prior to the first day of each month thereafter,
one-twelfth (1/12th) of the amount which is necessary for the payment of the
principal of the Bonds becoming due on August 1, 2013 and on or before the first
day of each month of each year thereafter one-twelfth (1/12th) of the principal
amount of the Bonds coming due on the immediately succeeding August 1st, whether
for the payment of principal on a principal maturity or a mandatory redemption
date, subject to credit for other available funds in the manner provided in the
Indenture. In lieu of the aforementioned portion of the payments due, the
Borrower or, at its written direction, the Authority or the Trustee, may
purchase for cancellation Bonds of the maturity next becoming due, subject to
the applicable requirements set forth in the Indenture.
     Commencing on or before the second Business Day prior to the first day of
August 1, 2007, the amount of interest coming due on August 1, 2007 and on the
first day of each month thereafter, one-sixth (1/6th) of the amount of interest
coming due on the Bonds on the immediately succeeding February 1st and on the
first day of each month thereafter one-sixth (1/6th) of the amount of interest
coming due on the Bonds on the immediately succeeding August 1st, subject to
credit for other available funds in the manner provided in the Indenture.
     Commencing on or before the second Business Day prior to the first day of
each month beginning August 2007, one-sixth (1/6th) of the amount that is
required to restore the amount in the Debt Service Reserve Fund to the Debt
Service Reserve Fund Requirement relating thereto (as defined in the Indenture)
and until the deficiency is made up in full which may occur in any of the other
funds established under the Indenture.

 



--------------------------------------------------------------------------------



 



 
LOAN AGREEMENT
BETWEEN
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
AND
CONVERTED ORGANICS OF WOODBRIDGE, LLC
DATED AS OF FEBRUARY 1, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2  
Section 101. Definition of Terms
    2  
ARTICLE II REPRESENTATIONS AND WARRANTIES
    13  
Section 201. Authority Representations and Findings
    13  
Section 202. Borrower Representations
    14  
ARTICLE III PROJECT FUNDS
    17  
Section 301. Application of Bond Proceeds
    17  
Section 302. Disbursements from the Project Fund
    17  
Section 303. No Liability of Authority or Trustee
    18  
Section 304. Establishment of Completion Date
    18  
Section 305. Borrower Required to Pay if Project Fund Insufficient
    19  
Section 306. [Intentionally Omitted
    19  
Section 307. Investment of the Funds
    19  
Section 308. The Trustee
    19  
ARTICLE IV THE LOAN
    20  
Section 401. Loan of Bond Proceeds
    20  
Section 402. Borrower’s Financial Obligations
    20  
ARTICLE V PAYMENTS UNDER LOAN AGREEMENT
    21  
Section 501. Payments Under the Agreement.
    21  
Section 502. Acceleration of Payment to Redeem Bonds
    22  
Section 503. Unconditional General Obligations of Borrower
    22  
Section 504. Assignment of Authority’s Rights
    22  
Section 505. Opinion of Counsel for Borrower
    22  
Section 506. Opinion of Bond Counsel
    23  
Section 507. Loan and Other Documents
    23  
Section 508. Excess Funds
    23  
Section 509. Deposit to Lease Reserve Fund
    24  
ARTICLE VI PROJECT FACILITIES
    25  
Section 601. Description of Project Facilities
    25  
Section 602. Notices and Permits
    25  
Section 603. Additions and Changes to Project Facilities
    25  
Section 604. Opinion of Bond Counsel
    25  
Section 605. Preservation of Project Facilities
    25  
ARTICLE VII FURTHER AGREEMENTS
    27  
Section 701. Security for Borrower’s Obligations.
    27  
Section 702. Fees and Charges; Coverage Ratio; Liquidity Ratio
    27  
Section 703. Existence; Cash Distributions
    28  
Section 704. Additional Debt; Limitations on Creation of Liens.
    29  
Section 705. Compliance with Laws
    30  
Section 706. Environmental Covenant
    30  
Section 707. Taxes
    30  
Section 708. Permitted Contests
    31  
Section 709. Inspection of the Project Facilities
    31  
Section 710. Right of Authority or Trustee to Perform Borrower’s Covenants
    31  
Section 711. Investments
    32  
Section 712. Insurance
    32  
Section 713. Insurance Proceeds and Condemnation Awards
    34  
Section 714. Borrower to Perform Certain Covenants Under Indenture
    34  
Section 715. No Personal Recourse Against Authority; Indemnification.
    35  
Section 716. Financial Statements
    36  
Section 717. Operating and Maintenance Budget
    37  
Section 718. Indemnification of the Trustee
    37  
Section 719. Compliance with Contractual Obligations
    38  

i 



--------------------------------------------------------------------------------



 



              Page
Section 720. ERISA
    38  
Section 721. Required Notices
    38  
Section 722. Management
    38  
Section 723. Project Sign
    39  
Section 724. Approval of Tenants by the Authority
    39  
Section 725. Report of Number of Employees
    39  
Section 726. Certificate of No Default
    39  
Section 727. Payment of Prevailing Wage
    39  
Section 728. Compliance with the Affirmative Action and Prevailing Wage
Requirements
    40  
Section 729. Arbitrage and Rebate Regulations
    40  
Section 730. Annual Certification
    44  
Section 731. Right of First Refusal
    44  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    45  
Section 801. Events of Default
    45  
Section 802. Notice of Defaults: Opportunity to Cure Such Defaults
    45  
Section 803. Remedies
    45  
Section 804. Mandatory Prepayment
    46  
Section 805. No Remedy Exclusive
    46  
Section 806. No Additional Waiver Implied by One Waiver
    46  
Section 807. Agreement to Pay Attorneys’ Fees and Expenses
    47  
Section 808. Right of Specific Enforcement
    47  
ARTICLE IX MISCELLANEOUS
    48  
Section 901. Notices
    48  
Section 902. Severability
    49  
Section 903. Redemption of Bonds
    49  
Section 904. Payment of Fees and Expenses
    49  
Section 905. Benefit of Agreement
    49  
Section 906. Termination
    49  
Section 907. Governing Law
    50  
Section 908. Entire Agreement
    50  
Section 909. Amendments
    50  
Section 910. Counterparts
    50  

EXHIBITS AND SCHEDULES
Exhibit A — Project Facilities
Exhibit B — Borrower’s Completion Certificate
Exhibit C — Requisition Form
Exhibit D — [Intentionally Omitted]
Exhibit E — Addendum to Construction Contract
Exhibit F — Affirmative Action Certificate
Exhibit G — New Jersey Economic Development Authority Completion Certificate
Schedule A — Certain Exceptions, Existing Liens and Section 722 Management
Agreements

ii 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT (the “Agreement” or “Loan Agreement”) made and entered
into as of the 1st day of February, 2007, between NEW JERSEY ECONOMIC
DEVELOPMENT AUTHORITY, a public instrumentality and body corporate and politic
organized and existing under the laws of the State of New Jersey (the
“Authority”), and CONVERTED ORGANICS OF WOODBRIDGE, LLC, a limited liability
company organized and existing under the laws of the State of New Jersey (the
“Borrower”).
W I T N E S S E T H:
     WHEREAS, the New Jersey Economic Development Authority Act, constituting
Chapter 80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on
August 7, 1974, as amended and supplemented, (the “Act”) declares it to be in
the public interest and to be the policy of the State of New Jersey (the
“State”) to foster and promote the economy of the State, increase opportunities
for gainful employment and improve living conditions, assist in the economic
development or redevelopment of political subdivisions within the State, and
otherwise contribute to the prosperity, health and general welfare of the State
and its inhabitants by inducing manufacturing, industrial, commercial,
recreational, retail, service and other employment promoting enterprises to
locate, remain or expand within the State by making available financial
assistance; and
     WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered
to extend credit to such employment promoting enterprises in the name of the
Authority on such terms and conditions and in such manner as it may deem proper
for such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and
     WHEREAS, the Borrower has applied to the Authority for financial assistance
in the principal amount of not to exceed $17,500,000 for the purpose of:
(i) financing the costs of certain improvements to and equipment and
miscellaneous expenditures for, the premises located on certain leased property
located in Woodbridge, New Jersey, on which the Borrower will build a solid
waste recovery facility (the “Facility”), (ii) funding of the Reserve Fund
Requirement on the Bonds; (iii) payment of capitalized interest on the Bonds;
and (iv) paying of costs of issuing the Bonds (collectively, the “Project”);
     WHEREAS, the Authority has by resolution, duly adopted in accordance with
the Act on January 9, 2007, authorized the issuance and sale of its $17,500,000
aggregate principal amount Solid Waste Facilities Revenue Bonds (Converted
Organics of Woodbridge, LLC — 2007 Project) Series A (the “Bonds”), for the
purpose of making a loan to the Borrower for the purposes described above; and
     WHEREAS, the Authority contemporaneously with the execution and delivery of
this Loan Agreement shall enter into a Trust Indenture dated as of February 1,
2007 (the “Indenture”) wherein the Authority has assigned certain of its rights
under this Agreement to the Trustee for the benefit of the Holders from time to
time of the Bonds; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the execution and delivery of this Agreement have been duly
authorized by the parties and all conditions, acts and things necessary and
required by the Constitution or statutes of the State or otherwise to exist, to
have happened, or to have been performed precedent to or in the execution and
delivery of this Loan Agreement do exist, have happened and have been performed.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and representations herein, and intending to be legally bound the parties hereto
hereby mutually agree as follows:
ARTICLE I
DEFINITIONS
     Section 101. Definition of Terms. Unless otherwise defined herein, all
words and terms used herein and defined in the recitals hereto or in Article I
of the Indenture shall have the meanings set forth therein. All references
herein to the “Bond Redemption Fund”, the “Project Fund”, the “Debt Service
Fund”, the “Debt Service Reserve Fund”, the “Rebate Fund” and the “Revenue Fund”
means the Funds so designated which are established pursuant to Article IV and V
of the Indenture. In addition, the following terms shall have the following
meanings unless the context otherwise requires:
     “Accounts Receivable” means any and all right to payment for services
rendered or for goods sold or leased which is not evidenced by an instrument or
chattel paper, whether or not it has been earned by performance.
     “Additional Bonds” means any Bonds or series of Bonds, authenticated and
delivered under the Indenture.
     “Affirmative Action Program” means the program of the Authority set forth
in N.J.A.C. 19:30-3.1 et seq.
     “Annual Debt Service” means the Debt Service Requirement for the Fiscal
Year in question.
     “Application” means the Borrower’s Application to the Authority dated
May 11, 2007, seeking financial assistance for the Project and all attachments,
exhibits, correspondence and modifications submitted in writing to the Authority
in connection with said application.
     “Assignment of Leases” means the Assignment of Leases and Other Agreements
dated as of February 1, 2007 from the Borrower to the Authority.
     “Authorized Authority Representative” means the Chief Executive Officer,
Chief Operating Officer, any Director of the Authority or any individual or
individuals duly authorized by the by-laws of the Authority or any resolutions
of the Authority to execute contracts on behalf of the Authority.
     “Authorized Borrower Representative” means any individual or individuals
duly authorized in writing by the Borrower to act on its behalf.

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the Federal Bankruptcy Code of 1978.
     “Bankruptcy Event” means in respect of the Borrower, (a) the Borrower’s
general inability, or its admission of its inability, to pay its debts as such
debts become due, (b) the application by the Borrower for or its consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (c) the
commencement by the Borrower of a voluntary case under the Bankruptcy Code, (d)
the making by the Borrower of a general assignment for the benefit of its
creditors, (e) the filing of a petition by the Borrower seeking to take
advantage as a debtor of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement, winding up or
readjustment of debts, (f) the failure by the Borrower to controvert in a timely
and appropriate manner, or its acquiescence in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, (g) the taking of
any corporate, or other action by the Borrower for the purpose of effecting any
of the foregoing, (h) the commencement of a proceeding or case, without the
application or consent of the Borrower, in any court seeking (i) the Borrower’s
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator, examiner or the like of the Borrower or all or
any substantial part of its property or (iii) similar relief in respect of the
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debt and such proceeding or case
specified in this clause (h) shall continue undismissed, or an order, judgment
or decree approving or ordering any of the foregoing shall be entered and
continue unstayed and in effect, for a period of 60 or more days or (i) an order
for relief against the Borrower shall be entered in any involuntary case under
the Bankruptcy Code.
     “Bondholder”, “holder” or “owner” means, when used with respect to Bonds,
the Person in whose name any Bond is registered in the registration books kept
pursuant to Article II of the Indenture.
     “Bond” or “Bonds” means the aggregate $17,500,000 Solid Waste Facilities
Revenue Bonds (Converted Organics of Woodbridge, LLC — 2007 Project) Series A,
and any Additional Bonds authenticated and delivered under and pursuant to the
Indenture.
     “Bond Counsel” means Cozen O’Connor, or any other attorney or firm of
attorneys of nationally recognized standing on the subject of municipal bonds
appointed by the Authority or the Borrower and acceptable to the Trustee.
     “Bond Proceeds” shall mean the amount paid to the Authority by the
Purchaser as the purchase price of the Bonds, and interest income earned thereon
prior to the Completion Date.
     “Bond Placement Agreement” means the Bond Placement Agreement dated
February 13, 2007 among the Authority, the Borrower and the Purchaser.
     “Bond Year” when used in the context of the rebate requirement imposed
under Section 148(f) of the Code means, with respect to the first Bond Year, the
period beginning on the date of issuance of tax-exempt Bonds, i.e., the date of
initial delivery of tax-exempt Bonds in exchange for the issue price from the
Purchaser, and ending on the date one (1) year later or the

3



--------------------------------------------------------------------------------



 



close of business of such earlier date selected by the Authority at the
direction of the Borrower which is the last day of a compounding interval used
in computing the Yield on such Bonds. Each subsequent Bond Year begins on the
day after the expiration of the preceding Bond Year.
     “Borrower’s Completion Certificate” means the certificate described in
Section 304, executed by the Borrower in form attached hereto as Exhibit B.
     “Business Day” means any day upon which the Trustee is not authorized or
required by law or executive order to remain closed and on which the New York
Stock Exchange remains open.
     “Certificate” means a certificate, requisition or report executed: (a) in
the case of an Authority Certificate, by an Authorized Authority Representative;
(b) in the case of a Borrower Certificate, by an Authorized Borrower
Representative; and (c) in the case of a Certificate of any other Person, by
such Person, if an individual, and otherwise by an officer, partner or other
authorized representative of such Person.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder from time to time in effect.
     “Collateral” means the obligations of the Borrower hereunder and under the
Note, the personal property in which the Authority is receiving a security
interest under Section 701(b) hereof and the other Loan Documents, and the
remainder of the Trust Estate (as defined in the Indenture).
     “Completion Date” means the date of completion of the Project Facilities as
stated in the Borrower’s Completion Certificate described in Section 304 hereof.
     “Condemnation Award” means any award or payment (less any reasonable
expenses, including attorneys fees, incurred by the Authority or the Borrower in
connection therewith) which may be made with respect to the Project Facilities
as a result of the taking of all or a portion of the Project Facilities by the
exercise of the powers of eminent domain (or a bona fide sale in lieu of such
taking).
     “Construction Contract” means, for purposes of the Prevailing Wage
Provision of the Authority, any contract or subcontract in the amount of $2,000
or more for construction, reconstruction, demolition, alteration, repair or
maintenance work, including painting and decorating undertaken in connection
with the Project Facilities and shall mean for purposes of the Affirmative
Action Program of the Authority, any contract or subcontract for construction,
reconstruction, demolition, alteration, repair, or maintenance work undertaken
in connection with the Project Facilities.
     “Consultant” means an Independent, nationally recognized consulting firm
which is appointed by the Borrower for the purpose of passing on questions
relating to its financial affairs, management or operations, has a favorable
reputation for skill and experience in performing similar services in respect of
entities of a comparable size and nature and is not unsatisfactory to the
Authority.

4



--------------------------------------------------------------------------------



 



     “Contractor” means the principal or general contractor or contractors
engaged by the Company in the performance of a Construction Contract.
     “Contractor’s Certificate and Agreement” means the instrument executed by
the Contractor wherein the Contractor agrees to undertake or perform such
obligations and certifies as to such matters as the Authority shall require,
including, without limitation, that for purposes of the Prevailing Wage
Provision all workers engaged in the performance of Construction Contracts shall
be paid a wage rate not less than the Prevailing Wage Rate and that all
Construction Contracts will so provide and that for purposes of the Affirmative
Action Program the Contractor will make every effort to hire or cause to be
hired minority workers so as to meet the minority employment goals of the
Affirmative Action Program and that all Construction Contracts will so provide.
     “Contractor’s Completion Certificate” means the certificate or
certificates, executed by the Contractor and any Subcontractors, upon
substantial completion of construction of the Project Facilities, in form and
substance acceptable to the Authority, wherein the Contractor or Subcontractor
certifies as to such matters as the Authority shall require, including, without
limitation, that the Contractor or Subcontractor has made every effort to
satisfy the minority employment goals established in the Affirmative Action
Program and that the Contractor or Subcontractor has submitted all certificates,
reports, and records required by the Authority.
     “Converted Organics” means Converted Organics Inc., the sole member of the
Borrower.
     “Cost” or “Costs” means: (a) when used with respect to new construction,
all costs which are allocable thereto and properly capitalized (or, with a
proper election, could be properly capitalized) under generally accepted
accounting principles and any other costs (whether or not properly capitalized)
which are incidental thereto and reasonably necessary or desirable in connection
therewith (or with the financing thereof); and (b) when used with respect to the
refinancing of Indebtedness, all costs which are allocable to the retirement of
the Indebtedness to be refinanced (whether at or prior to maturity) and all
costs incidental to and reasonably necessary or desirable in connection with the
incurrence of any Indebtedness for the purpose of the refinancing.
     “Counsel” means an attorney or law firm (which may be counsel to the
Authority and/or the Borrower) not unsatisfactory to the Authority and/or the
Borrower.
     “Days Cash on Hand” means, as of the end of any Fiscal Year, the product
obtained by multiplying the number of days in such Fiscal Year period by a
fraction (a) the numerator of which is the sum of the Borrower’s unrestricted
cash, cash equivalents or marketable securities, exclusive of any funds held by
the Trustee, and (b) the denominator of which is the Borrower’s total operating
expenses as shown on its most recent annual audited financial statements,
including interest expenses, but excluding amortization, depreciation and other
non-cash expenses.
     “Debt Service” shall mean the scheduled amount of interest and amortization
of principal payable for any Bond Year with respect to the Bonds as defined in
Section 148(d)(3)(D) of the Code.

5



--------------------------------------------------------------------------------



 



     “Debt Service Coverage Ratio” means, for any Fiscal Year, the ratio of
Income Available for Debt Service for such Fiscal Year to Annual Debt Service
for such Fiscal Year.
     “Debt Service Requirement” means, for any period of time, the aggregate of
the scheduled payments to be made (other than from amounts irrevocably deposited
with the Trustee or otherwise held for the benefit of a lender for purposes of
such payments, including funds held in connection with an advance refunding or a
cross-over refunding) in respect of principal of and interest on the Bonds
during such period, also taking into account amounts required to be deposited in
the Debt Service Reserve Fund.
     “EBITDA” means, with respect to the Borrower, as to any Fiscal Year, net
income determined in accordance with generally accepted accounting principles,
consistently applied, plus (a) interest expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, and (d) amortization
expense, all of the foregoing items (a) through (d) determined in accordance
with generally accepted accounting principles consistently applied.
     “Event of Default” means any of the events described as an event of default
Section 801 hereof.
     “Favorable Opinion” means an opinion of Bond Counsel acceptable to the
Trustee addressed to the Authority and the Trustee to the effect that: (i) the
action proposed to be taken is authorized or permitted by the Act and this
Agreement and complies with their respective terms; (ii) such action will not
adversely affect the exemption of interest on the Bonds from New Jersey gross
income tax; and (iii) the validity of the Bonds.
     “Financing Statements” means the UCC-1 Financing Statements granting the
Trustee a security interest in the Collateral.
     “Fiscal Year” means the annual accounting year of the Borrower, which
currently begins on January 1 in each fiscal year.
     “Gross Proceeds” shall have the meaning given it in Section 148(f)(6)(B) of
the Code, presently including, without limitation, the original proceeds of the
Bonds, investment proceeds, amounts held in a sinking fund, amounts invested in
a Reasonably Required Reserve or Replacement Fund (as defined in Section 148(d)
of the Code), any amounts used to pay Debt Service on the Bonds and any amounts
received as a result of investing any of the foregoing. Gross proceeds shall not
include Gross Proceeds held in a bona fide debt service fund to the extent that
the earnings on such fund do not exceed $100,000 in any one Bond Year.
     “Guaranty Agreement” means the Corporate Guaranty dated February 16, 2007
from Converted Organics to the Authority and Oppenheimer Funds.
     “Income Available for Debt Service” means, with respect to the Borrower, as
to any Fiscal Year, net income determined in accordance with generally accepted
accounting principles, consistently applied, plus, (a) interest expense,
(b) taxes on income, whether paid, payable or accrued, (c) depreciation expense,
(d) amortization expense, (e) all other non-cash, non recurring charges and
expenses, excluding accruals for cash expenses made in the ordinary course of
business, and (f) loss from any sale of assets, other than sales in the ordinary
course of business,

6



--------------------------------------------------------------------------------



 



minus (x) gains from any sale of assets, other than sales in the ordinary course
of business and (y) other extraordinary or non-recurring gains, all of the
foregoing items (a) through (f) and (x) and (y) determined in accordance with
generally accepted accounting principles consistently applied.
     “Indebtedness” means all obligations for payment of principal and interest
with respect to money borrowed, incurred or assumed by the Borrower, and all
purchase money mortgages, financing or capital leases, installment purchase
contracts, or other similar instruments in the nature of a borrowing by which
the Borrower will be unconditionally obligated to pay.
     “Independent” means (a) in the case of an individual, one who not a member
of the governing body of the Authority or the Borrower or an officer or employee
of the Authority or the Borrower, and (b) in the case of a partnership,
corporation or association, one which does not have a partner, director,
officer, member or substantial stockholder who is a member of the governing body
of the Authority or the Borrower or an officer or employee of the Authority or
the Borrower; provided, however, that the fact that a Person is retained
regularly by or transacts business with the Authority or the Borrower shall not
make such Person an employee within the meaning of this definition.
     “Independent Public Accountant” means Carlin, Charron & Rosen LLP or any
other Independent accounting firm which is appointed by the Borrower and is not
unsatisfactory to the Authority.
     “Insurance Consultant” means any Independent firm of insurance agents,
brokers or consultants which is appointed by the Borrower for the purpose of
reviewing and recommending insurance coverages for the facilities and operations
of the Borrower and is not unsatisfactory to the Authority.
     “Investment Obligations” means, to the extent permitted by law
(i) Government Obligations or obligations of the Federal National Mortgage
Association, Export Import Bank, Farmers Home Administration, General Services
Administration, U.S. Maritime Administration, Small Business Administration,
U.S. Department of Housing & Urban Development (PHA’s) or Federal Housing
Administration; (ii) bonds, notes or other evidences of indebtedness rated at
the time of purchase “AAA” by Standard & Poor’s Ratings Group or “Aaa” by
Moody’s Investors Service issued by the Federal National Mortgage Association or
the Federal Home Loan Mortgage Corporation with remaining maturities not
exceeding three years; (iii) U.S. dollar denominated deposit accounts and
banker’s acceptances with domestic commercial banks which have a rating on their
short term certificates of deposit on the date of purchase of “A 1” or “A 1+” by
Standard & Poor’s or “P 1” by Moody’s and maturing no more than 360 days after
the date of purchase. (Ratings on holding companies are not considered as the
rating of the bank); (iv) commercial paper which is rated at the time of
purchase in the single highest classification, “A 1+” by Standard & Poor’s or “P
1” by Moody’s Investors Service and which matures not more than 270 days after
the date of purchase; (v) investments in a money market fund rated “AAAm” or
“AAAm G” or better by Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc., including any fund from which the Trustee or its affiliates may
receive advisor compensation; (vi) certificates of deposit and time deposits of
any bank organized under the laws of the United States or any state thereof
which has a combined capital, surplus and undivided

7



--------------------------------------------------------------------------------



 



profits of at least $25,000,000, including the Trustee and, to the extent then
permitted by law for the Trustee, any other investments of its trust funds
provided that any such certificates and investments are fully collateralized by
obligations mentioned in clauses (i) and (ii) hereof; (vii) repurchase
agreements collateralized by Government Obligations having a market value at the
time of purchase equal to 102% of the amount of such repurchase agreement; or
(viii) Pre refunded Municipal Obligations defined as follows: Any bonds or other
obligations of any state of the United States of America or of any agency,
instrumentality or local governmental unit of any such state which are not
callable at the option of the obligor prior to maturity or as to which
irrevocable instructions have been given by the obligor to call on the date
specified in the notice; and (A) which are rated, based on the escrow
established for such pre refunding, in the highest rating category of Standard &
Poor’s Ratings Group or Moody’s Investors Service, Inc. or any successors
thereto; or (B) (1) which are fully secured as to principal and interest and
redemption premium, if any, by a fund consisting only of cash or obligations
described in clause (i) above, which fund may be applied only to the payment of
such principal of and interest and redemption premium, if any, on such bonds or
other obligations on the maturity date or dates thereof or the specified
redemption date or dates pursuant to such irrevocable instructions, as
appropriate, and (2) which fund is sufficient, as verified by a nationally
recognized independent certified public accountant, to pay principal of and
interest and redemption premium, if any, on the bonds or other obligations
described in this paragraph on the maturity date or dates thereof or on the
redemption date or dates specified in the irrevocable instructions referred to
above, as appropriate.
     “Lien” means any mortgage, pledge, security interest, lien, judgment lien,
easement, or other encumbrance on title, including, but not limited to, any
mortgage or pledge of, security interest in or lien or encumbrance on any of the
Collateral.
     “Loan” or “Loans” means the loan from the Authority to the Borrower in the
aggregate principal amount of $17,500,000, under the terms and conditions
provided for herein.
     “Lease” means that Agreement of Lease dated as of June 2, 2006 by and
between Recycling Technology Development, LLC and the Borrower (as assignee of
Converted Organics), as amended.
     “Leasehold Mortgage” shall mean the mortgage relating to the Project
Facilities, dated February 16, 2007, which is made part of the Record of
Proceedings, executed by the Borrower, as Mortgagor and given to the Authority,
as Mortgagee.
     “Lease Reserve Fund” means the fund so designated and established pursuant
to Section 511 hereof.
     “Loan Documents” means any or all of this Agreement, the Indenture, the
Series 2007 Note, the Leasehold Mortgage, the Assignment of Leases and Other
Agreements, the Guaranty Agreement, the Financing Statements, the Bond Placement
Agreement and all documents and instruments executed in connection therewith.
     “Maximum Annual Debt Service” means the maximum Debt Service Requirements
for any Fiscal Year throughout the term of the Bonds.

8



--------------------------------------------------------------------------------



 



     “Maximum Annual Debt Service Coverage Ratio” means, for any Fiscal Year,
the ratio of EBITDA for such Fiscal Year to Maximum Annual Debt Service.
     “Net Proceeds” shall mean the Bond Proceeds less any amounts placed in a
Reasonably Required Reserve or Replacement Fund (as defined in Section 148(d) of
the Code).
     “Operation and Maintenance Reserve Fund” shall mean the fund so designated
and established pursuant to Section 512 of the Indenture.
     “Outstanding” means all Bonds authenticated and delivered under the
Indenture as of the time in question, except (i) all Bonds theretofore cancelled
or required to be cancelled under Section 208 of the Indenture, (ii) Bonds for
the payment or redemption of which provision has been made in accordance with
Article XII of the Indenture; provided that, if such Bonds are being redeemed,
the required notice of redemption shall have been given or provision
satisfactory to the Trustee shall have been made herefor, and that if such Bonds
are being purchased, there shall be a firm commitment for the purchase and sale
thereof, and (iii) Bonds in substitution for which other Bonds have been
authenticated and delivered pursuant to Article II of the Indenture.
     “Paragraph” means a specified paragraph of a Section, unless otherwise
indicated.
     “Permitted Encumbrances” shall have the meaning given in Section 704
hereof.
     “Person” or “Persons” means any individual, corporation, limited liability
company, partnership, joint venture, trust, or unincorporated organization, or a
governmental agency or any political subdivision thereof.
     “Purchaser” means Ferris, Baker Watts, Inc., Richmond, Virginia, and its
successors and assigns.
     “Prevailing Wage Provision” means the provisions of the Act and the
resolutions, rules and regulations of the Authority, as adopted, amended and
supplemented from time to time, currently set forth in N.J.A.C. 19:30-3,
requiring that workers engaged in Construction Contracts be paid the Prevailing
Wage Rate, and that the Borrower and all Contractors file such certificates,
reports and records and do other prescribed acts as are necessary to demonstrate
or assure compliance.
     “Prevailing Wage Rate” means the prevailing wage rate established by the
Commissioner of the New Jersey Department of Labor and Industry from time to
time in accordance with the provisions of N.J.S.A. 34:11-56.30 for the
localities in which the Project Facilities are located.
     “Principal User” shall mean any principal user within the meaning of the
proposed amendments to Treas. Reg. Sec. 1.103-10 published by the Internal
Revenue Service in the Federal Register on February 21, 1986 or any Related
Person to a Principal User within the meaning of Section 144(a) of the Code.
     “Private Placement Memorandum” shall mean the Private Placement Memorandum
dated February 8, 2007, distributed by the Purchaser relative to the issuance
and sale of the Bonds.

9



--------------------------------------------------------------------------------



 



     “Project Facilities” means the structures, buildings, improvements,
equipment and fixtures financed by or acquired with the proceeds of the Bonds as
reflected on Exhibit A hereto, as amended from time to time.
     “Project Fund” means the 2007 Project Fund established pursuant to
Section 401 of the Indenture and any additional Project Fund established
pursuant to Section 402 of the Indenture.
     “Project Municipality” means the Township of Woodbridge, County of
Middlesex, State of New Jersey.
     “Proper Charges” means: (i) costs of issuance of the Bonds, attorneys’
fees, printing costs, agent’s fees and similar expenses paid in connection with
the Project Facilities; (ii) an expenditure for the Project Facilities, paid and
incurred after May 12, 2007 for the acquisition or improvement of land or the
acquisition, construction, reconstruction or improvement of property of a
character subject to the allowance for depreciation under the Code; or (iii) any
costs of issuance, preliminary expenditures or de minimis expenditures described
in Treas. Regs. § 1.150-2(f).
     “Property” means any and all of Borrower’s rights, titles and interests in
and to any and all property whether real or personal, tangible or intangible and
wherever situated.
     “Property, Plant and Equipment” means all Property of the Borrower which is
plant, property and equipment under generally accepted accounting principles.
     “Qualified Administrative Costs” means all reasonable, direct
administrative costs (other than carrying costs) such as separately stated
brokerage or selling commissions, but not legal and accounting fees, record
keeping, custody and similar costs. General overhead costs and similar indirect
costs of the Borrower such as employee salaries and office expenses and costs
associated with computing the Rebate Amount are not Qualified Administrative
Costs. In general, administrative costs are not reasonable unless they are
comparable to administrative costs that would be charged for the same Investment
or a reasonably comparable Investment if acquired with a source of funds other
than gross proceeds of the Bonds.
     “Rebate Expert” means any of the following chosen by the Borrower: (a) Bond
Counsel, (b) any nationally recognized firm of certified public accountants,
(c) any reputable firm which offers to the tax-exempt bond industry rebate
calculation services and holds itself out as having expertise in that area, or
(d) such other personal as is approved by Bond Counsel.
     “Rebate Fund” shall mean the special fund maintained by the Trustee at its
offices and established for the deposit of the amounts to be paid to the United
States on behalf of the Authority pursuant to Section 729 hereof and described
in Section 514 of the Indenture.
     “Record of Proceedings” means the Loan Documents, certificates, affidavits,
opinions and other documentation executed in connection with the sale of the
Bonds and the making of the Loan.
     “Redemption Price” means the principal amount of any Bond to be redeemed
pursuant to the Indenture, plus the applicable premium, if any, payable upon
redemption.

10



--------------------------------------------------------------------------------



 



     “Related Person” shall mean a related person within the meaning of
Section 144(a)(3) or Section 147(a) of the Code, as is applicable.
     “Requisition Form” means the form of requisition required by Section 302
hereof as a condition precedent to the disbursement of moneys from the Project
Fund, in the form annexed hereto as Exhibit C.
     “Reserved Rights” shall mean the rights of the Authority to consent to any
amendments, modifications or supplements to this Agreement and the Indenture to
receive notices and payments under and to enforce the following sections of this
Agreement: 202 (Borrower Representations and Findings) (i), (j), (k), (l), and
(m), 301 (Application of Bond Proceeds), 302 (Disbursements from the Project
Fund) (b) and (c), 501 (Payments Under the Agreement) (a), (b), and (c), 502
(Acceleration of Payment to Redeem Bonds), 504 (Assignment of Authority’s
Rights), 601 (Description of the Project Facilities), 602 (Notices and Permits),
603 (Additions and Changes to Project Facilities), 605 (Preservation of Project
Facilities), 701 (Security for Borrower’s Obligations), 703 (Existence), 705
(Compliance with Laws), 706 (Environmental Covenant), 708 (Permitted Contests),
709 (Inspection of the Project Facilities), 710 (Right of Authority or Trustee
to Perform Borrower’s Covenants) , 712 (Insurance), 713 (Insurance Proceeds and
Condemnation Awards), 714 (Borrower to Perform Certain Covenants under the
Indenture), 715 (No Personal Recourse Against the Authority; Indemnification),
716 (Financial Statements), 721 (Required Notices), 723 (Project Sign), 724
(Approval of Tenant by the Authority), 725 (Report on Number of Employees), 726
(Certificate of No Default), 727 (Payment of Prevailing Wages), 728 (Compliance
with the Affirmative Action and Prevailing Wage Requirements), 729 (Arbitrage
and Rebate Regulations), 730 (Annual Certification), 801 (Events of Default) b
and d, 806 (Agreement to Pay Attorneys’ Fees and Expenses), 807 (Right of
Specific Enforcement) and 904 (Payment of Fees and Expenses). These Reserved
Rights have been assigned to the Trustee pursuant to the Indenture, but are also
held and retained by the Authority concurrently with the Trustee.
     “Resolutions” means the resolution or resolutions of the Authority
accepting the Application, making certain findings and determinations and
authorizing the issuance and sale of the Bonds and determining other matters in
connection with the Project.
     “Section” means a specified section hereof, unless otherwise indicated.
     “Series 2007 Note” shall mean the Series 2007 Note from the Borrower to the
Authority in the principal amount of $17,500,000.
     “State” means the State of New Jersey.
     “Subcontractor” means any Person engaged by a Contractor or a Subcontractor
in the performance of any Construction Contract.
     “Tax Certificate” shall mean the certificate executed by the Borrower in
form and substance acceptable to the Authority, wherein the Borrower certifies
as to such matters as the Authority shall require.

11



--------------------------------------------------------------------------------



 



     “Trustee” means The Bank of New York, and its successors in the trust under
the Indenture.
     “Value” means when used in connection with the Collateral, the cost basis
of such Collateral, net of accumulated depreciation, as it is carried on the
books of the Borrower and in conformity with generally accepted accounting
principles consistently applied.
     “Yield” shall mean a yield as shall be determined under Section 1.148-4 of
the Treasury Regulations.
     “Yield Reduction Payments” means payments made to the United States with
respect to any Nonpurpose Investment allocated to the Bonds that (i) are paid at
the same time and the same manner as Rebate Amounts are required to be paid and
(ii) are paid with respect to Investments that are allocable to Gross Proceeds
that previously qualified for a temporary investment period that has since
expired.
     The words “hereof’, “herein”, “hereto”, “hereby” and “hereunder” refer to
this entire Agreement. Unless otherwise indicated, all references to particular
Articles or Sections are references to the Articles or Sections of this
Agreement. References to any time of the day in this Agreement shall refer to
Eastern standard time or Eastern daylight saving time, as in effect in the State
of New Jersey on such day.
     Capitalized terms used herein and not defined herein shall have the same
meanings ascribed to them in the Indenture. All accounting terms not otherwise
defined herein have the respective meanings assigned to them in accordance with
generally accepted accounting principles.

12



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Section 201. Authority Representations and Findings. The Authority hereby
confirms its findings and represents that:
          (a) it is a public body corporate and politic constituting an
instrumentality of the State, duly organized and existing under the laws of the
State, particularly the Act. The Authority is authorized to issue the Bonds in
accordance with the Act and to use the proceeds from the sale of the Bonds to
make the Loan to the Borrower;
          (b) the Authority has complied with the provisions of the Act and has
full power and authority pursuant to the Act to consummate all transactions
contemplated by this Agreement, the Indenture, the Bonds, the Resolutions, and
any and all other agreements relating thereto and to issue, sell and deliver the
Bonds as provided herein and in the Indenture;
          (c) by the Resolutions duly adopted by the Authority and still in full
force and effect, the Authority has duly authorized the execution, delivery and
due performance of this Agreement, the Indenture and the Bonds and the taking of
any and all actions as may be required on the date hereof on the part of the
Authority to carry out, give effect to and consummate the transactions
contemplated by this Agreement and the Indenture. All approvals of the Authority
necessary in connection with the foregoing have been received;
          (d) the Bonds have been duly authorized, executed, issued and
delivered and constitute valid special, limited obligations of the Authority,
the principal of, premium, if any, and interest on which are payable solely from
the revenues and other moneys derived pursuant to this Agreement and pledged
therefor by the Indenture and nothing in the Bonds or the Indenture shall be
construed as assigning or pledging therefore any other funds or assets of the
Authority. The State is not obligated to pay, and neither the faith and credit
nor taxing power of the State is pledged to the payment of, the principal or
redemption price, if any, of or interest on the Bonds. The Bonds are a special,
limited obligation of the Authority, payable solely out of the revenues or other
receipts, funds or moneys of the Authority pledged under the Indenture and from
any amounts otherwise available under the Indenture for the payment of the
Bonds. The Bonds do not now and shall never constitute a charge against the
general credit of the Authority. The Authority has no taxing power. The Act
provides that neither the members of the Authority nor any person executing the
Bonds for the Authority shall be liable personally on said Bonds by reason of
the issuance thereof;
          (e) the execution and delivery of the Loan Agreement, the Indenture,
the Private Placement Memorandum, the Bond Placement Agreement and the Bonds,
and compliance with the provisions hereof and thereof, do not conflict with or
constitute on the part of the Authority a violation of the Constitution of the
State or a violation or breach of or default under its by-laws or any statute,
indenture, mortgage, deed of trust, note agreement or other agreement or
instrument to which the Authority is a party or by which the Authority is bound
or, to the knowledge of the Authority, any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Authority or
any of its activities or properties. All

13



--------------------------------------------------------------------------------



 



consents, approvals, authorizations and orders of governmental or regulatory
authorities which are required to be obtained by the Authority for the
consummation of the transactions contemplated hereby and thereby have been
obtained;
          (f) the Authority shall apply the proceeds from the sale of the Bonds
and the revenues derived under this Loan Agreement for the purposes specified
and in the manner provided in this Loan Agreement;
          (g) except as disclosed in the Private Placement Memorandum, to the
best knowledge of the New Jersey Attorney General’s Office, no action, suit or
proceeding at law or in equity pending or threatened against the Authority to
restrain or enjoin the issuance or sale of the Bonds or in any way contesting
the validity or affecting the power of the Authority with respect to the
issuance and sale of the Bonds or the documents or instruments executed by the
Authority in connection therewith or the existence of the Authority or the right
of the Authority to finance the Project.; and
          (h) any certificate signed by an Authorized Authority Representative
and delivered to the relevant party shall be deemed a representation and
warranty by the Authority to the Trustee or the Borrower, as the case may be, as
to the statements made therein.
     It is specifically understood and agreed that the Authority makes no
representation as to the financial position or business condition of the
Borrower and does not represent or warrant as to any of the statements,
materials (financial or otherwise), representations or certifications furnished
or to be made and furnished by the Borrower in connection with the sale of the
Bonds, or as to the correctness, completeness or accuracy of such statements.
     Section 202. Borrower Representations. The Borrower represents that:
          (a) The Borrower is a limited liability company duly organized and
validly existing under the laws of the State and is duly qualified to do
business in the State, has the power and authority to own its properties and
assets and to carry on its business as now being conducted (and as now
contemplated by the Borrower) and has the corporate power to perform all the
undertakings of the Loan Documents, to borrow hereunder and to execute and
deliver the Loan Documents.
          (b) The execution, delivery and performance by the Borrower of the
Loan Documents and other instruments required by this Loan Agreement:
               (i) have been duly authorized by all requisite corporate action;
               (ii) do not and will not in any material respect conflict with or
violate any provision of law, rule or regulation, any order of any court or
other agency of government applicable to the Borrower;
               (iii) do not and will not conflict with or violate any provision
of any organizational documents of the Borrower;

14



--------------------------------------------------------------------------------



 



               (iv) do not and will not violate or result in a default under any
provision of any indenture, agreement or other instrument material to the
Borrower;
               (v) do not and will not result in the creation or imposition of
any Lien, charge or encumbrance of any nature, other than the Liens created by
the Loan Documents.
          (c) The Borrower has or will have a leasehold interest to the Project
Facilities, free and clear of any lien or encumbrance, except for the Permitted
Encumbrances.
          (d) Except as set forth in Schedule A hereto, there is no action, suit
or proceeding at law or in equity or by or before any governmental
instrumentality or other agency now pending or, to the knowledge of the
Borrower, threatened against or affecting it or any of its properties or rights
which, if adversely determined, would (i) materially affect the transactions
contemplated hereby, (ii) affect the validity or enforceability of the Loan
Documents, (iii) affect the ability of the Borrower to materially perform its
obligations under the Loan Documents, (iv) materially impair the value of the
Collateral, (v) materially impair the Borrower’s right to carry on its business
substantially as now conducted (and as now contemplated by the Borrower) or
(vi) have a material adverse effect on the Borrower’s financial condition.
          (e) The Borrower has filed or caused to be filed all Federal, State
and local tax returns which are required to be filed, and has paid or caused to
be paid all taxes as shown on said returns or on any assessment received by it,
to the extent that such taxes have become due except such taxes are as being
contested by the Borrower in appropriate proceedings.
          (f) Except as set forth in Schedule A hereto, the Borrower is not in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any material agreement or instrument to
which it is a party or by which it is bound.
          (g) Except as set forth in Schedule A hereto, there has been no
material adverse change in Project or the financial condition of the Borrower
since the dated date of the Private Placement Memorandum.
          (h) The Loan Documents have been duly executed and delivered and are
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with their respective terms.
          (i) The Private Placement Memorandum, Loan Documents, the Application,
the Bond Placement Agreement, or any other document, certificate or statement
furnished to the Purchaser, the Authority or the Trustee by the Borrower do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein and therein regarding
the Borrower not misleading or incomplete. It is specifically represented that
the Borrower is not involved in any litigation required to be disclosed in the
Application nor is it the subject of any investigation or administrative
proceeding except, in each case, as disclosed in the Application or as disclosed
in the Private Placement Memorandum. It is specifically understood by the
Borrower that all such statements, representations and warranties shall be
deemed to have been relied upon by the Authority as an inducement to make the
Loan and that if any such statements, representations and warranties were false
at the time they were made, the Authority may, in its sole discretion, consider
any such misrepresentation or breach of

15



--------------------------------------------------------------------------------



 



warranty an Event of Default as defined in Section 901 and exercise the remedies
provided for in this Agreement.
          (j) The operation of the Project Facilities in the manner presently
contemplated and as described in the Application will not conflict with any
current zoning, water, air pollution or other ordinances, orders, laws or
regulations applicable thereto. The Borrower will cause the Project Facilities
to be designed in accordance with all applicable Federal, State and local laws
or ordinances (including rules and regulations) relating to zoning, building,
safety and environmental quality.
          (k) The Borrower did not incur any expense prior to the date of the
Resolution for which it sought reimbursement, other than a Proper Charge.
          (l) The Borrower has complied with and is in compliance with, in all
material respects, all required Federal, State, county and local environmental
law, rules and regulations applicable to the Borrower’s operations.
          (m) The availability of financial assistance from the Authority as
provided for herein has been an important inducement to the Borrower to
undertake the Project and to locate the Project Facilities in the State.

16



--------------------------------------------------------------------------------



 



ARTICLE III
PROJECT FUNDS
     Section 301. Application of Bond Proceeds. In order to provide funds to
make the Loan, the Authority concurrently with the execution and delivery of
this Agreement, will sell, issue and deliver the Bonds to the purchasers thereof
and transfer the proceeds of the Bonds, together with other available funds, to
the Trustee for deposit in the Project Fund, the Debt Service Reserve Fund and
the Lease Reserve Fund as provided in Section 301 the Indenture, to be disbursed
as hereinafter provided and as provided in the Indenture. The Authority reserves
the right to request a record of all disbursements from and/or investments of
the Project Fund.
     Section 302. Disbursements from the Project Fund. In the Indenture, the
Authority has authorized and directed the Trustee to make disbursements first
from the Bond Proceeds in the Project Fund and thereafter from the Equity
Account in the Project Fund for the Project or to reimburse the Borrower for any
costs and expenses of the Project paid by it. Amounts in the Project Fund shall
be disbursed only after delivery to the Trustee of the following:
          (a) A completed Requisition Form signed by an Authorized Borrower
Representative.
          (b) Prior to the first disbursement from the Bond Proceeds Account of
the Project Fund for payment of a Construction Contract, either (i) a
Certificate of an Authorized Borrower Representative stating that for purposes
of the Prevailing Wage Provision and the Affirmative Action Program none of the
moneys disbursed at any time from the Project Fund will be used to pay for work
done in performance of any Construction Contract unless prior thereto there
shall be submitted to the Authority a Contractor’s Certificate and Agreement or
(ii) a Contractor’s Certificate and Agreement executed by the Contractor; and
prior to the initial disbursement from the Bond Proceeds Account of the Project
Fund for any work done in the performance of any Construction Contract, if not
theretofore furnished, a Contractor’s Certificate and Agreement from the
Contractor under such Construction Contract.
     If the Authority’s Office of Affirmative Action shall notify the Borrower
in writing that the Contractor or a Subcontractor, if any, has not complied with
the requirements of the Affirmative Action Program, there shall be retained in
the Project Fund a holdback (a “Holdback”) equal to ten per centum (10%) of each
sum requisitioned for payment or reimbursement for payment of a Construction
Contract with such Contractor or Subcontractor for purposes of the Affirmative
Action Program after receipt of such written notice from the Authority,
provided, however, if any such requisitioned sum is for reimbursement of a
payment by the Borrower, which payment itself was for only ninety per centum
(90%) of the payment requested by the Contractor or Subcontractor pursuant to
such Construction Contract then such requisitioned sum may be reimbursed without
regard to the aforementioned Holdback but the remaining ten per centum (10%),
when requisitioned by the Borrower, shall only be disbursed as if it had been
held back initially in the Project Fund and such disbursement thereof shall be
subject to all the terms and conditions of this Section related to Holdbacks.
Said Holdback shall be disbursed from the Project Fund upon compliance with the
terms and conditions of this Section and either: (A) after completion of the
Project (1) the execution and filing of the

17



--------------------------------------------------------------------------------



 



Contractor’s Completion Certificate; (2) the execution and filing of the
Borrower’s Completion Certificate; and (3) receipt by the Borrower of a written
notice issued by the Authority’s Office of Affirmative Action that the
Contractor and Subcontractors, if any, have complied with the requirements of
the Affirmative Action Program; or (B) prior to completion of the Project,
receipt by the Borrower of a written notice issued by the Authority’s Office of
Affirmative Action that the Contractor and Subcontractor, if any, have complied
with the requirements of the Affirmative Action Program.
     Such additional documents, affidavits, certificates and opinions as the
Authority may reasonably require; but the Authority shall have no obligation to
require any such additional items.
     The Authority is hereby granted a security interest in the amounts on
deposit in the Project Fund as security for the payment of the Bonds; however,
notwithstanding such security interest, as long as there exists no Event of
Default, the Borrower shall have the right to require disbursement from the
Project Fund, to the extent of amounts then in the Project Fund, upon compliance
with the procedures set forth in this Section 302. Upon an Event of Default and
the acceleration of the obligations of the Borrower hereunder, the Trustee shall
apply any amounts on deposit in the Project Fund to the prepayment of the
principal of and interest on the Loan, and, hence, to the payment of the Bonds,
in accordance with Article IX of the Indenture.
     Section 303. No Liability of Authority or Trustee. Nothing contained herein
or in any documents and agreements contemplated hereby or in any other Loan
Document shall impose upon the Trustee or the Authority any obligation to ensure
the proper application of such disbursements by the Borrower or any other
recipient thereof, and, in making such disbursements from the Project Fund, the
Trustee may conclusively rely on such Requisition Forms and the attachments
thereto delivered to it. The Trustee and the Authority shall be relieved of any
liability with respect to making such disbursements in accordance with the
foregoing.
     Section 304. Establishment of Completion Date. Completion of the Project
shall be evidenced by delivery to the Authority and the Trustee of the
Borrower’s Completion Certificate signed by an Authorized Borrower
Representative. Upon receipt of such certificate by the Trustee, the Borrower
shall direct the Trustee in writing to transfer any amounts remaining in the
Project Fund (except for (a) amounts deposited in the Equity Account of the
Project Fund; and (b) amounts therein sufficient to cover Costs of the Project
not then due and payable or not then paid or the Holdback required to be
retained in the Project Fund pursuant to Section 302 hereof unless the
requirements set forth in Section 302 hereof for the disbursement of the
Holdback from the Project Fund have been satisfied) to the Bond Redemption Fund
in Authorized Denominations and if such amount is (a) less than an Authorized
Denomination or (b) in excess of Authorized Denominations, such amount shall be
transferred to the Debt Service Fund to pay interest payments on the Bonds.
Amounts transferred into the Bond Redemption Fund hereunder shall be used to
redeem the Bonds on the next succeeding Interest Payment date on which such
Bonds can be redeemed after providing the holders of the Bonds with notice
required by Section 703 of the Indenture. Provided that there is no Event of
Default hereunder, upon completion of the Project, all moneys remaining in the
Equity Account of the Project Fund (if any) will be returned to the Borrower as
provided in the Indenture.

18



--------------------------------------------------------------------------------



 



     Section 305. Borrower Required to Pay if Project Fund Insufficient. In the
event the moneys in the Project Fund available for payment of the Costs of the
Project are not sufficient to pay all Costs of the Project in full, the Borrower
agrees to complete the Project and to pay that portion of the Cost in excess of
the moneys available therefor in the Project Fund. The Authority and the Trustee
make no warranty, either express or implied, that the moneys paid into the
Project Fund and available for payment of the Costs of the Project will be
sufficient to pay all of such costs. The Borrower agrees that if, after
disbursement of all the money in the Project Fund available for payment of Costs
of the Project, the Borrower should pay any portion of the Costs of the Project
pursuant to the provisions of this Section, it shall not be entitled to any
reimbursement therefor from the Authority or the Trustee.
     Section 306. [Intentionally Omitted.]
     Section 307. Investment of the Funds. Any moneys held as a part of the
Funds shall be invested and reinvested by the Trustee, only as directed (by
written direction) by the Borrower, in Investment Obligations. The Trustee may
make any and all such investments through its own investment department.
     In making such investments as described in this Section, the Trustee may
rely upon the written direction of the Borrower as to the investment purchased
and shall be and hereby is relieved of all liability with respect to making,
redeeming and selling such investments, so long as the Trustee has acted in
accordance with the foregoing directions.
     The Borrower shall be entitled to receive from the Trustee monthly and at
such other times as the Borrower may reasonably request, a statement of account
of any moneys held in the Funds by the Trustee.
     Section 308. The Trustee. The Trustee shall act on behalf of the
Bondholders under the Indenture and this Agreement as specifically provided for
herein and in the Indenture only insofar as its duties are expressly set forth
and shall not have any implied duties but may exercise such additional powers as
are reasonably incidental thereto. The Trustee is a third party beneficiary
hereto on behalf of itself and on behalf of the Bondholders. Neither the Trustee
nor any of its officers, directors or employees shall be liable for any action
taken or omitted to be taken by it hereunder or in connection herewith except
for its or their own negligence or willful misconduct. The Trustee shall not be
under a duty to examine or pass upon the validity, effectiveness or genuineness
of any Loan Document or any direction, report, affidavit, requisition form,
certificate, opinion or other instrument, document or agreement related thereto,
and shall be entitled to assume that the same are valid, effective, genuine and
what they purport to be. The Trustee may consult with legal counsel selected by
it, and any action taken or suffered by it in accordance with the opinion of
such counsel shall be full justification and protection to it. The Trustee shall
have the same rights and powers as any other bank or lender and may exercise the
same as though it were not the Trustee; and it may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower as
though it were not the Trustee.

19



--------------------------------------------------------------------------------



 



ARTICLE IV
THE LOAN
     Section 401. Loan of Bond Proceeds. Upon the issuance of the Bonds, the
Authority shall lend the proceeds thereof to the Borrower for application toward
the Costs of the Project. The Authority and the Borrower hereby agree that the
aforesaid loan of the Bond proceeds shall be made and applied by depositing the
same with the Trustee in the manner and for the purposes set forth in
Section 301 of the Indenture.
     Section 402. Borrower’s Financial Obligations. The Borrower hereby agrees
that, to the extent that other available moneys are insufficient therefor, it
shall provide funds for the payment of the costs of issuing the Bonds. Such
funds shall initially be deposited in the Project Fund on the date of delivery
of the Bonds in the amount set forth in Section 301 of the Indenture. From time
to time thereafter, if moneys in the Project Fund are insufficient for the
purpose of paying any remaining costs of issuance, the Borrower shall either pay
such costs directly or shall make additional deposits into the Project Fund for
the payment thereof.

20



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENTS UNDER LOAN AGREEMENT
     Section 501. Payments Under the Agreement.
          (a) The Borrower agrees to pay to the Authority its issuance fee of
$84,375 and to pay the fees and reasonable expenses of the Authority incurred in
fulfilling the Authority’s obligations under this Agreement and the Indenture,
including reasonable attorneys fees.
          (b) The Borrower agrees to pay to the Registrar, the Paying Agent and
the Trustee, as and when the same becomes due, (1) the initial acceptance fee of
the Trustee and the costs and expenses, including reasonable attorneys fees,
incurred by the Trustee in entering into and executing the Indenture, and
(2) during the term of this Agreement (i) an amount equal to the annual fee of
the Trustee for the ordinary services of the Trustee, as trustee, rendered and
its ordinary expenses incurred under the Indenture, including but not limited to
attorneys’ fees, as and when the same become due, (ii) the fees, charges and
expenses of the Trustee, the Paying Agent and the Registrar, as and when the
same become due, and (iii) the fees, charges and expenses of the Trustee for the
necessary extraordinary services rendered by it and extraordinary expenses
incurred by it under the Indenture.
          (c) The Borrower agrees to pay to the Trustee, as the assignee of the
Authority, the following sums at the following times:
               (i) On or before the second Business Day prior to August 1, 2012
and the second Business Day prior to the first day of each month thereafter,
one-twelfth (1/12th) of the amount which is necessary for the payment of the
principal of the Bonds becoming due on August 1, 2013 and on or before the first
day of each month of each year thereafter one-twelfth (1/12th) of the principal
amount of the Bonds coming due on the immediately succeeding August 1st, whether
for the payment of principal on a principal maturity or a mandatory redemption
date, subject to credit for other available funds in the manner provided in the
Indenture. In lieu of the portion of the payments due under this subsection
(d)(i), the Borrower or, at its written direction, the Authority or the Trustee,
may purchase for cancellation Bonds of the maturity next becoming due, subject
to the applicable requirements set forth in Section 505 of the Indenture.
               (ii) On or before the second Business Day prior to the first day
of August, 2007, the amount of interest coming due on August 1, 2007 and on the
first day of each month thereafter, one-sixth (1/6th) of the amount of interest
coming due on the Bonds on the immediately succeeding February 1st and on the
first day of each month thereafter one-sixth (1/6th) of the amount of interest
coming due on the Bonds on the immediately succeeding August 1st, subject to
credit for other available funds in the manner provided in the Indenture.
               (iii) On or before the second Business Day prior to the first day
of each month beginning August 2007, one-sixth (1/6th) of the amount that is
required to restore the amount in the Debt Service Reserve Fund to the Debt
Service Reserve Fund Requirement relating thereto (as defined in the Indenture)
and until the deficiency is made up in full which may occur in any of the other
funds established under the Indenture.

21



--------------------------------------------------------------------------------



 



               (iv) If not sooner paid, on August 1, 2027, all unpaid principal
and accrued interest on the Bonds shall be due and payable.
          (d) If the date when any of the payments required to be made by this
Section 501 is not a Business Day, then such payments may be made on the next
Business Day with the same force and effect as if made on the nominal due date,
and no interest shall accrue for the period after such date.
     Section 502. Acceleration of Payment to Redeem Bonds. Whenever the Bonds
are subject to optional redemption pursuant to the Indenture, the Borrower on
behalf of the Authority will direct the Trustee to call the same for redemption
as provided in the Indenture. Whenever the Bonds are subject to mandatory
redemption or defeasance pursuant to the Indenture, the Borrower will cooperate
with the Authority and the Trustee in effecting such redemption or defeasance.
In the event of any mandatory or optional redemption of the Bonds, the Borrower
will pay or cause to be paid in accordance with the terms of the Indenture an
amount equal to (or sufficient to defease at) the applicable redemption price as
a prepayment of that portion of the Loan corresponding to the Bonds to be
redeemed, which shall include the applicable premium (if any) and interest
accrued to the date of redemption.
     Section 503. Unconditional General Obligations of Borrower. The obligations
of the Borrower to make or cause to be made payments of the Loan are and shall
be the unconditional general obligations of the Borrower and shall be absolute
and unconditional without defense or set-off by reason of any default by the
Contractors under the Contracts or by the Authority under this Agreement or
under any other agreement between the Borrower and the Authority or for any
other reason, failure to complete the Project Facilities, any acts or
circumstances that may constitute failure to complete the Project Facilities,
commercial frustration of purpose, or failure of the Authority to perform and
observe any agreement, whether express or implied, or any duty, liability or
obligation arising out of or connected with this Agreement, it being the
intention of the parties that the payments required of the Borrower hereunder
will be paid in full when due without any delay or diminution whatsoever.
Repayments of the Loan and additional sums required to be paid by or on behalf
of the Borrower hereunder shall be received by the Authority or the Trustee as
net sums and the Borrower agrees to pay or cause to be paid all charges against
or which might diminish such net sums.
     Section 504. Assignment of Authority’s Rights. As security for the payment
of the Bonds the Authority will assign to the Trustee all the Authority’s rights
under this Agreement except the Reserved Rights of the Authority. The Authority
retains the right, jointly and severally with the Trustee, to specifically
enforce the Reserved Rights contained in the Loan Documents. The Borrower
consents to such assignment and agrees to make or cause to be made payments of
the Loan under Section 501 (except for subparagraph (b)) directly to the Trustee
without defense or set-off by reason of any dispute between the Borrower and the
Trustee. Whenever the Borrower is required to obtain the consent of the
Authority under this Section 504, the Borrower shall also obtain the consent of
the Trustee.
     Section 505. Opinion of Counsel for Borrower. At the time of closing the
Loan, the Authority and the Trustee shall receive the opinion of Counsel for the
Borrower reasonably satisfactory in form and substance to Bond Counsel and
Purchaser’s Counsel:

22



--------------------------------------------------------------------------------



 



          (a) confirming the substance of the representations and warranties set
forth in Section 202(a), (b), (d) and (f);
          (b) to the effect that the Loan Documents have been duly executed and
delivered by the Borrower, and constitute the valid and binding obligations of
the Borrower, enforceable in accordance with their respective terms, except to
the extent that the enforceability of such documents may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally or by general principles of equity or other customary exceptions to
enforceability;
          (c) to the effect that the Leasehold Mortgage and the Assignment of
Leases are each in form satisfactory for recording in the Office of the County
Clerk of Middlesex County, New Jersey and, upon the payment of the applicable
mortgage recording tax in connection with the recordation of the Mortgage, such
recordation shall constitute a perfected security interest in and a perfected
lien upon the property or rights described therein in each case in favor of
Trustee; and
          (d) to the effect that the Financing Statements executed by the
Borrower are in appropriate form for filing in Middlesex County, New Jersey and
the New Jersey Secretary of State’s Office, and upon the filing of the Financing
Statements in (a) the Office of the County Clerk of Middlesex County, New Jersey
and (b) the New Jersey Secretary of State’s Office, the Trustee shall have a
perfected security interest in and perfected lien upon the Trust Estate (as
defined in the Indenture) as described therein pursuant to the Uniform
Commercial Code of New Jersey (the “Code”) to the extent that a lien may be
created under Article 9 of the Code with respect to such personal property by
the filing of a Financing Statement.
     Section 506. Opinion of Bond Counsel. At the time of closing the Loan, the
Authority shall receive the opinion of Bond Counsel to the effect that the Bonds
have been duly authorized and issued under the provisions of the Act.
     Section 507. Loan and Other Documents. At the time of closing the Loan, the
Authority shall receive:
          (a) the Loan Documents duly executed by all parties thereto;
          (b) certificates, in form and substance reasonably acceptable to the
Authority and the Trustee, evidencing the insurance required to be maintained by
this Agreement;
          (c) all other documents reasonably required by the Authority and the
Purchaser;
          (d) its issuance fee in an amount equal to $84,375.
     Section 508. Excess Funds. After all of the Bonds have been retired and all
interest and applicable premiums, if any, due thereon have been paid or
provision for such retirement and payment has been made in accordance with the
Indenture, excess moneys in Funds and Accounts established under the Indenture
from whatever source derived will be paid to the Borrower as an

23



--------------------------------------------------------------------------------



 



adjustment of the amounts payable hereunder. This paragraph shall survive the
termination of this Loan Agreement.
     Section 509. Deposit to Lease Reserve Fund. The Borrower hereby agrees to
deposit $195,000 in the Lease Reserve Fund established pursuant to Section 511
of the Indenture, which amounts shall be applied to pay Rent (as defined in the
Lease) and such other payments due under the Lease. To the extent that amounts
are withdrawn to pay Rent and such other payments as due under the Lease from
moneys deposited herein, the Borrower shall immediately replenish the Lease
Reserve Fund to the extent of any such withdrawals.

24



--------------------------------------------------------------------------------



 



ARTICLE VI
PROJECT FACILITIES
     Section 601. Description of Project Facilities. The Borrower will
supplement the description of any material additions to, deletions from and
changes in the Project Facilities as described to the Authority in Exhibit A
hereto and will notify the Authority and the Trustee of such modifications.
     Section 602. Notices and Permits. The Borrower shall give or cause to be
given all notices and comply or cause compliance, in all material respects, with
all laws, ordinances, municipal rules and regulations and requirements of public
authorities applying to or affecting the conduct of the work on the Project
Facilities, and the Borrower will defend and save the Authority, its members,
officers, agents and employees, harmless from all fines due to failure to comply
therewith. The Borrower shall procure or cause to be procured all permits and
licenses necessary for the prosecution of the acquisition and installation of
the Project Facilities.
     Section 603. Additions and Changes to Project Facilities. The Borrower may,
at its option and at its own cost and expense, at any time and from time to
time, make such improvements, additions and changes to the Project Facilities as
it may deem to be desirable for its uses and purposes, provided that (i) such
improvements, additions and changes shall constitute part of the Project
Facilities and (ii) that the Borrower shall not permit any alienation, removal,
demolition, substitution, improvement, alteration or deterioration of the
Project Facilities or any other act which might materially impair or reduce the
usefulness or value thereof, without the prior written consent of the Authority
and the Trustee. No consent shall be required for any fixture or item of
equipment permanently removed from the Project Facilities by the Borrower due to
obsolescence.
     Section 604. Opinion of Bond Counsel. Prior to effecting any material
change in the use of the proceeds from any Bonds, the Borrower shall receive a
Favorable Opinion of Bond Counsel.
     Section 605. Preservation of Project Facilities.
          (a) The Borrower will at all times preserve and protect the Project
Facilities in good repair, working order and safe condition, and for time to
time will make, or will cause to be made, all needed and proper repairs,
renewals, replacements, betterments and improvements thereto including those
required after a casualty loss. The Borrower shall pay all operating costs,
utility charges and other costs and expenses arising out of ownership,
operation, possession, use or operation of the Project Facilities. The Authority
shall have no obligation and makes no warranties respecting the condition or
operation of the Project Facilities.
          (b) The Borrower will not use as a basis for contesting any assessment
or levy or any tax the financing under this Agreement or the issuance of the
Bonds by the Authority and, if any administrative body or court of competent
jurisdiction shall hold for any reason that the Project Facilities are not
exempt from taxation by reason of the financing under this Agreement or issuance
of the Bonds by the Authority or other Authority action in respect thereto, the

25



--------------------------------------------------------------------------------



 



Borrower covenants to make payments in lieu of all such taxes in an amount equal
to such taxes and if, applicable, interest and penalties.
          (c) The Borrower shall not relocate the Project Facilities or any part
thereof out of the state. The Borrower shall not relocate the Project Facilities
within the state without the prior written consent of an Authorized Authority
Representative and an Opinion of Bond Counsel that the relocation will not
affect the tax-exempt status of the Bonds.
          (d) The Borrower shall operate or cause the Project Facilities to be
operated as an authorized project for a purpose and use as provided for under
the Act until the expiration or earlier termination of this Agreement.

26



--------------------------------------------------------------------------------



 



ARTICLE VII
FURTHER AGREEMENTS
     Section 701. Security for Borrower’s Obligations.
          (a) The obligations of the Borrower hereunder are general obligations
of the Borrower.
          (b) Subject to the provisions of Section 805, the Borrower hereby
grants the Authority a first lien security interest in and lien upon all
accounts, contract rights, instruments of whatever nature, general intangibles,
machinery, furniture and fixtures now owned or hereinafter acquired, including
all the interest from, proceeds of and products from any of the foregoing,
including without limitation any insurance or condemnation awards therefrom.
This Loan Agreement shall constitute a security agreement within the meaning of
the New Jersey Uniform Commercial Code. In addition to all other rights and
remedies hereunder, the Authority and the Trustee as its assignee shall have all
rights and remedies of a secured party under the New Jersey Uniform Commercial
Code. The Borrower shall join with the Authority and the Trustee in the
execution and filing of all financing statements, continuation statements and
other documents as may be necessary from time to time to perfect or continue the
perfection of the security interest granted hereunder. The Borrower authorizes
the Authority and the Trustee to file any required financing statements without
the Borrower’s signature thereon, as permitted under the New Jersey Uniform
Commercial Code.
          (c) As further security for the repayment of the Loan, the Borrower
shall furnish to the Authority, the Leasehold Mortgage.
     Section 702. Fees and Charges; Coverage Ratio; Liquidity Ratio. The
Borrower shall set its fees, prices and other charges and limit its expenses for
each Fiscal Year in order to maintain for each Fiscal Year a Debt Service
Coverage Ratio of at least 2.00. Borrower agrees that it shall maintain, for
each Fiscal Year, as calculated at the end of such Fiscal Year, a minimum Days
Cash on Hand of 60 days.
     If beginning with the Fiscal Year ended December 31, 2009, (i) the Debt
Service Coverage Ratio calculated at the end of any two consecutive Fiscal Years
is below 2.00 or (ii) the Days Cash on Hand calculated at the end of any two
consecutive Fiscal Years is below 60 days, the Borrower covenants to retain a
Consultant (at the Borrower’s sole cost and expense), within sixty (60) days
after the receipt of all audits for the second of such Fiscal Years, to make
recommendations to increase the Debt Service Coverage Ratio and/or the Days Cash
on Hand, as applicable, for subsequent Fiscal Years of the Borrower at least to
the level required or, if in the opinion of the Consultant the attainment of
such level is impracticable, to the highest practicable level. The Borrower
shall notify the Trustee and the Trustee shall notify all Bondholders of the
retention of any Consultant pursuant to this Section 802. The Borrower agrees
that it will upon receipt of the Consultant’s report, file copies thereof with
the Authority and the Trustee, and will, to the extent permitted by law, follow
the recommendations of the Consultant. So long as the Borrower shall retain a
Consultant and shall follow such Consultant’s recommendations to the

27



--------------------------------------------------------------------------------



 



extent permitted by law, this Section shall be deemed to have been complied with
for so long as no other Event of Default shall have occurred.
     If as a result of any change in accounting standards, the Borrower’s Debt
Service Coverage Ratio falls below 2.00 and/or the Borrower’s Days Cash on Hand
falls below 60 days, the same shall not be deemed an Event of Default hereunder
upon a showing by a Consultant that the Borrower would be in compliance if the
generally accepted accounting principles in effect as of February 1, 2007 were
applied.
     Section 703. Existence; Cash Distributions.
               (i) The Borrower covenants that it will maintain its existence as
a legal entity and shall not sell, assign, transfer or otherwise dispose of the
Project Facilities or substantially all of its assets without the consent of the
Authority and the Bondholders; provided, however, that the Borrower may merge
with or into or consolidate with another entity, and the Project Facilities or
this Agreement may be transferred pursuant to such merger or consolidation
without violating this section if (A) the Borrower causes the proposed
surviving, resulting or transferee company to furnish the Authority with a
Change of Ownership Information Form; (B) the net worth of the surviving,
resulting or transferee company following the merger, consolidation or transfer
is equal to or greater than the net worth of the Borrower immediately preceding
the merger, consolidation or transfer; (C) any litigation or investigations in
which the surviving, resulting or transferee company or its principals, officers
and directors are involved, and any court, administrative or other orders to
which the surviving, resulting or transferee company or its officers and
directors are subject, relate to matters arising in the ordinary course of
business; (D) the merger, consolidation or transfer shall not impair the
excludability of interest paid on the Bonds from the gross income of the
purchaser thereof for purposes of federal income taxation or cause a reissuance
pursuant to an Opinion of Bond Counsel; and (E) the surviving, resulting or
transferee company assumes in writing the obligations of the Borrower under this
Loan Agreement and the Series 2007 Note; and provided, further, however, the
Borrower may transfer the Project Facilities without the consent of the
Bondholders if its complies with all of the other requirements in this
subsection and if the Borrower redeems the Bonds pursuant to Section 701(h) of
the Indenture.
               (ii) The Borrower is prohibited from making any dividends,
payments or other cash distributions to or for the benefit of Converted Organics
until such time as (i) the Borrower has achieved, over the course of a full
Fiscal Year, as reflected in its audited financial statements delivered pursuant
to the terms and conditions of the Loan Agreement, a Maximum Annual Debt Service
Coverage Ratio greater than 1.50, (ii) at least $1,200,000 is on deposit with
the Trustee in the Operations and Maintenance Reserve Fund and available to
satisfy ongoing maintenance, repair and replacement costs associated with the
Project Facilities; and the Borrower is in compliance with the covenants set
forth in Sections 702 and 717 hereof and all other terms and conditions of the
Loan Agreement.

28



--------------------------------------------------------------------------------



 



     Section 704. Additional Debt; Limitations on Creation of Liens.
          (a) The Borrower agrees that it will not, without the consent of the
Holders of at least 51% in the aggregate of the Bonds, create or suffer to be
created or exist any Indebtedness.
          (b) The Borrower agrees that it will not, without the consent of the
Holders of at least 51% in the aggregate of the Bonds, create or suffer to be
created or exist any Lien upon the Collateral now owned or hereafter acquired by
the Borrower, other than Permitted Encumbrances.
          (c) Permitted Encumbrances shall consist of the following:
               (i) Liens arising by reason of good faith deposits by the
Borrower in connection with leases of real estate, bids or contracts (other than
contracts for the payment of money), deposits by the Borrower to secure public
or statutory obligations, or to secure, or in lieu of, surety, stay or appeal of
bonds, and deposits as security for the payment of taxes or assessments or other
similar charges;
               (ii) Any Lien arising by reason of deposits with, or the giving
of any form of security to, any governmental agency or any body created or
approved by law or governmental regulation for any purpose at any time as
required by law or governmental regulation as a condition to the transaction of
any business or the exercise of any privilege or license, or to enable the
Borrower to maintain self-insurance to participate in any funds established to
cover any insurance risks or in connection with workmen’s compensation,
unemployment insurance, pension or profit sharing plans or other social
security, or to share in the privileges or benefits required for companies
participating in such arrangements;
               (iii) Any judgment lien against the Borrower so long as such
judgment is being contested and execution thereon is stayed;
               (iv) (A) Rights reserved to or vested in any municipality or
public authority by the terms of any right, power, franchise, grant, license,
permit or provision affecting any Collateral, to (1) terminate such right,
power, franchise, grant, license or permit, provided that the exercise of such
right would not materially alter the use of such Collateral or materially and
adversely affect the Value thereof, or (2) purchase, condemn, appropriate or
recapture, or designate a purchaser of, such Collateral; (B) any liens on any
Collateral for taxes, assessments, levies, fees, water and sewer rents, and
other governmental and similar charges and any liens of mechanics, materialmen,
laborers, suppliers or vendors for work or services performed or materials
furnished in connection with such Collateral, which are not due and payable or
which are not delinquent or the amount or validity of which are being contested
and execution thereon is stayed; and (C) rights reserved to or vested in any
municipality or public authority to control or regulate any Collateral or to use
such Collateral in any manner, which rights do not materially impair the use of
such Collateral or materially and adversely affect the Value thereof;

29



--------------------------------------------------------------------------------



 



               (v) Any Lien on Collateral described in Schedule A hereto which
is existing on the date of authentication and delivery of the Bonds, including
renewals thereof, provided that no such Lien may be extended or modified to
apply to any Collateral not subject to such Lien on such date, unless such Lien
as so extended or modified otherwise qualifies as a Permitted Encumbrance
hereunder;
               (vi) To the extent permitted by the Leasehold Mortgage, lease of
Collateral which, in the judgment of the Borrower, is reasonably necessary or
appropriate for or incidental to the use of such Collateral, taking into account
the nature and terms of the lease and the nature and purposes of the Collateral;
               (vii) The Liens set forth on Schedule A;
               (viii) Liens to secure Indebtedness permitted by
Section 704(a)(ii) above; and
               (ix) Exceptions set forth on Schedule B of Commitment
No. DC002291-N, as amended, of the Title Insurance Policy issued by Property
Title Group, LLC regarding the Collateral which is subject to the Mortgage.
          (d) The Authority agrees to execute and deliver, at the Borrower’s
request, any agreements, instruments, certificates or other documents necessary
to establish or give effect to any parity Liens permitted under this
Section 704.
     Section 705. Compliance with Laws. Except as otherwise provided in
Section 708 hereof, the Borrower shall, throughout the term of this Agreement
and at no expense to the Authority, promptly comply in all material respects or
cause compliance in all material respects with all laws, ordinances, orders,
rules, regulations and requirements of duly constituted public authorities which
may be applicable to the Borrower or to its Property and operations.
     Section 706. Environmental Covenant. The Borrower shall not knowingly
permit any action to occur which would be in direct violation of any and all
applicable Federal, State, county and municipal laws, ordinances, rules and
regulations now in force or hereinafter enacted, including the regulations of
the Authority and the regulations of the State Department of Environmental
Protection.
     The Borrower shall give immediate written notice to the Authority and the
Trustee of any inquiry, notices of investigation or any similar communication
from the State Department of Environmental Protection regarding potential
violations by the Borrower of the Industrial Site Recovery Act (N.J.S.A. 13:1K-6
et seq.) and/or the Spill Compensation and Control Act (N.J.S.A. 58:10-23.11 et
seq.) or any similar statute.
     Section 707. Taxes. Charges and Assessments.
          (a) The Borrower covenants and agrees, subject to the provisions of
Section 809 hereof, to pay or cause to be paid (before the same shall become
delinquent):

30



--------------------------------------------------------------------------------



 



               (i) all taxes and charges on account of the use, occupancy or
operation of its Property, or the income therefrom, including, but not limited
to, all sales, use, occupation, real and personal property taxes, all permit and
inspection fees, occupation and license fees and all water, gas, electric light,
power or other utility charges assessed or charged on or against its Property or
on account of the Borrower’s use or occupancy thereof or the activities
conducted thereon or therein; and
               (ii) all taxes, assessments and impositions, general and special,
ordinary and extraordinary, of every name and kind, which shall be taxed,
levied, imposed or assessed upon all or any part of its Property, or the
interest of the Borrower in and to such Property.
          (b) If under applicable law any such tax, charge, fee, rate,
imposition or assessment may at the option of the taxpayer be paid in
installments, the Borrower may exercise such option.
     Section 708. Permitted Contests. The Borrower shall not be required to pay
any tax, charge, assessment or imposition referred to in Section 707 hereof, nor
to comply with any law, ordinance, rule, order, regulation or requirement
referred to in Section 705 hereof, so long as the Borrower shall contest, in
good faith and at its cost and expense, in its own name and behalf, the amount
or validity thereof, in an appropriate manner or by appropriate proceedings
which shall operate during the pendency thereof to prevent the collection of or
other realization upon the tax, assessment, levy, fee, rent or charge so
contested, or of the rent or any portion thereof, to satisfy the same. While any
such matters are pending, the Authority shall not pay, remove or cause to be
discharged the tax, assessment, levy, fee, rent or charge being contested unless
the Borrower agrees to settle such contest. Each such contest shall be promptly
prosecuted to final conclusion (subject to the right of the Borrower to settle
any such contest), and in any event the Borrower will indemnify and save
harmless the Authority and the Trustee against all losses, judgments, decrees
and costs (including attorneys’ fees and expenses in connection therewith). The
Authority agrees to cooperate with the Borrower, at the Borrower’s cost and
expense, in any such contest.
     Section 709. Inspection of the Project Facilities. The Borrower agrees that
the Authority and the Trustee, and their duly authorized agents shall have the
right, at all reasonable times and upon prior notice, to enter upon and to
examine and inspect the Project Facilities. The Authority and the Trustee, and
their respective officers and agents shall also be permitted, at all reasonable
times and upon reasonable prior notice, to examine the books and records of the
Borrower with respect to the Project and to make copies or abstracts thereof;
provided, that the Authority and the Trustee agree to keep any such information
confidential, as reasonably requested by the Borrower in order to comply with
the laws applicable to the Borrower or Converted Organics, including, but not
limited to, the Federal securities laws.
     Section 710. Right of Authority or Trustee to Perform Borrower’s Covenants.
In the event the Borrower shall fail to make any payment or perform any other
act required to be performed hereunder, then and in each such case the Authority
or the Trustee may (but shall not be obligated to), upon prior notice to the
Borrower, remedy such default for the account of the Borrower and make advances
for that purpose. No such performance or advance shall operate to

31



--------------------------------------------------------------------------------



 



release the Borrower from any such default, and any sums so advanced by the
Authority or the Trustee shall be repayable by the Borrower on demand and shall
bear interest at the Trustee’s prime rate of interest, from the date of the
advance until paid.
     Section 711. Investments. The Borrower and the Authority agree that all
moneys in any fund established by the Indenture may be invested in such
Investment Obligations (as defined in the Indenture) as the Borrower may direct;
provided, however, that any such directions shall conform to the requirements of
the Indenture.
     Section 712. Insurance.
          (a) The Borrower agrees to insure the Project Facilities or cause such
to be insured with insurance companies licensed to do business in the State in
such amounts, in such manner and against such loss, damage and liability
(including liability to third parties), as is customary with companies in the
same or similar business and located in the same or similar areas; and pay the
premiums thereon. The form and amount of each insurance policy issued pursuant
to this Section 712 shall conform in all respects to the provisions of this
Section 712.
          (b) Each insurance policy issued pursuant to this Section 712 shall
name the Borrower and the Trustee as insureds, as their interests may appear. In
addition, the public liability insurance shall also name the Authority and the
Trustee as an additional insureds.
          (c) Such insurance coverage shall include:
               (i) comprehensive public liability insurance in a minimum amount
of $2,000,000;
               (ii) comprehensive casualty insurance insuring loss by reason of
casualty of any kind (except only as limited by the standard form of extended
coverage endorsement used in the State) to the Project Facilities or the
Collateral in a minimum amount equal to (x) the outstanding principal amount of
the Bonds, or (y) the replacement value thereof;
               (iii) during the construction period with respect to the Project
Facilities, Builders’ All Risk Insurance written in “100% builders risk
completed value, non-reporting form” including coverage therein for “completion
and/or premises occupancy”, such insurance to be in the amounts specified in
paragraph (ii) above;
               (iv) Business Interruption Insurance covering losses occasioned
by an interruption in the Project Facilities’ operation (covering at a minimum
amount, all fixed expenses and debt service).
          (d) At all times during the term of this Agreement, the Borrower shall
comply with the laws of the State relating to workers’ compensation with respect
to the operation of the Project Facilities.
          (e) Each of the policies or binders evidencing the insurance required
above to be obtained shall:

32



--------------------------------------------------------------------------------



 



               (i) provide that all insurance proceeds with respect to loss or
damage to the Project Facilities or the Collateral (except business interruption
insurance) be endorsed and made payable to the Trustee and shall name the
Trustee as a loss payee under the standard loss payee clause, which insurance
proceeds shall be paid over to the Trustee;
               (ii) provide that there shall be no recourse against the
Authority or the Trustee for the payment of premiums or commissions or (if such
policies or binders provide for the payment thereof) additional premiums or
assessments;
               (iii) [Intentionally Omitted];
               (iv) provide that such insurance shall be primary insurance
without any right of contribution from any other insurance carried by the
Authority or the Trustee to the extent that such other insurance provides the
Authority or the Trustee, as the case may be, with contingent and/or excess
liability insurance with respect to its respective interest as such;
               (v) provide that if the insurers cancel such insurance for any
reason whatsoever, including the insured’s failure to pay any accrued premium,
or the same is allowed to lapse or expire, or there shall be any reduction in
amount, or any material change is made in the coverage, such cancellation,
lapse, expiration, reduction or change shall not be effective as to the
Authority or the Trustee until at least thirty (30) days after receipt by the
Authority and the Trustee, respectively, of written notice by such insurers of
such cancellation, lapse, expiration or change;
               (vi) waive any right of subrogation of the insurers thereunder
against any person insured under such policy, and waive any right of the
insurers to any setoff or counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of any person insured under
such policy.
          (g) Concurrently with the original issuance of the Bonds, the Borrower
shall deliver or cause to be delivered to the Authority and the Trustee
duplicate copies of insurance policies and/or binders evidencing compliance with
the insurance requirements of this Section. At least fifteen (15) days prior to
the expiration of any such policy, the Borrower shall furnish the Authority and
the Trustee with evidence that such policy has been renewed or replaced or is no
longer required by this Agreement.
          (h) The Borrower shall, at its own cost and expense, make all proofs
of loss and take all other steps necessary or reasonably requested by the
Authority or the Trustee to collect from insurers for any loss covered by any
insurance required to be obtained by this Section 712. The Borrower shall not do
any act, or suffer or permit any act to be done, whereby any insurance required
by this Section 712 would or might be suspended or impaired.
          (i) The Borrower shall supply the Trustee with an annual certificate,
within thirty (30) days after the close of the Borrower’s Fiscal Year,
certifying that the Borrower is in compliance with this Section 712 and that the
insurance policies required to be maintained by the Borrower under this Section
are still in force and effect.

33



--------------------------------------------------------------------------------



 



          (j) In the event that the Borrower shall fail to maintain the
insurance coverage required by this Loan Agreement, the Authority or the Trustee
may (but shall be under no obligation to), after ten (10) days written notice to
the Borrower unless cured within such ten (10) days, contract for the required
policies of insurance and pay the premiums on the same and the Borrower agrees
to reimburse the Authority or the Trustee to the extent of the amounts so
advanced with interest therein at the maximum rate permitted by law.
     Section 713. Insurance Proceeds and Condemnation Awards. The Borrower shall
notify the Authority and the Trustee promptly of the occurrence of any damage to
or destruction, condemnation or conveyance in lieu of condemnation of all or any
portion of its Property, Plant and Equipment. All insurance proceeds,
condemnation award or other similar sums received as a result of any such
occurrence shall be applied as follows:
          (a) At the election of the Borrower, such amounts may be used:
               (i) to pay the cost of reconstructing, replacing or repairing the
affected Property; or
               (ii) to pay the Redemption Price of Bonds upon Extraordinary
Redemption if the Project cannot be reasonably restored within a period of
12 months from the date of such damage or destruction to the condition thereof
immediately preceding such damage or destruction or the Borrower is prevented
from carrying on its normal operations in connection with the Project for a
period of 12 months from the date of such damage or destruction or the
restoration cost of the Project would exceed the total amount of all insurance
proceeds including any deductible amount with respect to such damage or
destruction.
     The foregoing determinations shall be set forth in a Borrower Certificate
delivered to the Authority and the Trustee as soon as practicable after the
occurrence to which it relates. Such Certificate shall be supported by such
additional Certificates (including an Architect’s Certificate or Consultant’s
Certificate) as the Authority or the Trustee may reasonably request.
          (b) If the Borrower determines in good faith that the conditions set
forth in subsection (a) above cannot be satisfied with respect to any proposed
action, it shall deliver a Borrower Certificate to such effect to the Trustee,
and the insurance proceeds, condemnation award or other similar sum shall be
required to be used to pay the Redemption Price of Bonds upon Extraordinary
Redemption.
          (c) Moneys to be used for any reconstruction, replacement or repair
pursuant to subsection (a) above shall be deposited in the Project Fund for such
purpose and shall be disbursed by the Trustee upon requisition of the Borrower
in substantially the manner set forth in Section 402 of the Indenture. The
balance of any moneys so deposited after completion of such reconstruction,
replacement or repair (as evidenced to the Trustee by a Certificate of the
Borrower) shall be released to the Borrower for its unrestricted use. Moneys to
be used to redeem Bonds pursuant to subsection (a) or (b) above shall be
deposited in the Redemption Fund for such purpose.
     Section 714. Borrower to Perform Certain Covenants Under Indenture. The
Borrower acknowledges that it has received an executed copy of the Indenture,
and that it is familiar with

34



--------------------------------------------------------------------------------



 



its provisions, and agrees to be bound to the fullest extent permitted by law to
all provisions thereof directly or indirectly relating to it, and that, in
consideration of the Loan made hereunder, it will take all such actions as are
required or contemplated of it under the Indenture to preserve and protect the
rights of the Trustee and of the Bondholders thereunder and that it will not
take or effect any action which would cause a default thereunder or jeopardize
such rights. The Borrower hereby assumes and agrees to perform all of the
covenants and other obligations of the Authority under the Indenture, excepting
only any approval or consents permitted or required to be given by the Authority
thereunder, and those covenants contained in Article VIII of the Indenture which
are not within the control of the Borrower. However, nothing contained herein
shall prevent the Authority from choosing from time to time, in its discretion,
to perform any of the covenants or other obligations hereby assumed by the
Borrower.
     Section 715. No Personal Recourse Against Authority; Indemnification.
          (a) In the exercise of the power of the Authority and its members,
directors, officers, officials employees and attorneys under this Agreement
including (without limiting the foregoing) the application of moneys and the
investment of funds, neither the Authority nor its members, directors, officers,
officials employees or attorney shall be accountable to the Borrower for any
action taken or omitted by it or them except actions constituting gross
negligence or willful misconduct. The Authority and such other persons shall be
protected in its or their acting upon any paper or document believed by it or
them to be genuine, and it or they may conclusively rely upon the advice of
Counsel and may (but need not) require further evidence of any fact or matter
before taking any action. No recourse shall be had by the Borrower for any
claims based on this Agreement or on the Indenture against any member, officer,
employee or agent of the Authority alleging personal liability on the part of
such person.
          (b) The Borrower agrees to protect, indemnify and save the Authority,
any person who “controls” the Authority (within the meaning of Section 15 of the
Securities Act of 1933, as amended) and any member, director, officer, official,
attorney and employee of, the State, or of the Authority (collectively, the
“Indemnified Parties”) harmless from and against all liabilities, losses,
claims, damages, costs, expenses, (including reasonable attorneys’ fees), taxes,
causes of action, suits, claims, demands and judgments of any nature or form,
(including all costs, expenses and reasonable counsel fees incurred in
investigating or defending such claim) by or on behalf of any such person,
arising in any manner from the transactions of which this Agreement is a part or
arising in any manner in connection with the Project or the financing of the
Project including, without limiting the generality of the foregoing, arising
from (1) the condition, use, possession, conduct, management, planning, design,
acquisition, construction, installation, financing or sale of the project or any
part thereof; or (2) any untrue statement of a material fact contained in
information submitted or to be submitted to the Indemnified Parties by the
Borrower with respect to the transactions contemplated hereby; or (3) any
omission of a material fact necessary to be stated therein in order to make such
statement to the Indemnified Parties not misleading or incomplete; or (4) any
breach or default by the Borrower of or in any of its obligations hereunder or
under the Indenture or under any related document, or (5) the performance of any
of the duties of any said Indemnified Party under the Indenture, this Agreement
or any related document; or (6) any accident, injury or damage whatsoever to any
person occurring in or about the Project. In case any action shall be brought
against one or more of the Indemnified Parties based upon any of the above and
in respect to which indemnity may

35



--------------------------------------------------------------------------------



 



be sought against the Borrower, such Indemnified Parties shall promptly notify
the Borrower in writing, and the Borrower shall assume the defense thereof,
including the employment of counsel satisfactory to the Indemnified Parties, the
payment of all costs and expenses and the right to negotiate and consent to
settlement. Any one or more of the Indemnified Parties shall have the right to
employ separate counsel at the Borrower’s expense in any such action and to
participate in the defense thereof. The Borrower shall not be liable for any
settlement of any such action effected without Borrower’s consent, but if
settled with the consent of the Borrower, or if there is a final judgment for
the claimant on any such action, the Borrower agrees to indemnify and hold
harmless the Indemnified Parties from and against any loss or liability by
reason of such settlement or judgment.
     The Borrower agrees to and does hereby indemnify and hold harmless the
Indemnified Parties against any and all losses, claims, damages or liabilities
(including all costs, expenses, and reasonable counsel fees incurred in
investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by, relating to, arising out of, resulting from, or in any
way connected to an examination, investigation or audit of the Bonds by the
Internal Revenue Service (IRS). In the event of such examination, investigation
or audit, the Indemnified Parties shall have the right to employ counsel at the
Borrower’s expense. In such event, the Borrower shall assume the primary role in
responding to and negotiating with the IRS, but shall inform the Indemnified
Parties of the status of the investigation. In the event Borrower fails to
respond adequately and promptly to the IRS, the Authority shall have the right
to assume the primary role in responding to and negotiating with the IRS and
shall have the right to enter into a closing agreement, for which Borrower shall
be liable.
     To secure the Borrower’s indemnification payment obligations hereunder, the
Indemnified Parties shall have a lien prior to the lien created by the Indenture
for the benefit of the Bondholders on the Trust Estate, other than money held
for the payment of the principal or redemption price of any Bonds, and interest
on any Bonds previously matured or called for redemption in accordance with the
Indenture, which shall be held for the Bondholders only. Such obligations shall
survive the satisfaction and discharge of the Indenture.
     When an Indemnified Party incurs expenses or renders services after an
Event of Default hereunder, the expenses and compensation for services are
intended to constitute expenses of administration under applicable bankruptcy
law.
     Notwithstanding anything in this Agreement to the contrary which may limit
recourse to the Borrower or may otherwise purport to limit the Borrower’s
liability, the provisions of this Section shall control the Borrower’s
obligations and shall survive the termination of this Agreement and the
repayment of the Bonds and the Borrower’s obligations under the Agreement.
     The provisions of this Section 715 shall not apply to any liabilities,
losses, damages, costs, expenses, taxes, causes of action, suits, claims,
demands or judgments resulting from the Authority’s or the State’s gross
negligence, willful misconduct or fraudulent actions.
     Section 716. Financial Statements. The Borrower or Converted Organics shall
cause financial statements for each Fiscal Year to be audited by an Independent
Public Accountant

36



--------------------------------------------------------------------------------



 



which show both the financial statements for Converted Organics on a
consolidated basis and separate financial statements solely for the activities
of the Borrower. A calculation demonstrating compliance or noncompliance with
the financial covenants set forth in Section 702 shall be prepared by such
Independent Public Accountant and included as part of such annual audited
financial statements. Such financial statements and the Independent Public
Accountant’s report thereon shall be furnished to the Purchaser, the Authority
and the Trustee within 120 days after the end of the Fiscal Year to which they
relate. Such financial statements and reports shall be accompanied by the
Borrower’s Certificate of No Default as set forth in Section 726 hereof.
     Section 717. Operating and Maintenance Budget. The Borrower shall submit to
the Trustee beginning the August 1st following the Completion Date and each
August 1 thereafter, detailed by fiscal quarter, a final operating plan and
budget with respect to the Facility covering such Fiscal Year (each such budget,
an “Annual Budget”) each Annual Budget shall be approved by an Independent
Engineer.
     Each Annual Budget shall specify on a quarterly basis, the estimated
project revenues, the estimated rates and revenues for each category of
services, all operation and maintenance expenses, an amount to be deposited on a
monthly basis into the Operation and Maintenance Reserve Fund created pursuant
to Section 512 of the Indenture for reserves for operation and maintenance
expenses and a maintenance plan. Each Annual Budget shall also include, solely
for information purposes the projected Debt Service Coverage Ratio for the
Fiscal Year then ending and the immediately succeeding Fiscal Year, which shall
separately break out the debt service payments coming due to the Authority. If a
final Annual Budget for a given Fiscal Year is not established by the end of the
prior Fiscal Year, the Annual Budget for such Fiscal Year shall, until a final
Annual Budget is established, be deemed to consist of the previous year’s Annual
Budget.
     The Borrower shall operate and maintain the Facility, or cause the Facility
to be operated and maintained, in accordance with such Annual Budget, including,
but not limited to, monthly amounts to be deposited in the Operation and
Maintenance Reserve Fund. No amounts shall be paid to Converted Organics until
such time as the amount contained in the Operation and Maintenance Reserve Fund
exceeds $1,200,000 and the requirements of Section 703 hereto are met.
     Amounts on deposit in the Operation and Maintenance Reserve Fund may be
used to pay the Borrower (to the extent necessary) to pay operations and
maintenance expenses in excess of those set forth in the Annual Budget;
provided, however, the Borrower shall restore any amounts withdrawn from the
Operation and Maintenance Reserve Fund within 90 days of such withdrawal.
     Each Annual Budget and the maintenance plan may be amended, restated,
supplemented or otherwise modified from time to time, at the request of the
Borrower with the delivery of an Independent Engineer confirmation.
     Section 718. Indemnification of the Trustee. The Borrower shall at all
times indemnify the Trustee from all liabilities, claims, causes of action,
costs and expenses (including, without

37



--------------------------------------------------------------------------------



 



limitation, reasonable attorney’s fees and expenses) imposed upon or asserted
against the Trustee, except as a result of its negligence or willful misconduct,
on account of any actions omitted to be taken by the Trustee relating to or
arising out of this Agreement, the Indenture or the Bonds.
     Section 719. Compliance with Contractual Obligations. The Borrower shall,
throughout the term of this Loan Agreement, comply in all material respects with
any material contract or agreement to which it is a party.
     Section 720. ERISA. The Borrower will not (i) voluntarily terminate any
employee benefit or other plan maintained for employees of the Borrower and
covered by Title IV of ERISA (an “ERISA Plan”), so as to result in any material
liability of the Borrower to Pension Benefit Guaranty Corporation (“PBGC”);
(ii) enter into any Prohibited Transaction (as defined in Section 4975 of the
Code and in ERISA) involving an ERISA Plan which results in any material
liability of the Borrower to PBGC; (iii) cause any occurrence of any Reportable
Event (as defined in Title IV of ERISA) which results in any material liability
of the Borrower to PBGC; or (iv) allow or suffer to exist any other event or
condition known to the Borrower which results in any material liability of the
Borrower to PBGC.
     Section 721. Required Notices. The Borrower shall notify the Authority and
the Trustee promptly of the occurrence of any of the following:
          (a) a fire or other casualty causing damage in excess of $100,000 to
the Project Facilities;
          (b) receipt of notice of eminent domain proceedings or condemnation of
all or any part of the Project Facilities;
          (c) receipt of notice from any governmental authority relating to the
closure of the Project Facilities or occupancy of the Project Facilities (or any
material portion thereof), or which will impede the operation of the Project
Facilities;
          (d) substantial change in the occupancy of the Project Facilities;
          (e) receipt of any default or acceleration notice from the holder of
any lien or security interest in the Project Facilities; or
          (f) commencement of any material litigation affecting the Project
Facilities.
     Section 722. Management. Except as set forth in Schedule A, the Borrower
shall not enter into any agreement for the management or operation of all or
part of the Project Facilities without (i) furnishing to the Authority and the
Trustee a copy thereof together with such financial and other information in
respect of the managing party as the Authority and the Trustee may reasonably
request and (ii) receiving the Authority’s and the Trustee’s prior written
consent thereto, such consent not to be unreasonably withheld. As security for
the Borrower’s obligations hereunder, the Borrower hereby grants to Authority a
security interest in all of its rights under any agreement for the management or
operation of all or part of the Project Facilities, now existing or hereafter
created. All such agreements shall recite that the Borrower’s rights

38



--------------------------------------------------------------------------------



 



thereunder have been assigned to the Authority as security for the Borrower’s
obligations hereunder.
     Section 723. Project Sign. During the period from the effective date of
this Agreement and until thirty (30) days after the Completion Date, the
Borrower shall cause to be posted and maintained at the site of the Project
Facilities, a sign to be provided to the Borrower by the Authority indicating
that financial assistance for the Project has been provided by the Authority.
The cost of the sign and the maintenance of the sign shall be at the expense of
the Borrower.
     Section 724. Approval of Tenants by the Authority. (i) Prior to leasing,
subleasing or consenting to the subleasing or assignment of any lease of all or
any part of the Project, during the period commencing on the date hereof and
terminating three years after the Borrower has completed the acquisition,
renovation and construction of substantially all of the Project, and (ii) upon
the request of the Authority from time to time thereafter, the Borrower shall
cause a Project Occupant Information Form to be submitted to the Authority by
every prospective lessee, sublessee or lease assignee of the Project. The
Borrower shall not permit any such leasing, subleasing or assigning of leases
that would impair the excludability of interest paid on the Bonds from the gross
income of the purchasers thereof for purposes of federal income taxation, or
that would impair ability of the Borrower to operate the Project Facilities or
cause the Project Facilities to be operated as an authorized project under the
Act.
     Section 725. Report of Number of Employees. The Borrower must submit
annually to the Authority, a report showing the number and classification of
employees employed at the Project Facilities, on a form provided to the Borrower
by the Authority.
     Section 726. Certificate of No Default. The Borrower agrees to deliver, or
cause to be delivered, to the Authority and the Trustee within one hundred
twenty (120) days after the close of each Fiscal Year, a certificate of an
Authorized Borrower Representative to the effect that he is not aware of any
condition, event or act which constitutes an Event of Default or of any
condition, event or act which, with notice or lapse of time, or both, would
constitute an Event of Default, or if any such condition, event or act exists,
specifying the same. The Borrower further agrees to notify the Trustee and the
Authority of an occurrence of an Event of Default or any condition, event or act
which, with notice or lapse of time, or both, would constitute an Event of
Default and the action which the Borrower proposes to take with respect thereto;
the notification shall be given by the Borrower as soon as possible but in any
event within ten (10) days of the event giving rise to the requirement of
notification.
     Section 727. Payment of Prevailing Wage. The Borrower shall, in every
Construction Contract to which it is a party, require the Contractor to pay
workers engaged in the performance of such Construction Contract a wage rate not
less than the Prevailing Wage Rate. The Borrower shall further require, in every
Construction Contract to which it is a party, that the Contractor execute the
Contractor’s Certificate and Agreement, submit certified copies of payroll
records to the Authority as required by the Authority, and execute and file the
Contractor’s Completion Certificate.

39



--------------------------------------------------------------------------------



 



     Section 728. Compliance with the Affirmative Action and Prevailing Wage
Requirements. The Borrower shall comply with the Authority’s Affirmative Action
and Prevailing Wage Rate Regulations and to that end:
     (A) Insert in all construction bid specifications for any construction
contract the following provisions:
               Construction of this project is subject to the Affirmative Action
Regulations of the New Jersey Economic Development Authority which establishes
hiring goals for minority and female workers. Any contractor or subcontractor
must agree to make every effort to meet the established goals and to submit
certified reports and records required by the Authority. Copies of the
Affirmation Action Regulations may be obtained by writing to: Office of
Affirmative Action, New Jersey Economic Development Authority, Gateway One,
Suite 2403, Newark, New Jersey 07102;
               Submission of a bid signifies that the bidder knows the
requirements of the Affirmative Action Regulations and signifies the bidder’s
intention to comply. Construction of this project is subject to N.J.A.C.
19:30-3.1 et seq. Workers employed in construction of this project must be paid
at a rate not less than the prevailing wage rate established by the New Jersey
Commissioner of Labor;
     (B) Include in all construction contracts those provisions which are set
forth in the Addendum to Construction Contract annexed hereto as Exhibit E;
     (C) Obtain from all contractors and submit to the Authority a contractor’s
certificate in the form annexed hereto as Exhibit F, within 3 business days of
the execution of any construction contract;
     (D) Create an office of Borrower Affirmative Action Officer and maintain in
that office until the completion date an individual having responsibility to
coordinate compliance by the Borrower with the Authority’s Affirmative Action
Regulations and to act as liaison with the Authority’s Office of Affirmative
Action;
     (E) Submit to the Authority on the completion date, a completion
certificate in the form annexed hereto as Exhibit G; and
     (F) Furnish to the Authority all other reports and certificates required
under the Authority’s Affirmative Action and Prevailing Wage Rate Regulations.
     Section 729. Arbitrage and Rebate Regulations. (a) The Borrower shall at
all times do and perform all acts and things necessary or desirable in order to
assure that interest paid on the Bonds shall, for the purposes of Federal income
taxation, be excludable from the gross income of the recipients thereof and
exempt from such taxation. The Borrower shall direct the Trustee to make
investments of amounts in any Fund or account only at market prices within the
meaning of Treasury Regulations Section 1.148-1. For purposes of this Section,
any and all actions of any Principal User of the Project or any Related Person
to any such Principal User shall be deemed to be actions of the Borrower. In
addition, any and all actions to be undertaken by the Borrower or by any other
Person as to which the Authority or the Trustee must, pursuant to the terms
hereof,

40



--------------------------------------------------------------------------------



 



consent or approve in advance, shall be deemed to be the actions of the Borrower
or such other Person (and not the actions of the Authority or the Trustee).
          (b) The Borrower shall not permit at any time or times any of the
Gross Proceeds from the sale of the Bonds or other of its funds to be used,
directly or indirectly, to acquire any Investment Property (within the meaning
of Section 148(b)(2) of the Code) the acquisition of which would cause the Bonds
to be “arbitrage bonds” for the purposes of Section 148 of the Code. The
Borrower shall utilize the Bond Proceeds from the sale of the Bonds so as to
satisfy the reasonable expectations of the Borrower set forth in the Tax
Certificate of the Borrower furnished to Bond Counsel and the Authority.
          (c) The Borrower shall use the Net Proceeds of the Bonds to pay the
applicable Costs of the Project for which such Bonds were issued.
          (d) The Borrower will retain a Person or firm having expertise to
calculate the amount of rebate, if any, due to the United States pursuant to
Section 148(f) of the Code, as set forth in paragraph (e) below (the “Rebate
Expert”), on or no later than 30 days before the Initial Rebate Computation Date
(as defined below) and on each rebate Computation Date thereafter, (A) to
compute the Rebate Amount for the period ending on such rebate Computation Date,
(B) to deliver an opinion to the Authority and Trustee concerning its
conclusions with respect to the amount (if any) of such Rebate Amount together
with a written report providing a summary of the calculations relating thereto
and (C) to deliver an opinion to the Authority and Trustee that all of the Gross
Proceeds of each series of the Bonds (within the meaning of Section 148(f) of
the Code), other than Gross Proceeds of such Bonds on deposit in a Bona Fide
Debt Service Fund (within the meaning of Section 148(F)(4) of the Code), have
been expended on or prior to the initial rebate Computation Date. The
Computation Date shall include (i) maturity of the Bonds, (ii) if the Bonds are
redeemed prior to maturity, the date on which the Bonds are redeemed, (iii) on
the first day of the fifth anniversary date of the Bond Year (the “Initial
Rebate Computation Date”) and each fifth anniversary thereafter, and (iv) any
other date that may be required by the Code. The computation of the Rebate
Amount shall be made separately for each series of Additional Bonds, if any,
issued on a tax-exempt basis.
          (e) The Borrower shall direct the Trustee in writing to rebate the
Rebate Amount separately for each series of Bonds to the United States on behalf
of the Authority. The Rebate Amount as of any Computation Date is the excess of
the Future Value of all receipts on Nonpurpose Investments (“Nonpurpose
Receipts”) over the Future Value of all payments on Nonpurpose Investments
(“Nonpurpose Payments”). To the extent amounts received from Nonpurpose
Investments are reinvested, these amounts may be netted against each other and
not taken into account in the computation of the Rebate Amount. Nonpurpose
Receipts and Nonpurpose Payments shall be determined as described below
separately for each series of Bonds.
               (1) Nonpurpose Payments. Nonpurpose Payments include (A) actual
payments consisting of Gross Proceeds actually or constructively paid to acquire
a Nonpurpose Investment, including Qualified Administrative Costs;
(B) allocation payments consisting of payments for a Nonpurpose Investment that
is allocated to such Bonds after already having been acquired by the Borrower
(e.g., sinking fund proceeds) in an amount equal to the Value of the

41



--------------------------------------------------------------------------------



 



Investment on the allocation date; (C) Computation Date payments consisting of a
Nonpurpose Investment allocated to the Bonds at the end of the preceding
Computation Period in an amount equal to the Value of the Investment at the
beginning of the Computation Period; (D) Yield Reduction Payments, if any; and
(E) the Computation Date credit equal to $1,000.
               (2) Nonpurpose Receipts. Nonpurpose Receipts include Actual
receipts (amounts actually or constructively received with respect to a
Nonpurpose Investment, such as earnings and return of principal, reduced by
Qualified Administrative Costs); “deallocation” receipts (for a Nonpurpose
Investment that ceases to be allocated to such Bonds or subject to rebate, the
Value of the Investment on the “deallocation” date); Computation Date receipts
(the Value of any Nonpurpose Investment held at the end of any Computation
Period); and rebate receipts. (any recovery of an overpayment of rebate).
     Investments of amounts held in a Bona Fide Debt Service Fund for each
series of tax-exempt Bonds will be excepted from the rebate requirement but only
if the gross earnings on such fund for such Bond Year do not exceed $100,000.
          (f) For each investment of Gross Proceeds in a Non-Purpose Investment,
the Borrower shall direct the Trustee to record, without limitation, the
following information: purchase date, purchase price, face amount, stated
interest rate, any accrued interest due on its purchase date, frequency of
interest payments, disposition date, disposition price and any accrued interest
due on the disposition date. The Yield to maturity for an investment presently
means that discount rate, based on a compounding frequency the same as the Bonds
(or such other compounding permitted by the Code), which when used to determine
the present worth, on the purchase date of such investment or the date on which
the investment becomes a Non-Purpose Investment, whichever is later, of all
payments of principal and interest on such investment gives an amount equal to
the fair market value of such investment including accrued interest due on such
date.
          (g) On each Computation Date, if such Rebate Amount payable exceeds
the amount then on deposit in the Rebate Account for any series of tax-exempt
Bonds, the Borrower shall promptly pay to the Trustee, the amount necessary to
make up such deficiency and direct the Trustee to pay the same to the United
States within sixty (60) days of the Computation Date. The Borrower shall, in a
timely fashion, give all written notices and directions to the Trustee as are
called for under Section 506 of the Indenture for the payment of the Rebate
Amount. Any sums remaining in the Rebate Account following such payments shall
be returned to the Borrower. When due, the Authority shall have the right, but
shall not be required, to make such payment to the Trustee on behalf of the
Borrower. Any amount advanced by the Authority pursuant to this paragraph
(g) shall be added to the moneys owing by the Borrower under this Loan Agreement
and shall be payable on demand with interest at the rate of twelve percent (12%)
per annum.
          (h) The rebate shall be paid in installments which shall be made at
least once every fifth Bond Year. The first such installment shall be due to the
United States on behalf of the Authority not later than sixty (60) days after
the end of the fifth (5th) Rebate Year and shall be in an amount which ensures
that at least ninety percent (90%) of the Rebate Amount described above with
respect to the Bonds is paid. Each subsequent payment shall be made not

42



--------------------------------------------------------------------------------



 



later than five (5) years after the date the preceding payment was due. Within
sixty (60) days after the retirement of the Bonds at maturity or upon earlier
redemption, the Borrower shall direct the Trustee to pay to the United States on
behalf of the Authority one hundred percent (100%) of the aggregate Rebate
Amount due with respect to the Bonds not theretofore paid.
          (i) Each payment of the Rebate Amount to be paid to the United States
shall be filed with the Internal Revenue Service Center, Philadelphia,
Pennsylvania 19255, or such other address that may be specified by the Internal
Revenue Service. Each payment shall be accompanied by Form 8038-T (or such other
form required by the Internal Revenue Service) and a statement identifying the
Authority, the date of the issue, the CUSIP number for the Bond with the longest
maturity for each series of tax-exempt Bonds and a copy of the applicable Form
8038-G.
          (j) The Borrower acknowledges that the Authority shall have the right
at any time and in the sole and absolute discretion of the Authority to obtain
from the Borrower and the Trustee the information necessary to determine the
Rebate Amount required to be paid to the United States pursuant to Section
148(f) of the Code. Additionally, the Authority may, with reasonable cause, (i)
review or cause to be reviewed any determination of the amount to be paid to the
United States made by or on behalf of the Borrower and (ii) make or retain a
Rebate Expert to make the determination of the amount to be paid to the United
States. The Borrower hereby agrees to be bound by any such review or
determination, absent manifest error, to pay the costs of such review, including
without limitation the reasonable fees and expenses of counsel or a Rebate
Expert retained by the Authority, and to pay to the Trustee any additional
amounts for deposit in the Rebate Account required as the result of any such
review or determination.
          (k) Except as may be permitted pursuant to Section 148(c) of the Code
(relating to certain temporary periods for investment), at no time during the
term of the Bonds shall the amount invested by the Borrower in Non-Purpose
Investments with a Yield higher than the Yield on the Bonds exceed 10% of the
principal amount of the applicable series of tax-exempt Bonds outstanding. The
aggregate amount invested in Non-Purpose Investments shall be promptly and
appropriately reduced as the outstanding principal of the applicable series of
tax-exempt Bonds is reduced.
          (l) Notwithstanding any provision of this Section to the contrary, the
Borrower shall be liable, and shall indemnify and hold the Authority and the
Trustee harmless against any liability, for payments due to the United States
pursuant to Section 148(f) of the Code. Further, the Borrower specifically
agrees that neither the Authority nor the Trustee shall be held liable, or in
any way responsible, and the Borrower shall indemnify and hold harmless the
Trustee and the Authority against any liability, for any mistake or error in the
filing of the payment or the determination of the Rebate Amount due to the
United States or for any consequences resulting from any such mistake or error.
The provisions of this paragraph shall survive termination of this Agreement.
          (m) The Authority, the Trustee and the Borrower acknowledge that the
provisions of this Section 729 are intended to comply with Section 148(f) of the
Code and the regulations promulgated thereunder and if as a result of a change
in such Section of the Code or the promulgated regulations thereunder or in the
interpretation thereof, a change in this Section

43



--------------------------------------------------------------------------------



 



729 shall be permitted or necessary to assure continued compliance with Section
148(f) of the Code and the promulgated regulations thereunder, then with written
notice to the Trustee, the Authority and the Borrower shall be empowered to
amend this Section 729 and the Authority may require, by written notice to the
Borrower and the Trustee, the Borrower to amend this Section 729 to the extent
necessary or desirable to assure compliance with the provisions of Section 148
of the Code and the regulations promulgated thereunder; provided that either the
Authority or the Trustee shall require, prior to any such amendment becoming
effective, at the sole cost and expense of the Borrower, an opinion of Bond
Counsel satisfactory to the Authority and the Trustee to the effect that either
(i) such amendment is required to maintain the exclusion from gross income under
Section 103 of the Code of interest paid and payable on the Bonds or (ii) such
amendment shall not adversely affect the exclusion from gross income under
Section 103 of the Code of the interest paid or payable on the Bonds.
          (n) The Borrower shall give immediate telephonic notice, promptly
confirmed in writing, to the Authority and the Trustee of any Determination of
Taxability whether the Borrower is on Notice of such Determination of Taxability
by its own filing of any statement, tax schedule, return or document with the
Internal Revenue Service which discloses that an Determination of Taxability
shall have occurred, by its receipt of any oral or written advice from the
Internal Revenue Service that an Determination of Taxability shall have
occurred, or otherwise.
     Section 730. Annual Certification. On each anniversary hereof, the Borrower
shall furnish to the Authority the following:
          (a) a certification indicating whether or not the Borrower is aware of
any condition, event or act which constitutes an Event of Default, or which
would constitute an Event of Default with the giving of notice or passage of
time, or both, under any of the Loan Documents;
          (b) a written description of the present use of the Project Facilities
and a description of any anticipated material change in the use of the Project
Facilities or in the number of employees employed at the Project Facilities; and
          (c) a report from every entity that leases or occupies space at the
Project Facilities indicating the number of persons the entity employs at the
Project Facilities.
     Section 731. Right of First Refusal. The Borrower covenants, on behalf of
itself and any affiliate, to give Oppenheimer Funds the right of first refusal
for the purchase of any future tax-exempt obligations issued by the Borrower and
any affiliate.

44



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     Section 801. Events of Default. Each of the following shall constitute an
Event of Default:
          (a) If the Borrower (i) fails to make any payment required by Section
501(a) or (b) hereof on the due date thereof or (ii) fails to make any other
payment or deposit required pursuant to this Agreement within 30 days after
written demand therefor has been made.
          (b) If the Borrower fails to perform any other covenant, condition or
agreement herein or in any other Loan Document on its part to be performed
within thirty (30) days of written notice thereof to the Borrower; or
          (c) If the Borrower proposes or makes an assignment for the benefit of
creditors or a composition agreement with all or part of its creditors, or a
trustee, receiver, conservator, liquidator, sequestrator or other judicial
representative, similar or dissimilar, is appointed for the Borrower or any
substantial portion of its assets or revenues, or there is commenced any
proceeding in liquidation, bankruptcy, reorganization, arrangement of debts,
debtor rehabilitation, creditor adjustment or insolvency, local, state or
federal, by or against the Borrower and if such is not vacated, dismissed or
stayed on appeal within sixty (60) days; or
          (d) Any representation or warranty made by the Borrower herein or any
statement in any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or with the purchase of the Bonds
shall at any time prove to have been false or misleading in any material respect
when made or given.
     Section 802. Notice of Defaults: Opportunity to Cure Such Defaults. No
default under Section 801(b) hereof or Section 901(d) hereof (if no acceleration
has occurred) shall constitute an Event of Default until actual notice of such
default by registered or certified mail shall be given to the Borrower by the
Authority or the Trustee and the Borrower shall have had 30 days after receipt
of such notice to correct the default and shall not have corrected it; provided.
however, if the default cannot be corrected within such 30-day period, it shall
not constitute an Event of Default if corrective action is instituted by the
Borrower within the applicable period and diligently pursued until the default
is corrected.
     Section 803. Remedies. If any Event of Default shall occur and be
continuing, the Authority may at its option exercise any one or more of the
following remedies:
          (a) upon the three (3) days written notice to the Borrower, accelerate
the due dates of all sums due or to become due hereunder and obligate the
Borrower to pay such sums in full, together with interest accrued and to accrue
to the Redemption Date; or
          (b) by suit, action or proceeding at law or in equity, enforce all
rights of the Authority, and require the Borrower to carry out any agreements
with or for the benefit of the Authority or the Bondholders and to perform its
duties under the Act or this Agreement; or

45



--------------------------------------------------------------------------------



 



          (c) by action or suit in equity require the Borrower to account as if
it were the trustee of an express trust for the Authority; or
          (d) by action or suit in equity enjoin any acts or things which may be
unlawful or in violation of the rights of the Authority; or
          (e) upon the filing of a suit or other commencement of judicial
proceeding to enforce the rights of the Trustee and the Bondholders, have
appointed a receiver or receivers with respect to the Borrower and its
Properties, with such powers as the court making such appointment shall confer;
or
          (f) exercise all of the rights and remedies set forth in the Mortgage,
including the institution of an action of foreclosure of the Mortgage and the
taking of all actions permitted a secured credit or under the Uniform Commercial
Code as adopted in the State; or
          (g) exercise all of the rights and remedies set forth in the Guaranty
Agreement.
     Section 804. Mandatory Prepayment. The Borrower shall prepay the Note in
full, together with interest accrued and to accrue to the Redemption Date if
required under Section 701(d) of the Indenture. In the event that the Authority
gives notice to the Trustee of the requirement for mandatory prepayment, the
Trustee shall give notice to the Bondholders of the redemption of the Bonds
pursuant to Sections 701(d) and 703 of the Indenture and will set a Redemption
Date according to Section 703, but in no event later than sixty (60) days after
the Authority gives notice to the Trustee of such acceleration. The payment of
all sums due thereunder shall be due and payable on the second business day
preceding the Redemption Date. Payment made by the Borrower pursuant to this
Section shall be in an amount sufficient, together with other funds on deposit
with the Trustee which are available for such purposes, to redeem the Bonds then
Outstanding, and to pay (i) all administrative expenses accrued and to accrue
through the Redemption Date and (ii) any other expenses and fees required to
satisfy and discharge the Indenture.
     Section 805. No Remedy Exclusive. No remedy herein conferred upon or
reserved to the Authority is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Loan Agreement or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Authority to exercise any remedy reserved to
it in this Article, it shall not be necessary to give any notice, other than
such notice as may be herein expressly required.
     Section 806. No Additional Waiver Implied by One Waiver. In the event the
breach of any agreement contained in this Agreement should be waived by either
party, such waiver shall be limited to the particular breach so waived and shall
not be deemed to waive any other breach hereunder.

46



--------------------------------------------------------------------------------



 



     Section 807. Agreement to Pay Attorneys’ Fees and Expenses. If the Borrower
shall default under any of the provisions of this Loan Agreement and the
Authority or the Trustee shall employ attorneys or incur other expenses for the
collection of the Loan or for the enforcement of performance or observance of
any obligation or agreement on the part of the Borrower contained in this
Agreement, the Borrower will, on demand therefor, pay the reasonable fees and
expenses of the Authority, the Trustee and their attorneys as they are incurred.
     Section 808. Right of Specific Enforcement. If the Borrower commits a
breach, or threatens to commit a breach, of any of the provisions of this
Agreement, at any time prior to the maturity of the Bonds, the Authority shall
have the right and remedy, without posting bond or other security, to have the
provisions of this Agreement specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause immediate and irreparable injury to the Authority
and that money damages will not provide an adequate remedy therefor.

47



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 901. Notices. Except as otherwise permitted herein and in the
Indenture, all communications hereunder shall be in writing and, unless
otherwise required under this Agreement, shall be sufficiently given or made if
delivered personally to the Person who is to receive the same or if mailed to
such person by registered or certified United States mail, addressed:
     if to the Authority:
New Jersey Economic Development Authority
36 West State Street
P.O. Box 990
Trenton, New Jersey 08625
Attention: Director of Investment Banking
     with a copy to:
Cozen O’Connor
One Newark Center, Suite 1900
1085 Raymond Boulevard,
Newark, New Jersey 07102
Attention: Rafael Perez, Esquire
     if to the Borrower:
Converted Organics of Woodbridge, LLC
c/o Converted Organics Inc.
7A Commercial Wharf West
Boston, Massachusetts 02110
Attention: Edward Gildea, President
     with a copy to:
Wilentz Goldman & Spitzer
90 Woodbridge Center Drive
Suite 900 Box 10
Woodbridge, New Jersey 07095
Attention: John Kelly, Esquire
     if to the Purchaser:
Ferris, Baker Watts, Inc.
9211 Forest Hill Drive
Richmond, Virginia 23235
Attention: Tina K. Neal

48



--------------------------------------------------------------------------------



 



     with a copy to:
LeClair Ryan, A Professional Corporation
Riverfront Plaza, East Tower
951 E. Byrd Street
Richmond, VA 23219
Attention: Russell J. Singer, Esquire
     if to the Trustee
The Bank of New York
385 Rifle Camp Road
West Paterson, New Jersey 07424
Attention: Corporate Trust Department
          A duplicate copy of each communication given by either party to the
other shall also be given to the Trustee at the address set forth in
Section 1304 of the Indenture.
     Section 902. Severability. If any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.
     Section 903. Redemption of Bonds. If the Borrower is not in default in the
payment of any sum or sums which it is required to pay hereunder, the Authority
at the request of the Borrower, at any time the aggregate moneys in the funds
created under the Indenture are sufficient to effect such redemption in whole or
in part, and if the same are then redeemable under the provisions of the
Indenture, shall forthwith take all steps that may be necessary under the
applicable provisions of the Indenture to effect redemption of all or as many of
the then Outstanding Bonds on such redemption date as may be specified by the
Borrower.
     Section 904. Payment of Fees and Expenses. The Borrower will pay all
out-of-pocket expenses incurred by the Authority in connection with the
preparation of this Agreement and the other Loan Documents (whether or not the
transactions hereby contemplated shall be consummated), the making of the Loan
hereunder, and the enforcement of the rights of the Authority in connection with
this Agreement and the other Loan Documents, including the Authority’s bond
issuance fee as established at the time of the issuance of the Bonds, and the
fees, disbursements and expenses of Bond Counsel.
     Section 905. Benefit of Agreement. This Agreement shall inure to the
benefit of and shall be binding upon the Authority, the Borrower and their
respective successors and assigns. In addition, the agreements and
representations of the Borrower and the Authority herein contained shall inure
to, but only to, the Trustee for the benefit of the holders from time to time of
the Bonds.
     Section 906. Termination. This Agreement shall terminate on such date as
the principal of and premium, if any, and interest on all Bonds and all other
expenses payable by the Borrower hereunder shall have been paid (or provision
for such payment shall have been made as provided in the Indenture) and all
other conditions of this Agreement and the Indenture shall have been

49



--------------------------------------------------------------------------------



 



fully satisfied. Upon such termination, the obligations of the Borrower
hereunder shall terminate; provided, however, that the Borrower’s obligations
under Section 816 hereof shall survive any such termination.
     Section 907. Governing Law. This Agreement shall be governed by the laws of
the State.
     Section 908. Entire Agreement. This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the Authority and the Borrower with respect to the subject
matter hereof.
     Section 909. Amendments. This Agreement may be amended by the parties
hereto subject to the provisions of Article XI of the Indenture.
     Section 910. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same agreement.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as
of the day and year first above mentioned.

                          NEW JERSEY ECONOMIC
DEVELOPMENT AUTHORITY    
 
               
ATTEST:
               
 
               
 
      By:        
 
Gregory Ritz
         
 
Teri Dunlop    
Assistant Secretary
          Director of Lending Services    
 
                        CONVERTED ORGANICS OF WOODBRIDGE, LLC    
 
               
ATTEST:
               
 
               
 
      By:        
 
Thomas Buchanan
         
 
Edward Gildea    
Chief Financial Officer
          Chief Executive Officer    

[SIGNATURE PAGE OF LOAN AGREEMENT]

51



--------------------------------------------------------------------------------



 



EXHIBIT A
Project Facilities
75 Crows Mill Road, Woodbridge Township in Middlesex County, New Jersey

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWER COMPLETION CERTIFICATE

     
To:
  New Jersey Economic Development Authority
 
  36 West State Street
 
  P.O. Box 999
 
  Trenton, New Jersey 08625
 
   
 
  The Bank of New York
 
  385 Rifle Camp Road
 
  West Paterson, New Jersey 07424
 
   
From:
  Authorized Representative of the Borrower
 
   
Subject:
  NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
 
  SOLID WASTE FACILITIES REVENUE BONDS
 
  (CONVERTED ORGANICS OF WOODBRIDGE, LLC – 2007 PROJECT) SERIES A

     The undersigned hereby certifies in connection with the Project (as defined
in the Indenture hereinafter defined), financed with the proceeds of the
above-referenced Bonds issued by the New Jersey Economic Development Authority
(the “Authority”) pursuant to the Trust Indenture dated as of February 1, 2007
(“Indenture”) between the Authority and The Bank of New York, as trustee
(“Trustee”), the proceeds of which have been loaned to Converted Organics of
Woodbridge, LLC (the “Borrower”) pursuant to the Loan Agreement between the
Borrower and the Authority dated as of February 1, 2007 (the “Agreement’) (words
capitalized herein have the meaning ascribed to them in the Agreement):
     1. The Project was substantially completed as of
                                        ,                      (“Completion
Date”).
     2. The Project has been completed in such manner as to conform with all
applicable zoning, planning, building, environmental and other similar
governmental regulations and permits. All such permits and any other permissions
required to be issued or given by governmental authorities for the occupancy and
use of the Project have been obtained. Without limited the foregoing, a copy of
the certificate of occupancy for the occupancy and use of the Project, and the
Class C Recycling Permit necessary for the operation of the Project are attached
hereto.
     3. The equipment necessary for the Project has been installed to the
Borrower’s satisfaction, and such equipment is suitable and sufficient for the
efficient operation of the Project. The Project is fully operational at its
initial design capacity of 250 tons of organic food waste per day, and the
Borrower may immediately commence operations of its solid waste recovery
facility as described in the Private Placement Memorandum dated February 13,
2007.

B-1



--------------------------------------------------------------------------------



 



     4. All costs of the Project have been paid in full, except for those not
yet due and payable or being contested, which are described below and for which
money for payment thereof is being held and should be retained in the 2007
Project Fund.
          (a) Costs of the Project not yet due and payable:

      Description   Amount
 
   

          (b) Payments being contested:

      Description   Amount
 
   

     4. No Event of Default has occurred and is continuing under the Agreement.
     5. The amount, if any, in the Equity Account of the 2007 Project Fund in
excess of the total set forth in 4(a) and (b) above shall be transferred at the
earliest possible time by the Trustee to the Borrower pursuant to the terms of
the Indenture.
     This certificate is given without prejudice to any rights against third
parties which exist at the date hereof or which may subsequently come into
being.

            CONVERTED ORGANICS OF WOODBRIDGE, LLC
      By:           Authorized Representative             

Date:                                                             

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT C
REQUISITION FORM

TO:   The Bank of New York
385 Rifle Camp Road
West Paterson, New Jersey

REQUISITION NO.                     
     The undersigned, an Authorized Representative of Converted Organics of
Woodbridge, LLC, pursuant to the Loan Agreement by and between Converted
Organics of Woodbridge, LLC (the “Borrower”) and the New Jersey Economic
Development Authority, dated as of February 1, 2007 (the “Agreement”) makes the
following requisition for payment from the Project Fund established pursuant to
the Agreement entered into with regard to the Project. Terms not defined herein
shall have the meanings assigned to such terms on the Agreement.
Payment to:
Amount:                                              $
Hold back as to Amount (if any):
Total Amount Payable:
From Which Account:
Reason for Payment:
     Such amount is based on an obligation properly incurred pursuant to the
provisions of the Agreement, is a Proper Charge against said Project Fund, is
unpaid or unreimbursed from the Project Fund and has not been the basis of any
previous withdrawal. The amount requested, to the extent it represents work
performed or supervised by officers or employees of the Borrower, does not
exceed the actual cost to the Borrower of any cost or expense incurred by reason
of work performed or supervised by officers or employees of the Borrower or any
of its affiliates. No Event of Default has occurred and is continuing under any
provision of the Agreement.
     I further certify that no written notice of any lien, right to lien,
attachment upon or claim, affecting the right to receive payment of, any of the
monies payable under this requisition has been received, or if any notice of any
such lien, attachment or claim has been received, such lien, attachment or claim
has been released or discharged or will be released or discharged upon payment
of this requisition.
     IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of
                    , 200___.

            CONVERTED ORGANICS OF WOODBRIDGE, LLC
      By:           Authorized Representative of the Borrower           

C-1



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Intentionally Omitted

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Every Construction Contract must require that:
          1. Ten percent of each disbursement for the construction of the
project will be retained by the Project Owner/Applicant, Agent or Trustee until
the Authority’s Affirmative Action Officer gives written notice that the amount
may be released.
          2. The Contractor, where applicable, will not discriminate against any
employee or applicant for employment because of age, race, creed, color,
national origin, ancestry, marital status, affectional or sexual orientation or
sex. Except with respect to affectional or sexual orientation, the contractor
will take affirmative action to ensure that such applicants are recruited and
employed, and that employees are treated during employment, without regard to
their age, race, creed, color, national origin, ancestry, marital status,
affectional or sexual orientation or sex. Such action shall include, but not be
limited to the following: employment, upgrading, demotion, or transfer;
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship. The contractor agrees to post in conspicuous places, available
to employees and applicants for employment, notices to be provided by the AA
Officer setting forth provisions of this nondiscrimination clause;
          3. The contractor, where applicable will, in all solicitations or
advertisements for employees placed by or on behalf of the contractor, state
that all qualified applicants will receive consideration for employment without
regard to age, race, creed, color, national origin, ancestry, marital status,
affectional or sexual orientation or sex;
          4. The contractor or subcontractor, where applicable, will send to
each labor union or representative or workers with which it has a collective
bargaining agreement or other contract or understanding, a notice, to be
provided by the agency contracting officer, advising the labor union or workers’
representative of the contractor’s commitments under this act and shall post
copies of the notice in conspicuous places available to employees and applicants
for employment;
          5. The contractor or subcontractor agrees to make good faith efforts
to employ minority and women workers consistent with applicable county
employment goals established in accordance with N.J.A.C. 17:27-7.3.
          6. The contractor awarded a construction contract by the Authority or
the Project Owner/Applicant must submit an Initial Project Workforce Report, EDA
Form AA201, within three (3) business days of signing.
          7. The Contractor must submit Weekly Certified Payrolls to the
Authority on a weekly basis.
          8. The Contractor must submit a Monthly Project Workforce Report, EDA
Form AA202, within seven (7) business days of the end of each month for which
the project is underway.

E-1



--------------------------------------------------------------------------------



 



          9. The contractor or subcontractor agrees to inform in writing its
appropriate recruitment agencies including, but not limited to, employment
agencies, placement bureaus, colleges, universities, labor unions, that it does
not discriminate on the basis of age, creed, color, national origin, ancestry,
marital status, affectional or sexual orientation or sex, and that it will
discontinue the use of any recruitment agency which engages in direct or
indirect discriminatory practices.
          10. The contractor or subcontractor agrees to revise any of its
testing procedures, if necessary, to assure that all personnel testing conforms
with the principles of job-related testing, as established by the statutes and
court decisions of the State of New Jersey and as established by applicable
Federal law and applicable Federal court decisions.
          11. The Contractor must submit an Affirmative Action Certificate to
the Authority as required by the application for financial assistance.
          12. The Addendum to Construction Contract, which is provided by the
Authority, with its application for financial assistance must be part of all
construction contracts and must be signed by the Contractor.
          13. The Contractor shall comply with any applicable rules promulgated
by the Treasurer pursuant to N.J.S.A. 10:5-31 et.seq., N.J.A.C. 17: 27 and
P.L.1975, c.127 as amended and supplemented from time to time.
          14. The Contractor shall comply with any regulations promulgated by
the New Jersey Department of Labor pursuant to P.L. 1963, c. 150 as amended and
supplemented from time to time requiring the payment of prevailing wages.
          15. The Contractor shall ascertain from the New Jersey Department of
Labor the prevailing wage rate in the locality in which the Project is located
for each craft or trade needed to complete the Project.

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
AFFIRMATIVE ACTION CERTIFICATE

                 
Project Owner/
      NJEDA        
Applicant Name
      Project Number        
 
 
 
     
 
   
 
               
Project Location:
                         
 
                     

NOTE:   Upon completion, this certificate must be mailed to: Affirmative Action
Officer, New Jersey Economic Development Authority, Gateway One, Suite 2403,
Newark, New Jersey 07102. If there are any questions, contact the Affirmative
Action Officer at 201-648-4130.

CERTIFICATE SUBMITTED BY (Check One)

         
 
  o   General Contractor   o   Engineer
 
       
 
  o   Subcontractor   o   Architect
 
       
 
  o   Construction Manager   o   Professional Planner

I/We, the undersigned engaged in the construction of the above named project
certify that:
1. The full name and business address of the undersigned is:

                 
NAME:
                         
 
               
STREET:
                         
 
               
P.O. BOX
      CN        
 
 
 
     
 
   
 
               
CITY
      COUNTY        
 
 
 
     
 
   
 
               
STATE
      ZIP CODE        
 
 
 
     
 
   
 
                TELEPHONE NUMBER
(including area
code)                                                                                                    
   
 
                AFFIRMATIVE ACTION CONTACT PERSON
                                                                                
       

F-1



--------------------------------------------------------------------------------



 



2.   Has the aforementioned party been denied a business-related license or had
it suspended or revoked by any administrative, governmental or regulatory
agency?

o Yes                    o No

3.   Is the aforementioned debarred, suspended or disqualified from contracting
with any federal, state or municipal agency?

o Yes                    o No

4.   I/We are fully familiar with the provisions of the Prevailing Wage
Regulations of the New Jersey Economic Development Authority, N.J.A.C.
19:30-4.1, and the applicable prevailing wage rates established by the New
Jersey Commissioner of Labor, and the sanctions for failure to pay the
prevailing wage provided in N.J.S.A. 34:11-56.35 — 34:11-56.40.

o Yes                    o No

5.   I/We have received a copy of the Affirmative Action Regulations of the New
Jersey Economic Development Authority, revised August 8, 1990. I/We have agreed
as part of the construction contract to comply with the provisions of the
Affirmative Action Regulations, to meet the minority employment goals, and to
submit to the Authority weekly payroll reports showing the name, race, sex,
craft or trade, gender, Social Security Number and all deductions made from
wages earned. I/We will also provide the Monthly Project Manning Report within
seven (7) days of the end of each month.

o Yes                    o No

6.   I/We have agreed as part of the contract to pay to workers employed in the
construction of the project wages at a rate not less than the prevailing wage
rate established by the Commissioner of Labor for the Locality in which the
project is located.

o Yes                    o No

7.   I/We require each subcontractor as part of the contract to agree to pay to
workers employed in the construction of the project at a rate not less than the
prevailing wage rate as determined by the Commissioner of Labor and to comply
with the Authority’s Affirmative Action Regulations.

o Yes                    o No

8.   I/We are aware that I/we will be required to provide copies of weekly
payroll records and minority hiring reports for all workers employed in the
construction of the project including workers employed by subcontractors. Also,
the Monthly Project Manning Reports will be submitted within seven (7) days of
the end of each month.

o Yes                    o No

F-2



--------------------------------------------------------------------------------



 



9.   I/We require each of my/our subcontractors and lower-tier subcontractors to
complete and execute a Subcontractor’s Certificate before entering into any
contracts with the subcontractor.

o Yes                    o No

10.   I/We agree in consideration of any amount paid by the Project/Owner under
the construction contract and in consideration of the approval of the
Affirmative Action Officer of any construction advance, that the Authority in
its own name or in the name of the Project/Owner may take action, in law or in
equity, to enforce the provisions of the construction contract regarding
compliance with the Affirmative Action Regulations.

o Yes                    o No

11.   I/We will provide to the Authority, or its designated representative,
complete access to all payroll records and other records necessary to purposes
of determining compliance with the Authority’s Affirmative Action Regulations.

o Yes                    o No

12.   I/We will keep accurate records identifying the name, address, Social
Security Number, race, sex, craft or trade, number of hours worked in each craft
or trade, hourly wage rate, gross earnings paid and all deductions made from
wages earned to each worker employed by me/us in connection with the performance
of the Construction Contract and will preserve such records for two years from
the date of completion of the project.

o Yes                    o No

13.   The approximate date for the start of construction is/was:

MONTH                                                                   DAY
                                                                  YEAR
                                        

14.   “This Contract is subject to the requirement of the Affirmative Action
Regulations N.J.A.C. 19:30-3.1 of the New Jersey Economic Development Authority
revised August 8, 1990. The Subcontractor agrees to make every effort to meet
the applicable employment goals and to comply with all applicable provisions of
the Affirmative Action Regulation N.J.A.C. 19:30-3.1, as amended and
supplemented from time to time, including the submission of the employment
reports to the Authority. This contract is subject to N.J.A.C. 19:30-4.1 et.
seq. The construction of the work shall be paid at a rate not less than the
prevailing wage rate established by the New Jersey Commissioner of Labor
pursuant to N.J.S.A. 34:11-56:30. The Subcontractor shall keep accurate records
showing the name, race, sex, craft or trade, and actual hourly rate of wages
paid to each worker employed in connection with construction of the work and to
preserve such records for two (2) years from completion of the Work.”

             
 
  SIGNATURE        
 
  NAME:  
 
   
 
     
 
(Please Print)    
 
  TITLE:        
 
  DATE:  
 
   
 
     
 
   

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
COMPLETION CERTIFICATE

                 
Project Owner/
      NJEDA        
Applicant Name
      Project Number        
Project Location
 
 
     
 
   
 
               
 
                     

Completion Certificate to be completed by: Subcontractor, Construction Manager,
General Contractor and Project Owner/Applicant and forwarded to: Affirmative
Action Officer, New Jersey Economic Development Authority, Gateway One,
Suite 2403, Newark, N.J. 07102.
I/We the undersigned 0 Subcontractor 0 Construction Manager 0 General
Contractor, certify to the New Jersey Economic Development Authority and the
Project Owner/Applicant as follows:

1.   Construction of the above project is substantially complete.   2.   All
workers employed in construction of the Project have been paid at a rate not
less than the Prevailing Wage rate. In making this certification I have relied
on payroll records submitted by subcontractors and lower-tier contractors.   3.
  We have met the minority availability required percentage goals established by
the Authority’s Affirmative Action Regulations (N.J.A.C. 19:30-3.1 et seq.). We
have submitted all reports and certificates required by the Authority

     
DATE:                                                            
   
 
  Signature of Authorized Representative for Subcontractor
 
   
 
   
 
  Print Name and Title
 
   
 
   
 
  Print or Type Company Name of Subcontractor
 
   
 
   
 
  Street Address or PO Box of Subcontractor
 
   
 
   
 
  City, State and Zip Code of Subcontractor
 
   
Date:                    
   
 
  Signature of Authorized Representative for (check one)
 
  o Construction Manager     o General Contractor
 
   
 
   
 
  Print Name & Title
 
   
 
   
 
  Print or Type Company name of (check one)
 
  o Construction Manager     o General Contractor

G-1



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
  Street Address or PO Box of (check one)
 
  o Construction Manager     o General Contractor
 
   
 
   
 
  City, State and Zip Code of (check one)
 
  o Construction Manager o General Contractor

I/We, the undersigned authorized representative of the Project Owner/Applicant,
certify as follows:

1.   I/We have reviewed the attached Completion Certificate of the Contractor.  
2.   I/We have no knowledge or information which would cause me/us to believe
that any facts, information or representations made herein are false or
misleading.

     
DATE:                                        
   
 
  Signature of Authorized Representative for Project Owner/Applicant
 
   
 
   
 
  Print Name and Title
 
   
 
   
 
  Print or Type Company Name of Project Owner/Applicant
 
   
 
   
 
  Street Address or PO Box of Project Owner/Applicant
 
   
 
   
 
  City, State and Zip Code of Project Owner/Applicant

DO NOT WRITE BELOW THIS LINE — FOR NJEDA USE ONLY
******************************************************************************

                      DATE INFO RECEIVED   REQUEST OUTSTANDING   RELEASE
AUTHORIZED Certificate   CPR’s   Certificate   CPR’s   By   Date
 
                   

Please Note: Outstanding information requested on
                                         has not been received

         
Special Considerations:
       
 
 
 
   
 
       
 
 
 
   

G-2



--------------------------------------------------------------------------------



 



SCHEDULE A
CERTAIN EXCEPTIONS, AND
SECTION 722 MANAGEMENT AGREEMENTS

I.   Exceptions to Section 202(d), (f) & (g)       None   II.   Existing Liens  
    See Title Commitment   III.   Section 722 Management Agreements       None

 